     Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 1 of 34
                                  IN THE UNITED STATES DISTRIG COURT
                                   FOR THESOUTHERN DISTRIW OF FLORIDA


NI
 W FEDERALSERVICES,LLC                    9:18-cv-80994-DLB
                                                                         FILED BY c'pkç             D .C.
       Plaintiff
                              :
VS
                              :
                                                                                SEFO 221% j
                                                                                     '
                                                                                ANGELA E.NOBLE <' tF
ARTHUR HERRING 111,AND                                                         OLERK U S a 5I CI    '
                                                                               s.n.oF/L/,-w.Ra  .
DEI
  W OR CORPORATION
        Defendants




       1,ArthprHerring 111,Defendantfiling Pro Seam filîngthis Replyto plaihti
                                                                             ff'sm elo above.

            Oh Boy!The circusisbackin town.The circusbroughtthe clowns4nd elephantsagain.lnstead ofwearing
theircolorfuloutfitsand funny hats,the two clownsare wearing two piece suitsand have briefcases.Thetwo clowns
were hired to clean up afterthe elephants.W e aIlknow whatelephantsdo.The problem isthe elephantsIeave so m uch
on the ground,the clow nsdo nothave the shovelsand bucketsbig enough to.clean up the elephantsbig m esses.M any
people continueto step into the elephant'smess,even after30years.
       Nitv/lawyerscontinueto make and submi
                                           tem ptyaccusationsthatneverbavetruthbehindthem,suchasthis
lawsuitandtheirrecentsubmission.To Nitv/lawyers,itisnotaboutprovingthedefendantguiltywith FAG S.Nitv
lawyer:cannotdo thatbecause they neverhad any factsordocumentsto backup theirem ptycharges.lnstead,the
defendanthasto continually provide the fat'tsand documentsthatprove him selfinnocentofeach variousclaim Niw
Iawyerskeep m aking up throughoutthe case.Aftqrthe Iawyersare proven wrong on one claim,tbey m ake up another
 claim.TheseNiw/lawyer'stadicshavecausedaseverefinancialIosstodefendantand wasted ayearofthedefendant's
 tim e. ThisI
            atestmotionNitvlawyersfileddaim lhaveyiolatedacourtorderinsomewayW sendingoutaemailébout
 Nitv,Hum ble,etc.Com pletely false!The emailthe law ersare referring to wassentoutasmysel
                                                                                         f,a private person,
 using a emailaccountthathasbeen used asboth ageneralem ailaccountand used forbusinessfor18 years.The email
 in question represented myow n beliefs,based onfadsdocumented bythevariousnewsmedia and Nitvitselffos30
 yearsthatproveNitvisainternationalcriminalenterprisecommittingfraudW selling afake''voiceIiedetector'?and
 m ade up training.The phone num ber1useforDektorisalso used and hasbeen used for18 yearsa:a private,personal
 num berformyselfforvarious matters.Dektorwillbe using adifferentname thathasexisted asa businessfor15 years
 becauseIam expandingtheservicesDektorwillbeoffering.TheDektorsitehasbeendownforrenovationsforabouta
 m onth.
         Niw hasNEVER had any independentstudiesforaccuracythatprove Cvsa and Nitv'sm ade up training are any
 betterthan a coin tossforaccuracy in1ie detection.lnfad,Niw ownerzHumble,ADM IU ED on ABC News,on national
 W in2006,therewere NO studiesthatprovedhis(humble)Cvsagadgetwasanymoreaccuratethanacointoss,about
 50%.ABC Newsalso proved Humble's''DK?titlethatheusesto makepeoplethinkheisageniuswasactuallyBOUGHT
 from a one room store in 1987 called Indiana Christian Universitythatsellsfakeeducationtitles.ABC New salso proved
 the U.& militaw spentalmostSlmillionto buysomeCvsa'sandtrainingin 2002.Afterafew yearsofusingCvsa'forIie
 detedion,cvsawasBANNE: from theentiremilitaa becauseofitsverypooraccuracy-Expressingmybeliefsisaright
 guaranteed undertheconstitutiopoftheU.S.NO exceptions!Nlw/lawyersls,hasandcontinuesto useitsvarious
     Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 2 of 34
financialpowers in variouswaystotrytotakethatfreedom awayfrom m e,including by causingfinancialIossesthrough
Iegalfeesand by stealing businesssales usingIiesaboutthemselvesand theirfake Cvsa gadgetby using daim sof/'98%
accurate''thathave been PROVEN to be Iies,evenafter30 years.In fact,lam actingasa Friend ofthe Courtin becom ing
awhistleblower,withtheintentionofprotedingthe rightsandthreatened lossofpropeo and/orgearanteed
freedomsanddefenseextendedtoeverfon:accusedofacrime,inwhichdueprocessistaintedbytheintrodudionof
theEvsathatNiw hassoldtolaw enforcementagenciesandinwhichtbejusticesystem hasbecomeblindedto.1have
beenformally prèsenting theintrodudion ofexculpatory evidence to assistthose accused and whose defense is
troubledbyNitv'sbelievedandopinioned,falsegadgetandprocedures.FederalfundinghasbeenreceivedW the
agenciesIhave contacted and thatlbelieve asa citizen ofthe U.S.and asa allowed whistleblowerto noti
                                                                                                  fythe funded
recipientsthatusing tbe federalfundsto investigate,conductIie detedion examswith perceived an< opinioned bogus.
equipmentandtraininginordertoèrosecuteàuspectedviolatorsofthelaw isaninjusticeandgrou misuseofgranted
U.S.fundsreceivedfrom the U.SDepartmentofJustice.BecauseoftheNitvfraud,I/Dektorhavesufferedsevere
adverseconsequencesthrough coercionand financiallossandintellectualpropeo theftasaresultofmyreportingthe
wrongdoingsbyNitv/ownersand theirlawyers,whoareknowinglyactinginassociationinthe Niw scam.onlyfortheir
 personalenrichmentby using billing hoursand by filing a m ade up lawsuitthatthey know isfalse.
       Niw/lawyersarenow complainingaboutaemail1senttoaIaw enforcementdepartmentasmyself,not
'connectedto Dektor.TheemailsIsend outhave alwaysbeen 100% truthfuland fadual.Nitv/ownersareGUILTYof
 sending outemailsagainstDektor,PSEand mysel        f,ESPECIALLY TO LAW ENFORCEM ENTfOrm any years.Copiesofsom e
 ofNiw emailsinsulting and lying aboutDektor,PSE and m yselfare inthe exhibits.The bi   g difference between me and
 Nitv isNitv etnailsarefilled with Iies-Nitv'sem ailsand faxeshave been sentoutm illionsoftimescontaining Iies about
 Dektor,PSE and m ysëlfthatbave been provqn asIlesin myvariouswebsi       tesforthe 18 yearsIhave owned Dektor.M y
 websitesanddocumentshavebeep exposingNiw/ownersasonlyascam on1aw enforcementandthetaxpayerspaying
 forthescam.TbereweremanyexamplesofNitk/ownersemailIiesabootDektor/myselfpostedonthenitvcvsaexposed
 websitethatNitv Iawyersgotthiscotlrtdem and m eto take itdown.Byforcing m e to take dow nthe websitesand their
 informationanddocuments,thecourtisnow HIDIN;thefadsandPROTEG INGainternationalcriminalenterprise.
         Niw hasbeenand continuestopostlies(untilaboutJune,2019)ontheirNitvwebsiteaboutDektor,PSEand
 myself.Nltv'swebyitepostedvarious,madeupliesW DirtBellfor18years.Bell,apersonthatmostpeoplewould
 agree,should be putinto @ padded room forhisown safety based on thevile and disgusting em ailsBellhassentto
 Dektor/myselffor18years.BellNEVERhadanyinformationthatheclaimedwerefactsaboutDektor,PSEormyself,but
 NitvstillallowedBellto postthose Iiesan- ay.Thatisliableanddefamationofcharacter.NitvNEVERcontactedDektor
 ormyselftoverifyanythingBellclaimed.Ni
                                      w ,untilaboutM ay2019,also posted outrightliesbyGroveportPolice(OH)
 aboutDektor/myself/psEontheirNiw website.ThatisIiableanddefamatîonofcharader.Niw NEVERcontadedDêktor
 or'm yselfto verify anyGroveport'sclaim s.The big difference between m e and Niw :Iprovidefactsand docum entsto
 backthem up,Niw only printsIiesto getsalesand filesworthlesslawsuitsto waste people'smoneyto putthose belng
 suedoutofbusiriess.Niw continuesto postpntheirwebsitethattbeygotasummaryjudgementagainstDektor.Lie!lt
 wasasimpledefaultjudgement.Thetwo areextremelydlfferent.Payyour$800,000judgementNitvownersthatyou
 have owed Bakerfor8 yèars!
       How m uch longerwillNiw ownersHum ble,Kane,theirwivesand theirlawyersnotaccepttheobvious:avery
 poorlycopieddevice andmadeuptrainingwith NO indqpendentproofthatitisaccurate bew nd acointossisafraud,a
 feiony.Advertisingafakegadgetasrealiscalledfalseadvertising,afelony.How manytimesdid Niw/ownersdothat?
  Using the U.S.m ailto promote theirfraud istalled mailfraud.Thatisafelony.How many m illionsoftim esdid
  Nitv/ownersandtheirstaffdothatStacy?Nitv,usedthefeéerallyprotededGreatSealastheirsymbol-Thatisafelony.
  How manymillionsoftime.sandin variouswavsdid Nitv/stpffdothat?For30years,Nitv/ownershavebeen'promoting
  theirfake,coin tossprovengadgetand theirm ade up training for30 yearsas''98% àccurate''forIie detedion,butNitv
  stillhasNO independentstudiesthatproveit.About2007, Ni
                                                       tv/ownersbegantoclaim thereweretwo ''studies''bythe
  U.S.military Niw claimsshowed Cvsaand training were -98% accurate.But,thoxe.so-called ''studies- neverhad any
  contactinformation asto who did the ''studies''and where to verifythatthey were realand credible.Ithasbeen
  established thatthose two m ilitary ''studies''were simply m ade up by Nitvto getdesperatel
                                                                                            y needed sales.Since 2012,
  Ni
   tv/ownershavebeenusinganothermadeup,14pagearticle(referredtoastheChapmanStudy)claimingthe
    Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 3 of 34
ChapmanStudyprovesCvsaânditsmadeupirainingare *98% accurate''for!ie detedion.BUT,thearticle NEVER
mentionsCvsaorNitv.How canNiw/ownersclaim itprovesaccuracyforCvsawhen itNEVER mentionsCvsaoreven
Nitv-Nitvcannotmakethatclaim oranyclaim thattheChapmanartiqle''proves''anytbingaboutCvsa,especially
accuracy,Nitv/ownersclaim theChapmanStudywaspublishedina''sdentificjournal,2012annualedition,issue57'
                                                                                                    '
called Crim inalisticsand CourtExpertise.Chapm an worked atNitv for20 years,so ifhe did anytype ofstudy,itcould not
beconsideredunbiasedoraccurate.Chapmanadeallydiedin2011.So,W HO wrotetheCbapmanarticle?ltdidhavea
co-authorcalled Marigo Syathis.SheworksattheJohnHopkinsUniversityinM aryland.W hentontaciedbyphone,she
hangsuponpeopleand refusestorepl   ytoemails.StathisispaidbyNiw totravelaroundthecountrypromètingthe
CvsausingtheChapmanarticleas'proof'CvsaisaIiedetedor.Nobody haseverbeenabletofindthat''journal''who
publishesitorany pastorfuture issuesofit,including the Library ofCongress,majoruniversitylibrawsand tonsof
hoursofGooglesearches.Using oqtrightlies,ex-high levellaw enforcem entasinstructorsand salespeople,plusmade
up 'studies'to swindle Iaw enforcem éntinto bqyingfakeIiedetedorsand madeuptrainingthathaveNO independent
proofthatthey are accurate forlie deted ion,isa scam and afelony.Joseph Goebels.Hitlers propaganda m inister,
                                              willbelieve it.Tellthe lie long enough people w illbelieve it''.
createdthetactic''TellabigenoughIie,peoqle
Niw/ownershavefollowedGpebel'sadvicetotheIetterfor30yearsandmadeabout$30millionb#usingit.Thefad is,
in 1999,Nitvadm i  tted in courtCvsa wasNOT alie detectorand should neverbe used asone.
       Stacy,lwonderifyou everREAD my emailthatlsentto ChiefMarschke ofSturtevantPolice and presidentofthe
W isconsin ChiefsofPolice.W isconsin has65 police and Sheriffdepartm entswith Cvsa.Ifyou read my em ail,you know
now you have been workingforconm en aI1these years.M aybew uknew aboutthe seam and m aybe the othernitvstaff
knew Nitv wasa scam and sim ply worked therefora paycheck.Paychecksthatcam e from taxpayers paying forthat
scam and the m illionsinnocentpeople who were victim softhatscam .Staey,do you and the staffrealize thatwhen the
attorneygeneralsaroundthecountryandtheFBlbegintofilecrlminalchargesagainstNiw/owners,thestaffwillbe
deposedan'dmaybefacecriminalcharges,finesand maybejailformanyyearsthemselves?Nocontad withchildren,
husbahdorfamily.?Iwonderhow many moreyearsNitv'sstaffwillcontinuetotaketheirpaychecksmade W those
conmenandtheirscam?ItseemsNiw staffareonlythinkingtheirjobisjustasregularajob,justanotherdayatthe
 office,withoutcaringhow millionsofinnocentpeoplehadjheirlivesruinedandmaybeinJailbecauseofthescam by
 theirbosses.PoorStacy,who stillcallsherboss''Dr''Hum ble in her''thank w u''letteèto ChiefM arsçhke.lsshe and the
 otherstaffstilltotalfyignorantofaIItheproof(someincluded in myemailto Marschke),for30years,thatprovedtheir
 bossùnly boughtthatfake ''DK'titlefrom a one room store in 1987 called Indiana Christian Universlty selling fake
 education titles? W ith such stupidity and ignorance shown by M arschke,no wonderile isonly the chiefofa tiny 15
 persoôdepartment.Factsdo notseem to beimportantto him.Iam guessiqghehasaCvsa.
        Yhisscam hascostthetaxpayersabou'
                                        t$30 million,ruinedtensofmillionsofcriminalcases,falselyaccusedas
 manypeopleand ruinedtheirlives.lnaddition,therealcrim inalsgotawayw i   ththeircrim es,includingforripe and
 m urder.A scam thathasonly paid forthe gloriousIifestylesofNitv'sow nersand theirwives,who are also directly
 involvedinthescam.lwastoldbyaformerNitvemployeeKane'sRussianwifeOlgaisCFO (ChieffinancialOfficerl-she
 would know where the bankaccountsare and the ''real''accounting books.Nitv Iaw yer,d'Iouie,bragson hiswebsite he
 knowshow to hidepeople'smoneyfrom tbe IRSandfrom anylawsuitjudgements.Itappearshe istheonetbatcreated
 fourdifferentNiw namedbusinessesso nobodycan5ndvariousassetsofthecurrentNiw whenNiw/ownersaresued.
 A formerNitvemployeetold methatHumble/KaneuseaAmericanExpressBlackCardtochargeevee hingtohelppad
 Nitv'staxdeductions.No doubtone ofd'loughy'stricks.Iwonderhow the lRS willlookathim 'in any state'sIegalactions
 againstNitv/ownurs.
       Nobody knowsthatNitv/humblewasaduallybeing f'protected''with theirscam.Thebiggestprotectioncame
 from amajor,worldwidelaw enforcementauociation calledtheIACP:InternationalM sociatlon ofChiefsofPolice-They
  have about25,000 m :m bersworldwide.The IACP publishesa m onthly m agazine calledthe Police Chief.Starting in
  about1990,Humbletookoutfullpageads,thendoubjefullpâgeadseverymonthforabout15years.Eachfullpagead
  wasabout$6,000.Dothemathto seehow muchmoneyIACPwasmakingeveryyearfrom theNiw scam.Humble
  promisedinthoseadsin1990 hisCvsawas''98% açcurate'',alongwithoutwild claimsthatHumble/niw NEVERhadahy
  independentstudiesto back upthataccuracyclaim orthe otherclaimsHum ble putin hisads.Starting in about1992,I
  contadedthediredoratIACP(Rosenblatt)andtheeditorofPoliceChief(Higgenbothom)many,manytimesand each
     Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 4 of 34
                         1aw enfl
                                or
                                 tol
                                  cemen
                                   d them
                                        twh
                                          hoowtookt
                                               a fake
                                                    heCv
                                                      lie de
                                                           satec
                                                              tes
                                                                tor
                                                                 tsi
                                                                   was
                                                                    fther
                                                                        yui
                                                                          wer
                                                                          ning
                                                                             eacr
                                                                                cic
                                                                                  mui
                                                                                    sna
                                                                                      edlc
                                                                                         of
                                                                                          asan
                                                                                            esan
                                                                                              ythi
                                                                                                 dng.
                                                                                                   fals
                                                                                                      Iel
                                                                                                       tol
                                                                                                        ydac
                                                                                                           tc
                                                                                                            hus
                                                                                                             emint
                                                                                                                 ghe
new presidentofIACP everyyear.
innocentpeople,including
people falselyaccused woulàsue the departm ent,city and the Cvsa exam inersthem sel   ves.IACPNEVERdidanything
aboutit,TheyactuallytoldmeHumblewasputtingmoneyintotheirorgani     zationandtheydidnotwantittostop,even
ifitcam efrom aconman.By about2006,Hum ble stopped putting any ads in the Police Chiefbecause the word had
beenspreadingthathisCvsagadgetand trainingforlie detection were no betterthanflipping a coin.Niw salesfellof
dramatically.Hum ble had also taken outafew adsin otherpolicetype m agazines.Ialso contacted them i any tim esto
tqllthem thatthose Niw adswere getting departmentsto buy Cvsa and w henthey are used,the gadgetswould be
ruiningcriminalcases.But,justIikethe IACP,the magazinessaidtheyONLYwantedthe money.Thosemagazinesdid not
care ifthe adsand gadgetswere fake.They sold outtheirown Iaw enforcementBrothersand Sisters.
        Iwonderhow m uch IongerNitv's''shisters'',asopposed to m ostlawyersthatare honest,ethicaland
professional,willcôntinueto usethecourtsysiem astheirpersonalweaponsagainstpeople,withtotall     yfakelawsuits
andtheTHREATSofmadeup lawsuits,onlyforthepurpodeofenrichinlgthemselvesW bulkingupthqirbillinghours.lt
seemsnam ecallingisallowed in legalproceedings,asindicated by d'loserad ually stating in a legaldocum entsubm itted
to thisfederalcourtthatIam paranoid.Since he hasneverm etme,he isnottrained in any way asa mentalanalystand
hasneveranalyzedmeinanyway,thenhisclaim isbothliableanddefamingto myethicalandmoralcharader.Thatis
verym uch a casefora Iawsuit.In severalotherIegaldocuments,d'loserreferred to myfactqas'ram blings'.Reall   y?To
him,fadsareNOTimportant.JustIookattheirIawsuitagainstDektor/myself.Nofactsatajltojustià anylegalaction.
Did d'losergotothe same fake university asHum bleto gethisIaw degree?Actionsspeaklouderthan Words.
        Forreferencesastowho Nitv/shistersbavethreatenedwithIawsuitstowastepeople'smone:and/orto put
them outofbusiness,Iet'sreview.Ask a person calling him self''Roebuck''wbo said Nitvwasdemanding a huge am ouny
ofmoneyfrom him forpicturesNiw didnotevenown.HestatedNiw/lawyersthreatenedhim withaIawsuitifhedid
 notpay.''Roebuck''told me hisIawyersentNitva stern Ietterto cease suchfalse and outrageousdem ànds.''Roebuck''
 claimsheusedtoworkforNiw and knew how theyliedtothebuyers.AskW ainscott who hasaCvsamember
 association like hum ble's.W ainscotttold me his Iawyerhad to threaten Nitvwith a Iawsuitbecause Niw wasusing
 improper/illegalwaysto stealmembersfrom W ainscptt'sassociation.AskVipre,ahotherbusinessselling another
 unproven ''voice lie detector''byex-high levelIaw enforcem entpeoplethatused to workatNiw assalespèople and
 instructors.NitvsuedVipre in about2006 claim ingVipre stole Nitv'sCvsa prograM .A trial,according to Vipre,costVipre
 almost$2 millionin Iqgalfees.ThetrialprovedVipreneverstoleanyCvsaprogram.But,thetrial'sonlyrealpurposewas
 forNitv'slawyersto waste Vipre'smoneyand hopefully putthem outofbusiness.Ask Baker,anotherperson selling @
 'voiceliedetector''.Bakersned Nitv/humbleinaboot2009forIiableafterNitv/humblesentoutaemailto alIIaw
 enforcèm entdepartm entsclaiming Bakerwasa fraud.Bakersued Niw and won.Nitv hasrefused to pay anything.The
 currentjudgementNiw owesBakerisabout$800,000.Niyvsued Bakerthreeyearsagowithamade upIawsuittowaste
 Baker'smoneyonlybecause Bakersued Niw/humbleandW ON.W hydoesn'tNiw paythejudgementtbattheFlorida
 Suprem e Courtruled Nitv had to pay? AskM aschke (ownerwww- antipolygraph-org)whowasthreatened byNitv
 Iawyerswith a Iaw sultifhedid notremoveALLinformati  onperta'
                                                             iningto Nitv/cvsâ/humbleonMaschke'swebsite.
 M aschke refusedtodosoandhi   sIawyersentNitvavev strongIettersayingMaschkewouldNOTremoveanyofthat
 information.AsksomeformerNitvemployeeswhoweresuedjustbecpuseHumble did notlike them andNiw made up
 reasonstosuethem.Askmyformer,12yearIT personandformerfriendwhowasthreatenedW theNiw shisters.He
 wasrecently threatened with a worthlessFEDERALLAW SUIT unlesshe gave my PSE program codesthathe had to Nitv
 forFREE.Thatiscalledextortion,afelony.Herefusedtogivethem thePSEprogram forfree,buttold Nitv/lawyersthey
 could bttytheprogram codes.Niw refusedto payforthem.Thedisgustingtacticsbythe Nitv/shistersyhenwent
 further-Theyforced my form erIT person to sign a statement,UNDER THREAT OFA W ORTHLEK FEDERALLAW SUIT that
 he willnevergive me backm y P5Eprogram codesto sellso lwould go outofbusiness,neverdo ahytype ofIT workfor
 m e again and nevertalk,speakorem ailm e in anyway.He isa single parentoftwo sm allchildren and could notafford
  suchalawsui
            t,sohehadtosign.ThatextortiondèmandbyNitv/shistersproved theonlyrealpurposeofthislawsuit
  wasto getthe only provensystem ofVoice StressAnalysis,PSE,forfreeso Niw could sellit,instead ofsellingtheir20
  yearold,problem plagued,Iimited use,Cvsaprogram.Nltv/shistersfoundoutIaterthatlalwayskeptaPSEprogram of
     Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 5 of 34

 my ow nthatIcould duplicate and sellincaseanythi nghappenqdtomyITperson.TheNitv/shisterplantoputDektor
'outofbusinessblew up in theirfaces.
          UsingthecourtsasweaponsisNoTallo*edbythecourtsatanytime-W hatmoreproofdoesthiscourtneed
 thatthislawsui thasno m erit,mustbe dism issed and Niw 'sclownsm ustbe officially sandipned and fined heavilyfor
                                                         ofthe cptlrt? Asthiscourtknows,Nitv'sclownsdem anded
 theirtotaldisregard oftheirdutiesaslawyersand officers
                                     w ebsitewww .nitvcvsaexposed.com only becauseitcontained m assive amounts
 and gotthiscourtto rem ove my news
ofnewsarticles,documents,videoofABC NewsinvestigationofNitv/hembleandincludeddocumentsfrom Nitv's
websitethroughtheyearsprovingNitv/cvsaisjustascam.Thitcourtorderwasaclearviolationofmyconstitutional
 rightsoffreedom ofspeech and freedom ofthe press.Did thiscourteverlookatthe docum entsbefore itordered them
 rem oved? Ifnot,whynot?Ifthe courtdid see them,theywould have seen thedocumentsand video had constitutional
 protedion,provedNiw/cvsa/ownerswereascam aslhavestatedandthatthislawsuitGhouldbedismissedbecauseit
 doesnothaveany m eritofbasis.D1dthe clownsseethe docum entsin mytwo websitesbeforq theydqmanded the
 documentsand ABC Newsvideö be rem oved? Ifnot,w hy not? Ifthe shistersdid see my documents,they knew the
 documeptsp'
           rovedNiw/cvsawesascam,therefortheNitvlawsui    thad no meritand mywebsitewasfreespeech
 protededbymyconstitutionalrights.Niw isdesperatelytwingto fnaketheirelephantdroppinfsIooklikerose peddles
 bydemandingaIlfacts,byapyone,provingnitv/cvsaisascam beremovedtoreshapeandrepackagethealreadyruined
 ''image''ofnitv/ownersjustto keepthefew cvs:salescomingin.5ofar,thiscourthasboweddowntoallrequestsby
 Nitv/lawyers,withtotaldisregard astothefactsprovenbyme,withindependentdocuments,thatproved thiscase
 NEVER had any m eritorpurpose to be filed.Are these typesofshisterztqrroristtad icstaughtin law schools? lthought
 the purpose ofthe courtwasto decide a case,notw hose Iawyerscould threaten and intimidate the otherthe worst.
 M aybetheseIegalclownsaretryingtocopyorganizecrime'smethodsofgettingtheirway:''Nothingpersonal,it'sjust
 business''.Bang!
                                                                   no clue that9 m onthsago,myselfand aboutnine
        Thiscourt,the clownsapd elephants,untilonly recently,had
 othersweredevotingagreatdealoftimehelpingtheFlorida'sAttorneyGeneralM oody andheroffice w ith information,
 documentsand depositionsto build a crim inalcaseoffraud, and false advertising againstNi
                                                                                        w/owners.Beforethis,my
 docum entsseemed to be regarded by thiscourtasm ade up,Iike Nitv'saccuracy''sludys''.Now thiscourtm ustregard
 mymassiveamountofdocumentssubmittedinexhibitsandformerwebsites(now archivedW antipolygraph.organd
 STILLavailabletosee)asfactsand indisputable.Thosesamefadshadbeenindependentlyproven bythe newsmedia
 for30 years.Therefore,thisIawsuithas no meritorlegalreason to existand m ustbe dism issed,w ith sanctionsagainst
 theNitvIawyersforwastingabout$100,000ofmymoneylnIegalfeesandevel day,forayear,ofmytime.Lawyers
 say:Justicedelayed isjusticedenied.Sofar,justiceformeinthiscompletelyfraudulentlawsui
                                                                                     thasbeentotâllyand
  com pletelytv'
           Ni denied. s,Hum ble ;nd Kane,are both devoted Republicans.Theyhavegivenvastam ountsofmoneyto
                sowner
  varioushigh levelRepublicans,including currentU.S Republican senators,Republican congressmen and to many
  Republican causes-Although Aç M oodyisa Republican,shedid nothesitateto see beyond thatand createa èase
     instNitv/owners.Itismyunderstandingshewillsoonfilethosecharges.ltisunknownatthistimewhethertheAG's
  aga
  office willalso charge Nitv'sstaffand m aybe Niw 's Iawyersforknowingdy being a partofthe scam and receiving money
  made from Nitv,being aninternationalcriminalenterprise ofover30 years.
          lfAG M oody,forsom eunknow n reason,decidesto delay ornotfile fraud and falseadvertisingchargesagainst
  Ntiv/owners.shewillhaveto explainwhynot.Ms.Moodywillhaveto explainwhyshe isallowingaproveninternztional
                         continue to selland advertise agadgetforIie detection,to Iaw enforcem enttypesnationwide,
  crim inalenterprise to
                                        i
                                        tisaccurate beyond acoin toss,qven after30 years.Ms.M oodyw illthen haveto
  thathasNO independentproofthat
  justià whyNiw usesmade up''studies''claiming-98% accurac/'totrickIaw enforcementintobuyingthem.There are
  175 police and sheriffdepartm entsin FloridathatboughtCvsa and Nitv islocated in Floridà.Iam sure m any Dem ocrats
  also wouldwanttoknow whyshedelayedordîdnotfilechargesifshedecidesnotto.
          Asstated inmylastfiling,thereare49otherattorneygeneralswhohavebeenorwillbecontactedaboutthi              s
  scam intheirstates.They only need to sign bp to Florida'scharges.Once those crim inalchargesare m ade public,there
  willmassiveIawsuitsfiledpgainstNiw/owners,varioustypesofthelaw enforcementdepartmentsthatboughtthefake
  cvsa/training,theircitiesandtheIaw enforcementCvsaexaminersthemselves.ihosemassiveIawsui
                                                                                         tswillbeby
      Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 6 of 34
Iawyersrepresenting the million ormore people who werefalsely accused with fake Cvsa lie detectortests.Victim sâlso
include peoplein prisonw ho w erefalsely accused by Cvsa testsand girlsin collegesw ho were called liarswhen they
claimeddaterapeorsexualassaultbecausetheircollegepoliceusedCvsa.Law enforcementofficersthemselveswere
hadbeencalled liarsbecauseCvyawereused byInternalAffairsinvariousmalers.Therecentjudgementagainst
JohnsonandJohnsonforalmost$600millionwillbesmallchangecomparedtothemassivejudgementsthatwiljbe
awarded nationwideagainstNitv/ownersandCvsabuyers.Thosevictims,whowerefalselyaccusedbytbeCvsaandthe
tests,willfinallyprovetheywerealwaystellingthetruth.Thosefalselyaccusedwhoareinjailwillbe released,andthey
willdemand to havetheirconvid ionserased.
         ChiefMarschkemayhaveto getasecondjobto payforthelawsuitjudgementsagainsthim forhim beingso
incom petent/corruptashehasshownto beafterlhad senthim myemaildetailingthe Nitv/cvsascam.Bow canapolice
chief,ofanysizedepartment,be4ostupidandbuyaliedetedor(heseemstohave cvsaland NOTverià itdoeswhatit
claims,especiallyitsaccuracy?IfMarschke hasCvsa,whydidn'thevetifyNitv'sclaimsaboutCvsa'saccuracyforIie
detection BEFORE wastingtax payersm oney buyingfake equipm entandtraining,then ruining crim inalcasesand falsely
accusingpeople?AfterIcontactedhim recentlywithaveryIongand detailed emailabouttheNiw/cvsa/ownersscam ,
because heisthe presidentofthe W isconsinChiefsofPoliceAssociation,M arschke actslike nothing iswrong and
contadsNiw.HethenreferstoHumbleas''Dr'(provenfaketitlefor3lyears)andstateshewillNOTletanyoneinhis
policechiefassociation ofW isconsin see my em ail.M arschke is denyinghismem bersthe rightto make uptheirown
 mindsabouttheNitv/cvsascam.Byrefusingtoshow myemailtothemembers,Marschkewillbeallowingmorecriminal
 casestoberuinedand innocentpeoplewillbefal  selyaccused.lwillbetMarschke'stlmeaspresidentwillbeveryshort
 afte,hisdisplayoftotalIgnoranceand indiferenceto the wellbeing ofhisfellow Iaw enforcem entdepartm entsin
 W isconsinandtotheirofficersthemselves,especiallythose65departmentsinW isconsinthatwerescammedbybuying
 thefake Cvsagadgesand training.
          A Iawyey'sjobisto proted theitclient'sbestinterests.SeveraltimesIofferqdto seteewithNitv,atTHEIR
         f hisworthlesslawsuit.Nitv'sIawyerssaidno.Becauseofthelawyersshortsided (reads'tupidand greedy)
 expense ort
 decisiqnonlytocontinuetoenrichthemselveswithwastefulbillinghours,now Niw/owners/wivesarefacingcriminal
 chargesbyFlorida,withmorestatesto follow.OrangejumpsuitsforNitv(maybefortheirstaffalsos and expensive
 malprad ice Iawsuitsby Nitvagainsttheirlawyersforbeing sogrosslyincom petentand greedy,lam sure willbe in the
 nearfuture.
      TheNitvIawyerscannotdenytheirknowledgethatNitv/ownerdwasascam becausetheycannotdenytheyread
 the49variousdocumentsonDektor'swebsiteprovingnitv/cvsawasascam BEFORE theyfiled the Nitvlawsgit.After
 reading those documents,the l
                             awyersshouldhaverealizedanyIawsuitagainstDektor/myselfhad no meri
                                                                                             torbasis.
 They Iawyersshould have convinced NitvNOitofileanyIawsuitortheIawyersshouldhavedroppedNitvasclients.
                                 from the Dektorwebsite and quoted itin the Com plaint.lhad stated Nitv had lost
 Those lawyerseventook asection                              only a scam .The Iawyersactuallysaid intheir
 many,m any salesbecausethewordwasspreading Nitv/cvsawas
                                                         thatNitv neverlostany Cvsasales-THEN W HY DlD NIW
 Com plalntll
            iedaboutthat.l-helawyersstatedastheirresponse
                   NOT LOOSEANY M ONW BECAUSEOFM E? NIW LAW YERS NEVER.EXPLAINED W HY DID NIW W AIT
 SUE M E IFTHEY DID
 SO LONGAFFERTHEYCLAIMEDTHEYLOSTMILLIONSOFDOLLARS,INSTEADOFSUINGMEAFFERTHEYLOST$500,000
 OR$1MILLION,INSTEADOFCLAIMINGTHEYLO5T$7MILLION?Niw lawyershaveNEVERexplainedhow orWherethat.
  m oneywaslostorfrom w hom .The lawyerscan't.Thatisbecause anym oney Nitv lostfrom saleswpsbecause thefake
  Cvsa and the m ade uptraining PROVED they had no credibilityand refiability forli
                                                                                  e detection.Loseswere NOT because
  ofinythinéIdidorsaid.Nitvclaimsintheirfake Iawsuitthatlam beingsuedforunfaircompetition.How?Because I
  have the REALand PROVEN system ofVoiceStressAnalysisforlie detection and they only sella very poorly wri  tten cvsa
  program thatfreezesand crashesand use made up training with no independentprobfofany ôccuracy after30 years?It
  isestimatedthey madeabout$30 millionfrom theirscam.Ni
                                                      tvownershavemany$1millionhomes,two private
  helicopters,M ercedesand a 8 bedroom mansion in the countw ofPanpm a,am ong many otheritemsintheirexpensive
  lifestylefor30 years.How did they suffer?They neverdid.
           AftertheIawyersfiledthe.
                                  lawsuitagainstDektor/myself,aboutamonthIater1putupahugewebsite,with
  massive documentsand the ABC Newsvideo talled nitvcvsaexposed.com . Niw lawyersd'Ioserand d'Iousy dem anded
  and gotan orderfrom thiscourtthat(had to take dow nthe site.Anotherviolation ofm yconstitutionalrights. Ei
                                                                                                           ther
    Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 7 of 34

the Iawyersread the website and saw itcontainedadualdocum entsand
                                                                     newsarticlesprovingthe Ni
                                                                                             tv/cvsascam,thus
                     orthe lawyersneverreadthe website,butstilldem anded m ywebsite betaken down,thus
thesitewasjustified
deliberatelyviolating myconstitutionalrightsoffreedom ofspeech and freedom ofthepress.Ifthe Iawyersread that
website,they knew theirlaw suithad NO merit. ltwastheirduty and obllgation asom cersofthe cogrtto determ ine
thereweteREALreasonstofileaIawsuit,UNLESSiftheonlyrealpurposeofthelawsuitwastowasteDektor/Herring's
moneyontheordersfrom NitvoFnersHumbleand Kane.Nitv/lawyersmustbave beenveryembarrassedtha:the
websitewww .nitvcvsaexposed.com wasarchived by antipoiygraph.org and now those docum entsand ABC Newsvideo
w illbe on the internetforever.DoesNiw plan to sue the ENTIRE new smedia and demand they rem ove any references
to niw/cvsa/hum ble keiausethose newsmediado notglorifythe''Renaissance Man''asHumblehascalled himselffor
the past20 yearson hisown website he created to worship himselfcalled www.charleshum ble.com .W hy hasn't
Nitv/owners/lawyerssuedaIIthenewsmedlathathavedonestoriesforthepast30yearsexposingNitv/cvsa/ownersas
ascam? Ei
        therNitv/owners/lawyerssueeverybodyforreveajingsuchinformationornobody.WhyisNitv/lawyers
practidng selective Iawsuits? By notsuing everybodythatrevealstbe Nitv scam ,theyare confirm ing they are onlysuing
theNittle''peoplethatcan'tfightback,thusproving Ni
                                                 tv/lawyersareusingthecourtscnlyasweapons,notforjustice.
Aboutlsyearsago,ABCNewsproved Nitv/cvsa/humblescam onW andrepeatedontheinternet.W hyhaven't
Nitv/lawyerssuedABC?BecauseABCIawyerswouldsquashNiw/lawyersIikelittlebugsandthensueNitv/lawyersfor
ABC'SIawyèrfeesanddamages.W hyhasn'tnitv/lawyerssuedtheVancouverSunthatdidamajorinvestigationon
Nitv/ownersscam in2011?Same reasonWhyNiw neversuedABCandothernewsmedi        athatexposedtheNitvscam for
                                           freedom ofthe press,freedom ofspeech and freedom ofexpression ofthe
 decades:Ni
          tv would be sued forviolating the
 newsmedia.AlIrightsGUARENTEED inthe Constitution.Nitv/ownerswould be sued outofbusinessand theirIawyers
         '



 would getthe same punishmeht.Asthey say,afterthe elephantspoop,the poop cannotbe putback in.
      Becauseofthe two incom petentlaw yers1had,who w ere onlywanted to pad theirbilling hoursinsleâd of
 representing mybestinterestsand getting theIawsuitthrown outforIackofm erit,the Nitv Com plaintwasnever
 respondedtoW me.Ihavebeentheonlypersonin DektorCorporation(SCorporation)forthe18yearsofmy
 ownership.Nitv'sclaimsoffalseadvertisingbyDektor/mysel
                                                      faboutourPSEsystem,ourtrainingandtheirotherrelatçd
 false claimsintheirNitvIawsuit,could only be m ade IFNiw knew someonêw ho used to workatDektorand had inside
 information.Niw NEVER had any such sources.Nitv NEVER knew anythingaboutourtechnologw training,etc.Such
 claimsbyNiw/lawyersWereoutrightliesandwereusedONW tofilealawsuitagainstDektor/myself.How could
 Nltv/lawyersmakeclaimstheyknew nothingabout?W ithoutsuch inside information,thatPROVESNitv/lawyersONW
 filedaIawsuitthathad no meritand wasusingthecourtonlyasaweapon(astheyhavedonetoothers)towastemy
 m oney,putDektoroutofbusinessandtw to m ake Niw the only sellerofany''voice 1ie deted or''type m achine.Asper
 Nitv'sclaim ofproductdisparagem entby me,THEY are the onesthatadm itthey do NOT have any independentstudies
 thatprove theirCvsa gadgetand training have anyaccuracyforIie detection betterthan a cointoss,even after30 years.
 Thatiscalled FRAUD.Thefake ''DK'Hum ble adm itted he had no independentaccuracystudiesforCvàa in 2006 inthe
                                                                 on nationalTV,Hum ble began to make up fake
 ABC Newsinvestigation on Nitv/cvsa/Humble.Afterthathumiliation
 ''studys''andfake'journals'',usin:them toIietopeopletogetthem to buyhisgadgetsandmade uptraining.Nitvhas
 alsobeensellingtheirmadeupbodylanguagecourseforIiedetectioncalledAISfor$400perpersonforabout15years.
 AlSalso hasNO studiesatallpeaainingtöanyaccuracyforAIS.Fraud andfalse advertisingbyNitv/owners,period.
        Thefad is,Nitv'sONLY,so-called''source'',ofinformationinthisNiw/shister,extortionplotis,whatalmostall
 peoplewouldcall,acertifiable,wacko,psycho,nutjob.Thatwould betheirONLYconclusionaftertheyreadthemany
 vile,disgustingand mentallydisturbedemailshesentto Dektor/myselffor15years.HisnameisDirtBell(DB),sonofthe
  Iate Allan Bell.Allan Bellwasco-creatorofthe PSE system in 1.969 and a form erU.S.Arm yColonelofCounter-
  Intelligente.A few so-called other''sources''to a m uch lesserextentwould also include a few m em bersofDB'Sfam ily.
  DB NEVER did orany ofDB'S related fam ilyeverwork atgektorCorporation orform e in any way,DB NEVER m etme,DB
  NEVER khew anybodythatevèrw orked forme in anyway and DB NEVER knew anything aboutDektor'stechnology or
  ourtraining in any way.DB sim ply m ade up hisclaim sofinformation.DB wentto Ni    tvwith hisw ild storiesand Nitv
  printedthem.Nlw/ownersNEVERcontadedmeinanywaytoverifyDB'sclaims.Documentssubmittedbeforeincluded
  someofDB'sclearlyinsaneandmentallyunbalancedbabblingsto Dektor/myselfand arestillpostedonthearchivedsite
  nitvcvsaexposed.com .Despite DB bèingtold by m y lawyer,Iocalpolice andthe FBlyearsago to stop sending hisvulgar
    Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 8 of 34

and disgnstingem ails,DB continuesto harassmeindsendmehisdisgusting,vile andthte:tqningemails.DBand his
                        Ii                                                              obviously çonnected to
fam ilyalso posted total esonthèinternetandwereIaterbanned from futurepostings.DB is
Nlw 'splotto tryto waste m y moneyand to elim inate
                                                    Dektorjus'tforforNitv/owners.Iincludedafew ofthosevile
em ailsby DB,with also Hum blesnam ecc'd asfarbackas2004 in my exbibi  ts.
       PertainingtotbelatestfilingbyNitv/clowns,1willconlinueto exerèisemyguaranteedconxitutionalrightsof
freedom ofspeech,freedom ofexpressionandfreedom ofthepress.NO judge,includingtheSupremeCourt,cantake
awavthoserights.Prlsonersinjailcontinueto havethoserights.NitvIawyersoutrightLlEwhentheysaid Irefusedto
participatein DiscoveryintheirlatestM otion.ltwasNitv/lawyerswho REFUSEDto providedocumentsand information
in Discoveryto me m any m onths.Aboqt6 m onthsago,Isubm itted alistof52 itemsand questionslwanted for
Discovery.Nitv/lawyersREFUSED togivemeany.Icompletelyfulfilled evefyDiscoveryrequestbyNitv/lawyers.lsatfor
a 4 hourdeposition lnGeptem ber2018 and subm itted my 2 hard drivesto aunknown IT businessforanalysis.Despite
myopenly,strongvocalandwrltten objedionstothiscourtagainstNitv,thePLAINTIFF:beingallowedtopicktheIT
businessNitvwantedand Niw/lawyersknew thatITbusinesswoulddofavorsforthem,includingsayinganythingNitv
wantedthem to.sayaboutthe hard drive'
                                    foraprice.Despitemyobjections,Niw wasi'
                                                                          tillallowed,bythiscourt,to pick
theirown IT person.Th4COURT should have picked acom pletely independentIT person to exam inethe hard drives.The
so-called ''findings''bythatIT person cannotbe accepted asfactatall.Proofwassupplied thatthe hârd drive d)d crash
BEFORENitvfiled'theirfakeIawsuit(readextortion)againstDektor/myself.Asperanytypeofsanitizingoftbehard
drive,againNO independentproofwaseverproviàed,onlywhatthe plaintlffsPAID ''mouthpiece'
                                                                                     'said.KeepImindtbat
anythingmyformerITpersonsaid,wasmadebecauseifhedldnotsaywhatNitv/lawyerswanted,he wouldbesuedina
worthlesslawsuit(readwastehi;moneyuntilhe'siankrupt).
      Niw/lao erscontinuetodemandsandionsonme.ThedocumentedfactscontinuetoproveitisNIW thatmust
be sand ioned forfilingthisfake laWsuitand Nitv lawyersm ustbesandioned and heavilyfined forfilingitand
 continuipgit.lfNiw/cvsa/ownerswerenotconductingascam of30yearsusingfakelledetectorsandfalse advertising,
 thenwhyhastheFloridaattorneygeneral'sofficebeenbuildingamassivçcaseagainstNiw/owners(maybetheirstaff
 and Nitvlawyers)forover8 monthsandspendingalIofthattimeandtaxpayersmoneydoingso?Florida'sAttorney
 GeneralM oodyandberofficeknowsNitv/cvsa/ownershavebeenascam for30yeers,breakingboth state lawsand
 federallaws.
        IwillNOT beapartofprotectingandcondoningthe 30yearcriminalactivityW aInternatibnalcriminal
 enterprise asitseem sthiscourthasbeen attem ptlng by demanding lkeepquiet,nottellanyone aboutitand nothave
 anywebsitesabotltit.ThereareNO constitutionalgroundsforthosepreviouàcourtdecislonsforblddingmefrom
 disclosinganyinformationaboutNitv,cvsaoritsowners.M ostofthatinformation hasbeeninihe publicforalmost50
 yearsaboutNiw ,itsow ners,theirbackgrounds,Cvsa,itsvery pooraccuracy,Niw staff,theirbackgrounds,various
 lawsuitsinvolvingNitv/owners,etc.NONEoflhatinformationisClassifiedorTopSecretinanyway.AsownerofDektor,
 for18years,lhaveIostmanymillionsofdollarsbecauseoftheNitv/ownersscam.Atsbmepoint,whenNitvisoutof
  businessandtheirownersareinjailbecauseoftheirxcam,butthereputationofVoiceStressAnalysis'Misinthesewer,
 am ITHEN supposed to make aliving from it,in som eway,when nobody wantsitbecause they alIthihk any''voice lie
 detector'isascam Iikeniw/cvsa?
         M aybe Ishould buy afake law schooldlplom a from the internet pretend to be a Iawyerand scam people thaf
 w ayto m ake m oney.Iwonderw batthe American BarAssociation and state barastociationswould say aboutme doing
 it? Do youthink THEY andtheirIaw yetm emberswould care abouttheirprofession being ruined by aconman? Hellyes,
 theywoold!
        ToseetbemassiveamountofdoctlmentsprovingNitv/cvsa/ownershavebeehascam,gotothearchived
 website byantipolygraph.org,tha'
                                twasorigihally created by Dektorand thatNitv lawyersdem anded be removed from
 theinternettotrftoprotectthemoneymakingscam oftheirclients-Thatsiteremovalwasapprovedbythiscourt.
         To see thatm assive amountofdocuments,go to:

           httos://web.archive.org/web/20190518135724/httD://www'.nitvcvsaexnosed.cpm/

  ExhibitA-Law EnforcementAlertfaxsentbyNitvin2002lyingaboutDektor/myself.How manymillionsoftimeswere
     Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 9 of 34
          THOSEem ailssentoutby Nitvto law enforcem entwhich contained many,m any Iiesby nitv? Doesthiscourt
              reaIIythinkNitv/ownersarenotsendingoutthosetypeofemailstod'
                                                                        ayaboutDektor/psEmyself? '
              HOW MANYMILLIONSOFDOLLARSDlD DEKIDR/MYSELFLOSEBECAUSEOFNIW 'SLIESABOUTDEKTOR?

ExhibitB-Fakedocumentbyhitv/lawyetssubmittedunderpenaltyofperjuryclaimingthisperson(Mosquera)wasa
           unknownpersontoNiw/lawyersandwhoclaimedhe (M osquera)saw myDektorwebsi   teontheinternetin
              Floridaand thusthe trialshouid stay in Florida.The FAG was Mosquerawasreally Nltv'shead of
              internationalsalesforNity and the web designerforhum ble'spersonnalwebsite.Thisdocum entwas
              subm itted before by m etothiscourt.
              THISCOURTREFUSEDTO SANG ION NlW OrTHEIR LAW YERSFOR PERIURY.W HYNOT?

ExhibitC-kariousvileanddisgustingemailssenttoDektor/myselfbyDirtBellatNiw'srequest.Bellevenfoundsomeof
          myclientsworldwideandsentthem liesinemailsaboutmyselfandPSEatNiw/ownersrequesttoruin
            Dektot.
ExhibitD-Extortion em ailsentto myform erIT personforhim to gïve Nitvthe PSE program forfree orelsetheywould
             fileafederallawsuitagainsthim justtowastehismoney.
ExhibltE-LettersentbyNiw/lawyerstoantipolygraph.orgownerMaschkedemandingberemoveaIIreferencestoNitv'
            Hpmble,cvsa,etcorNitv/lawyerswouldfileafederalIawsuitagainstMacbke.Maschke'sIawyersent
             nitv/lawyeraverysternlettersaylngNO!Nitvistryingtoreshapethecorruptandsoiledimageofthemselves
            after30 yearsofbeing exposed in the m edia asa scam .

ExhibitF Nitv website posteàa m essage from Groveportpolice(oH)4ndtheirdetectiveIyingabouttheirdealings
 '
        -

          withDektor/myselfsinee2009.Grovqport/detectivesaidwhatNiw wantedthem tosaybecauseGroveport
             wasm ad atme because Ifiunked alI3 oftheirdetectkeswho tookthe Dektorcourse.They refuied to tell
             thetruthaboutthematterjusttogetafreeCvs:andtrainingfrom Nitv.
             GroveportdetectivesflunkedtheDekortrainingcoursebecausetbqygotdrunkeverynight,sleptinclass,
                    flunked the testsand 1he training coufsetestsahd thecourset

ExhibitG-Nlw ownerKane promises''98% accuracy''bfcvsa.NO independentstudytodatesay/itisbetterthanacoin
                toss,aboutS0% .
 EyhibitH-Nitvadm ittinginacourtlawsuitagainstthem in1999theizCvsagadgetisNOTaIiedetectorandshould not
           be used asone.Then why isNitv prom oting and sellingCvsaasa lie detedor?

 Exhibit1-FakeCvsa 'inventor'Hum ble holding hisfake ''D/'certificate,boughtfrom a one room store called Indiana
             ChristianUniversityin1987.
 Exhibitl-Nitvhasviolatedfederal1aw using the GreatSealastheirown for30 years.How many m illionsof
          tim esdid they do thaton theirwebsite and on theirstationaw?

 Exhibitk-EnlargementofHumble'sfake''Be'diploma,boughtfrom thefake,oneroom storecalledlndianChristian
            Unlversity in 1987 thatprovesitwasNOT ''honorary''asNitv lawyershave claimed,butinfâc'tIooksIike itisa
             realdiplom a,thatwasearned from a realuniversity.
 ExhibitL-Niw daimsthe Cvsawasfirstused in the Vietnam war,butItw ascalled the PSE atthattim e.Thatisa
              completeli
                       e.TheVietnam warendedin1974fortheUS.TbeREALPSEwasusedintheVietnam war.Cvsa
              wasonly''invented''(poorcopymadeofPSEadmittedbyNitv/owmers)in1.988.TherewasNtVERany
   Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 10 of 34
          connectionbetweenPSEandCvsa.MoreIiesby Ni
                                                  tv/ownersfor30yearsjustto promosetheirscam.
ExhibitM-NitvIawyersOWNquoteintheirIawsuitComplaintagainstDektor/myself.lstatedinmyDektörwebsitethat
          W 2006NitvhadstoppedtheirmassiveadvertlsinginamajorpolicemagazinebecauseNitvhad notbeen
          getting cvsa salesIike they had beenfor15 yearsbecause word had been spreadingthatCvsawasnot
         accutatefor1iedetedion.Becauseoflow sales,NitvhadstoppedtheirmassiveadvertisingbecauseNitv
          could notafford those costsanymore.Inthe IawsuitCom plaint,Ni tv lawyersclaim sNiw neverîostanyCvsa
           sal
             estoIaw enforcement..sinceNitvONLYsellstolaw enforcementtW HEREDID NIW LOSE$7M ILLION
          THAT NlW ARESUING M E FOR ????????????

ExhibitN-FakeaffidavitsubmittedbyNitvIawyers,underpenaltyofperjury,claimingM osquerawasa''unknown''
          persontoNitv/lawyersinNiw 'slawsuitagalnstme.Ni
                                                        tv/lawyerstriedtodaim eventhoughlhadNO
          connectionsto Florida,butIadvertised on the internetthatwentinto florida,the trialshould be in Florida,
          notinPennsylvaniawhereIlive.Nitv/lawyersusedMosqueraasa''unknown''personwhoclaimshesaw my
          websiteontheinternet.FAG :Mosqueraisthe IongtimeheadofNitv'sinternationàlsalesofcvsaandalso
          theIT person forHum ble'swebsites.These documentswere subm itted aboutM osquerato thiscourtbefore.
          W HYwereNO actions/sandionsevertakenbythiscourtagainstNiw/law ersforperjury?PERJURY isa
                FEDERALOFFENSE.




        ArthurHerring 1!1,Defendant
        400 E.Stésinn Ave.#225
        Coopersburg,PA 18036
         Phone:215.631.1448
        Em ail:Adm in@ dektorpse.com




                                   CERTIFICATE OFSERVICE

 lcertifythatonJuly8,2019lfiledthisdocumentwiththeClerkofCourtW certifiedmailandservedthlsdocumentby
 U.S.mailto Plaintiff'slawyers,Desousa and D'Ioughy,to theiraddresseslisted ontheirdocuments.

                                 ArthurHerringllI
                LRMNINLN r UL ZLL ksz.r I       fect,K.'Z!lM-*rfY QDZG           lNUV ZZ Z'kJk),-')
    Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 11 of 34


                                                                                                            p-vlt/t-t--
                                                           AleM:                                                    #-
                                            l<ITV'SResponsvToDektorFlver
       Quilea,ftw law thfcrçenwntagvndeshayertceived ilyersf'
                                                            xm acgmpanycalledeDzktcr,LansdAlt,
       PA cenxrningvoictfeessaz  qalysix.aldhaverequecad aropottga,Lfnfodkmatelyvtheiyerscontain
       faltvatld mglgadinginfannaticnthatyoushould be awarrof.
       n evoicgstressénalyztr(PSE)thatArthurH'      erring,aprivzteilwestigaïtr,isstlling.isuxed byvery.
       f> ,lfwny,1Aw enfowdmeritagehcies, In-fact.Aerkaw        o e.
                                                                   qerates llzz ofl a
                                                                                    -nsdale..PA.<-.
                                                                                                  dd the
       ffal#i eA. D.doe,saw-4,zH.erzç-k   u '-
                                             z-
                                              .PsEif/z/. t
                                                         -ts.1-e C,
                                                                  FJW
                                                                    ''.- ltisalsounfcMu'nate th tHening
       has:àhiztiryùfEtte-.m'-pting
                  .              . tc#isnredit+C.CVS&.<.7V,  -
                                                                =dtl 4eNITV'Sftnucdqr,DnHumblz.
       Itis.
           w
           2so intere'
                     sfzhg.îo notethat'when the f4dera1gove.rnmentrectm ly decided to test'voice $1es:
        ralysisAsutmthvedfuaticm dzviua1
                                       'nthraeseparategtudieg,thrvcho-se
                                                                       -tkemnstwt
                                                                                'ielvusedand
        ezxw
           p-ta-
               d-voice strlg-
                            symal
                                -vzzr.the
                                        -CV
                                          -S.A.
                                             . notF-mrr-
                                                       ins'sPSE. Tlles:smdiesarçbeinjconducted at
                                                                            '
        tae Air Firx LaborAton.v tiw Unh/qrlity cf Flbrida and at yhe University of Oklahoma.
                               '
                                                                                                                .

         $
         .
        Additicnally,mM yelemcltsoîthvfederalqovenumctu.    w 41w CVSA.noJH' zt'rinû'!P'
                                                                                       S5.            -




        nzae on'gina!company namz; Dzklorwrxs the mcnmik turerofthe Psychclggicala
                                                                                 '
                                                                                 Qrass z
                                                                                       Cvaluatoz
        (PSE),back l
                   'n the ?Oâs. Hcwever,btczun ïhe ovmersdid notketr% 'up with t'
                                                                                lle advances in
        tzchmology énd dueto th: F
                                 --k
                                   z=.
                                     e a.
                                       pttsck
                                            vsby th
                                                  zepolygraphers,t-
                                                                  ng),
                                                                     ':7
                                                                       2*
                                                                        :.
                                                                         ,d '
                                                                            ttâmknlptc),f
                                                                                        -n 1934, A-
                                                                                                  9.er
        ttw o     passeda'way,TH,errm
                                    'gstaz-td ltisown yoitz:4'ax,analysiscompany andnam ow 'litDektor.
        Ll'kewise,his voiqz s'
                             d'
                              œ s = alp erisnottbe orip'nalPSE, Herrirfg'ulîteratum çlalmgro have a             '     ..
        trad
           -ema-rk on Avoicc Strzsl.Analyst
                                          ,s'= d.*Fi)1er-S.
                                                          kan.' A .check ofthe tzzdemarkssâowstzhlthv
                                                   :       .
        ha:nei'
        .      vht'
                  r                                                                  '
        pmm hislit*rature,it.appeazsthattèàelr ystem thatHerrm
                                                             ' *c 1
                                                                  's ûryi
                                                                        mg to su-
                                                                                qlisa yery-u'
                                                                                            cri
                                                                                              -ml
                                                                                                'L1veveic:
        s
        a't
          resa mnalyztt t
                        .hat stl11rcquirvs the examiner to tapt recor; th ae interview znd then rkm each
              nge throur
                       a A laptop compu'
                                       ttr (notreal-time annlysis), It also appears thatthc computez
        respo                                                    .
         displaysonb'onurespcrztatatinl,
         .                             z:
            Hrrrlnmtoutstz   he facttl cstheraqlz  .iresN O re-ctrtl'fztatz
                                                                          lon/consl 'nul
                                                                                       'llg efltlcition. Any e.     xamt  knerthat
            iswcla
            4      m' hisorherlalt    .wi z ticllyoutllatcontinuit!R educatf  -cm-/rocvrtiscltion'igedsi   zrltl
                                                                                                               -mlto t   -helbnc.
                                                                    -       ' ;                        ljd-   d.-.î.= .s.pon
                                                                                                                         .. sl.bl
                                                                                     -tcould be cons-     e-
                                                                                                           re-                  e.
                                            '      '''
            terra-p
                  -u
                   'c-.
                      c
                      .-a
                        -.
                         ss ofco-
                           .       nks.
                                      uc.
                                        tl
                                         .nc e  xamiaations and to notrequ-fr-    e.i   .
                i'                 '        1 d1  5 theA- fl''
                                                             fV '
                                                                m a.'re-certif atany oftbefourzsgionz'          laszoela'tlons'
             èc
              ddxtoi
                adl  na
                     kmlly, exe
                          ion cmol
                                 .u1
                                   rn
                                    .es
                                    seo ftxa-
                                         ar  txveryynomj
                                             ,
                                             a           xnaifue,noy tf       -eynsofthbusmq
                                                                        -he %ul               - ds ôfdollars''thatHmring
            7:-C -N                                                                          .
            m enotm s,'
            Hex
              ,dng also clainu thitimikaTor:('
                                             =*ycnz'btttHe-
                                                          rring)use i4compensated''lemimaniais. rntN ITV
                                                                           .
            Alistsal1ùfolzrusvrscn ourW :b shz$o 1h
                                                  'atmnvonem ay cal!to check how katisl
                                                                                      -ed ouz-cvstomers
             aza Hem rucdöesnot,
             u. conclusion you mav wantto ack Ferrinq wb-y,ax      Aer' uavin: the.psaa-
                                                                                       n-'ou the markx xince 197t    )'
                :         M         v              -     w.                  ..       .
             t1            .
              tlerd are R v' *j'
                            ,2 .= 5,
                                   .) v e'
                                     a'
                                      ?  nfOrcem tnt e-genc'       '
                                                            los 1151
                                                                   rwtyk
                                                                       tt gnd L%gze az'
                                                                                      g m c:.e.tjypm '
                                                                                                     j,4j)j) us'
                                                                                                               m g .ih:
             CVSA (.
                   h.1
                     .sM swer.
                             s
                             >'hould '
                                   . (x int.ar/stiagl- You.mav al-
                                                                 sc?w-
                                                                     a'
                                                                      n:tt.
                                                                          la:k -
                                                                               him wn
                                                                                    'vG
                                                                                      the L'S'-
                                                                                              M 1-
                                                                                                 11tarv lmd
             th,
               z'interrk
                       x ato'
                            o âtGTM 'O use tb-e CVSA exclulivelv.not the'PSE , Y ou l
                                                                                    tn
                                                                                     uav
                                                                                       <
                                                                                         also wam to cb-eck-
                                                                                             .
                                                                 -<   .            .
                        -
             HeninR'scredentia1stcteach. taw qnfo-rcrlrnem oersopmel-.




j
t
                                                     J2*1/%
                                                          l1'J..ïloJk')EJU                                                                                       1.:Z/ID#tLIM%I=d'E                                                      rM= c
             i'
              .2/.LDz'k!E!15C1                   .

                                                                                    t 12 of 34
              Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page
                                                                           '



                                                                                                                                . .  e               /
                                                                                                                                                     *                                      N 'o t
                                                                                                                                                                                                 ,                                      i
                  wr   crw                                                                   .    :
                                                                                                          uv. .!- ,.*n-,j .*1'w
                                                                                                                    .
                                                                                                                              'û-.
                                                                                                                             ' .
                                                                                                                             .
                                                                                                                                'g ,>.c.

                                                                                                  (j.. > l.- +.*5%2 *RYA.XF.1;a:ê'' ''.
                                                                                                                                       .<.;
                                                                                                                                                                   ' '                          <                   )œ / A
             Cekbratnïg'
  '
      -  é* .
         J.
  ...w ...
          : :,..:s...h%.
                                 c'N
                                                                                                               -..
                                                                                                                 .-
                                                                                                                   . .
                                                                                                                      . .
                                                                                                                  =- .e  rJ$h .%
                                                                                                                       > ='
                                                                                                                    .,...,;.
                                                                                                                  ...,..   ,,.
                                                                                                                             z.':
                                                                                                                                r''
                                                                                                                                  l;pë
                                                                                                                                     !,tr
                                                                                                                                        .1
                                                                                                                                         .   -              '
                                                                                                                                                          7..Y. ..d
                                                                                                                                                          .       ,..
                                                                                                                                                                                                O-TNO Q .w xyz
..
    'jc :11
   .. a
      -
          t:6 . . .. Q%:4
                . ,lC
             . k.
                        '
                  .Jr,. M
                        x. x
                             '
                                                                                             jjk
                                                                                               .j
                                                                                                r.'rfv
                                                                                                     '.4.
                                                                                                        gtjg.'*
                                                                                                          'a
                                                                                                          ,.;
                                                                                                              .
                                                                                                              v
                                                                                                              w
                                                                                                              'xz,
                                                                                                              . 'j .j%
                                                                                                            ..; .J
                                                                                                               '
                                                                                                               .
                                                                                                                     .
                                                                                                                 .' nc
                                                                                                                       ,4
                                                                                                                      .j
                                                                                                                      f.
                                                                                                                        Jj,,
                                                                                                                       .1
                                                                                                                           .
                                                                                                                           '
                                                                                                                           >
                                                                                                                             qjg.'.
                                                                                                                        )j. 1!
                                                                                                                                  j
                                                                                                                                  *
                                                                                                                                  ?
                                                                                                                                  à
                                                                                                                                  b
                                                                                                                                  .b
                                                                                                                                   à
                                                                                                                                   L
                                                                                                                             'K œv'.
                                                                                                                                 .
                                                                                                                                                                                                % ...<
                                                                                                                                                                                                     ?.gj. : z.)
                                                                                                                                                                                                        .C='w
       19ht.o pfhœl
        . e
                  ltrk-
                      r'
                       j-.:x                                                                                       ;. .  X. ..
                                                                                                                             .p
                                                                                                                              Lr
                                                                                                                             -t..
                                                                                                                                W.Tr-s
                                                                                                                                     -q
                                                                                                                                      .
                                                                                                                                      N
                                                                                                                                      ux ..
                                                                                                                                      1r,kz .
                                                                                                                                             ,.

                                                                                                                                                                              &vlù)j
                                                                                                                                                                                   ,--éà-'
                                                                                                                                                                                         , 1-r:z-.-
Esecxtivi pirevw!-
                                                                                                                                                                                                                .
                                                                                                                                                                                                                    è it=--             i                     ''J4
Ca'or, DavtdHuzhes(Ret.
                      ).                                                                                            Law E nsrorcem entAlert
%% tPalm be-ac
             -à
              ':p-
                 'D.'
wextpatm Beacft.FL                                                                                                                                                                :                                 )'                  !                     ,
beard qtbtreutoz:s
                                       R<* ,anuine of'nmv'voiçts!ressanalydsdmiceswerrintre mxlintbthe                                                                                                                              wil4lrlsmâistwqng
                                       'LheDNAofiiottlt''I.
                                                          hg*411 pmwouttobedatthe.
                                                                                 Varenofrkiûgmorethznoxa/w7edAV ':t
                                                                                                                  h1haqr
                                                                                                                       vbmm
                                                                                          O G 3 tu yam s,qam qjx a jx saos
                                                                                                                            .                                                                       .
thqirman& TV &                         regaekagedin m Oenpttocapilnl- (m Qx hugeN> mW < JJ.
Dë.charlesHuiiktke
Clvninpbgst
                                       A
                                         e>>
                                           ,x tcvsxm .Al tNcuptw    pus
                                                                      s o
                                                                        u we dotu
                                                                                s
                                                                                '
                                                                                 'e i
                                                                                    ès'o
                                                                                       kx r
                                                                                          hvtzbypcz
                                                                                                  'yp-ajeh Y , j imtba'tàecvsA                                                                                                          i
W estPulm Beach,FL                     xzx
                                       AJ-
                                          eqe'twœk.th*
                                         ilim ,aa w .
                                                       .filfoexplainwàymoret
                                                     %'lltlgzlngit     .e .
                                                                           b.
                                                                            = 1,4(flawentbrtx em=dfe z
                                                                                     '               .!.a.&1j
                                                                                                            !mo
                                                                                                             'iesyt
                                                                                                                  2
                                                                                                                  .
                                                                                                                   AcludingtkeU.S
                                                                                                                                                                                                                        '
 Dr
 F .Hu# Ri dldmlxr                                                                                                                                                                                                      !               r'
  trenslcP.
          syehiaeist                                                                                                                                                                                                    )               f
 Bee ont,CA                            n eTM ter(LVA)                                                                                                                                                                   :
                                                                                                                                                                                                                        1                '
                                                                                                                                                                                                                                         @
                                       '
                                                                                                                                                                                                                            '            j
 Dr.Jam uâvailelv                      lthascameto'
                                                  a!zratt-
                                                         Y i'optl
                                                                zatr:emAnlzfactu.
                                                                                vzrsojtkeTrusterhaw now culleed.l,bznnma!gftkek syz'
                                                                                                            c'                     e,m (.=                          .                                   .                                J
 FcrensicPccholoyst
                                                                                                                  'met % !: loe yujerzplayers...raese                                                                   j                ,;
                                                                                         .       ..                             .                                                 v
 Jack-
     xotwtllq,FL                           hsv:cl
                                                tbm iUN' ',n astlw-
                                                            . '
                                                                  *darecnlllvm*-e ltuta-A
                                                                                -'      '
                                                                                         '
                                                                                         e'
                                                                                          J'
                                                                                           M Vdc.     < (LVA)
                                                                                                           ,. .A
                                                                                                                -Sa .

                                                                               .'
                                           l
                                           mdiwo
                                               w.'nh. hav'q lkcr
                                                               ac*e a+xssive ad caxupaiw to tntrcu'  hin- f
                                                                                                          -* . Yowzsrst>
                                                                                                                       '- in toges ofcocviucing
 Dq.Ti'
      vornajloseph                         1% ' ''gderpr- tid'otve e-ingaa tsth ttlww al'         dxttm
                                                                                                      '4the%rvbtestirt4/ Y'A tocn'v'lop'.'Howèvec
 Cre ogx
 $t.touis,MO                               ie$* ,410> %pvAdsttil
                                                               Nodthat+eLhrAJTl
                                                                              '
                                                                              PiiàtàeoldTnla
                                                                                           -tk
                                                                                             f.Ik
                                                                                                )redo ,d</azqo '#th4'rmnrzaylm +at
                                           dedare tatBQ Clzlonwasteltisëehaehwh= hesaid thathe.g.t'gml
                                                                   .                                  y%xe w.'' jajaj
                                                                                                               '
                                                                                                                    'c w*Z Vodv
                                                                                                                           :                                                      .
                                                                                                                                                                                  .
 ArotèJzmesChavman
 Cre lolo-dst                                  e'vœaky.
 Elm irm ha'                                              .                .                                                        .            .
                                                                                                                                                 .                            .                                     .       k               !
                                           A.yèaraen'
                                                    u paid$149,* forot!rlrustm'bm Qlc reavml
                                                                                           'ablereraslitL!exs$27.1 (,
                                                                                                                    Sb.= Atm ).HcY'
                                                                                                                                  &v ,(
                                                                                                                                      T
 Clviefhâs.
          likat
              zlAv
                 lqten                     ycam.
                                               m l+.
                                                   erlatel'vm ic ',itm;
                                                                      .IIcoM yth.
                                                                                u316,+* .00,is*
                                                                                              .12by'AP,andmahtlfpzbai
                                                                                                                    l bsyb tzsy'scoinIrael
                                                                                                                    v
 New W hittl  alzd P.D.
 Ntw Brtliteland-Pi                        (
                                           seet
                                              mrWeé:ite).Non'eoftt
                                           TM KG VA ià'drv pmg
                                                                 heprmdpleshûveartytNvent';eizltrlzt
                                                                                                   hveecatiodn.yT
                                                                 beDNA ofthought.= Lq cthkrwords itce rea'
                                                                                                                 .l+devek
                                                                                                                p# ainz!
                                                                                                                         jenclm'mïh'':tEe
                                                                                                                        .'Nemesyr dls7
                                                                               x                                                                                                          ! .                       .                       j                 .
  g- hit)r lastrut4pfs   ==t1Cv*=esi'e'tm eEktmtorp(sœ àeirw'
                                                            ebéte:mm .
                                                                     merr
                                                                        hyspscp.coml.                                                                                                                                                       j
  D?Cm*.BebMartin.tRit.l
  LowerTwp.RD .
  t-ewerTwp',N J         Diogeno Em tera
                             .
                                                                                                                         1
  Lt:M ichse!N.
              .            .et-) - F.Supzwielk V cePro'ie tof'fN Dioqe
                tcQuîllal ('
                           R                                                -
                                                                              nes Orcup,
                                                                                      *-
                                                                                         Cre lnalJueice Diia'  't
                                                                                                                't
                                                                                                                 'o
                                                                                                                t.
                                                                                                                   'nvm Uf= IrQO cfthe
                                                                                                                         1                                                                                          '
  PoneeOeut,:'sCo-P;D-          D:
                                 .t
                                  3-
                                   j=   t
                                        '=' m   Ter.
                                                   =t !
                                                      y appe a
                                                             redfm
                                                                 r t
                                                                   Nq dd
                                                                       ' em .
                                                                            ;eiûootz
                                                                                   rt11
                                                                                      ',Sa-
                                                                                          ldl
                                                                                            w kv   ,
                                                                                                   Qhi o,1
                                                                                                         N 1r,
                                                                                                             4
                                                                                                             - t
                                                                                                               #     ' &*s  .-      b'
                                                                                                                                     yN
  t.
   ardovtr.N, t                 d- q-aqa'ngt!fmatlvrmjlenlledv l
                                              .
                                              ,            !
                                                           ,     xxti.
                                                                     x* .
                                                                       .
                                                                          7,0sa s=a1Arsis.z
                                                                                               '''
                                                                                            V -.St              .,
                                                                                                    are chhrulw vie '
                                                                                                      .
                                                                                                                       ejaviklmmMx ofa
                                                                                                                        .y'                          ..                                                                         .



  D/crkzdr.BitlEn ehrlar(Rrt.) c4,rsw exv
                                        ' ; d        >,otu byLt71.=,-::cfti:esaudw.kA.p-.D eu= i
                                          .t,. &x:c. . !                                  .
                                                                                                   ..
                                                                                                   -ai-
                                                                                                      .s.
                                                                                                        t.-,Iiat'wa.aa&' ',  m1oj'
                                                                                                                                 .2v.rd=,.
  Hviltoncozsé.. '                         n einzt
                                                 w waBM fàii
                                                           àdtwoCVSA e
                                                                     w A>'Md subo                                                                                           nattv
                                                                                                                                                                                .conf
                                                                                                                                                                                    'N.
                                                                                                                                                                                      .e
                                                                                                                                                                                       'vlloO mxmdr.                                         i
  cincirmati.('
              .
              )H                           '



   ChiefWîlliatltEn4IertRet)               w .starewich washkiredby tlx des.m.,.,toreview amxlcxiuquetlx vzeotapeofaeex.xu.''
                                                                                         .
                                                                                                                             >',
                                                                                                                                                                                                                    .                   e.$tacewi
                                                                                                                                                                                                                                                azwotarka
   -l
   6t
   s-
    '
     q'ac%se P,
              'D .
    vzaruse, P.
                                                                             ,
                                           rp'crtth-ascxitidzu thetese gtchmquestauphtbyie'tCTV wqdtltifzedbyLt.Jmnvt  'lx?as ' . 'fae ,                                                                                                                s
             ,I                            lorendertheexamhvalid.W=ettwf-R wai                                                                                      kttgtotytl
                                                                                                                                                                             ':v
                                                                                                                                                                               'eW .Kxrewich's i-, yasr/zmetzN pmeix
                                                                                                                                                             .                                                                                t       '
   D.Glep FDsï% '
                M ,A-                          cte eskixkW'lgkkcmuldhaveèan- !tbeaee anttowzlk,
                                                 .                                                             ,
                                                                                                                                                                                                                        !8                    .
   Attanta'p D.                                                                           .                           ;f
                                                                                                                       :
                                                                                                                              .
                                                                                                                              j
                                                                                                                              .
   A(jaatez,&gx
             .J                                W ewtteconœ ttdbytbr,S ' 'P.
                                                                          D ,l
                                                                                             .                  '
                                                                             'wd pzior:othçstmpressim hev''n'gAnrtrequit edtoaj
                                                                                                                                             '
                                                                                                                               sim incounterMg
                                                           !                                                     ' '  'Q      i
                                                                                                                              '
   Cor> ryte Plfot                             * .Sœvwikhs   t- ..t
                                                                  ' '.  .:
                                                                  menay.Ai ter'zv..-. arebtelsl
                                                                                              :
                                                                                                to'è.$r..St
                                                                                                         '
                                                                                                           arer'iich
                                                                                                                   'y
                                                                                                                    arepoztawele #,!'.1lo N lokeZeE'
                                                                                                                                                   .
                                                                                                                                                   cpert                                    .                                                             .



                                               Witrae-sl , 'cationCredential:provllM byMrStafmv      'ièh.                                 )
                                                                                                                                           1
   CkptainTaltashiYamazc
                       '
                       kk'i                                                                                                                                             '
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    ,           ;
                                               l.M'
                                                  c.Stare chdimzdthzilzellqdh- uhxC> fExp-mineifardzeDe
                                                                                     '
                                                                                                      .toztisrlxvila
                                                                                                                  '': nftll
                                                                                                                          .U1
                                                                                                                            !
                                                                                                                             R1'
                                                                                                                               .
                                                                                                                               r'
                                                                                                                                .ir%MY P'DZ
                                                                                                                                     . ,                                              '         '           -
                                               (CA),SincgltleLRurlh#lzr'
                                                                       ep.D.UtilizesieCVSA.M=ccfhtacl
                                                                                                    '
                                                                                                    H +ai
                                                                                                        ztà#ûzcvandwe:mldby*at
                                                                                                          ..
                                                                                                                                                                                                                                                                  i
                                                           . )' k                                '',                                                                                                                                j ', 1
                                               u*iefel- tnerdk 2:%0+ N!r.Stw ew4ch did ca dueta
                                               -                                                                                                                                                                                    ,
                                                                                                                                                                                                                                    i           )
                                                                                                                                                                                                                                                1
         '                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                  i
                             'ctezIA'krS(PCtlm =
              l14()0 Fonune C'
                             t
                             r                 R';
                                                 taeh,Fl(1rid;-54t4-(r
                                                             lR      76ï)'
                                                                     -   *
                                                                         '9.
                                                                           n'%''
                                                                           5-  >
                                                                               ubNt
                                                                               .  -     '
                                                                                        .'
                                                                                  l*Faylfk
                                                                                         '6.tà-
                                                                                         .    '
                                                                                              8(
                                                                                               ?s
                                                                                               ,3
                                                                                                -.
                                                                                                 -1-
                                                                                                   594 *E-h'
                                                                                                           la1lNITMfr
                                                                                                                    -
                                                                                                                    z'
                                                                                                                     .C*
                                                                                                                    -? v'SA.l'c0(1)%1
                                                                                                                                    Fw N'
                                                                                                                                        VX I-
                                                                                                                                            '
                                                                                                                                            I-V è.
                                                                                                                                                 Ci
                                                                                                                                                  .
                                                                                                                                                  '2nl
                                                                                                                                    .
              -.
              .
                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                              .   ï
 .    ,*
l.'/lD/Z'(,
           '
          5PJT1     6Z2 /'1$tz.
                    .         --1tn.f4'elEl                                                                                                   1dlM/'IJGLJISW1.
                                                                                                                                                             5-./                                                          rq:..6c.
 Case '9:18-cv-80994-DLB Document                                                                                      132 Entered on FLSD Docket 09/09/2019 Page
                                                                                                                                                             i N 13 of 34
                                                                                                                                                                                               '                   I
                                                                                                                                                                                               .




                                                                                                                                                                                               '
                                                                                                                                                                                                           K('
                                                                                                                                                                                                             j
                                                                                                                                                                                                              f
                                                                                                                                                                                                              .t                              '
                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                   l
                           ).                                                                                                                                                                                      l
                                   - fcv> utpm =!m G late7@s,M wwsnevc :ppcexom- tltejd -* t.@im ISPY Z R= .ve!
                                                                      .                                 .                                                                                      .                   .                          ,
           nwnb+ o'fFs:v *'œ
                            - na:c
                                 #                                            .                             '                                                                                  -
           - 2* .>J* ., w- - l- CNd EX- Iw/.Addidonalt#.Aor
                                                     .    .
                                                             fle mqerhebtw
                                                                         '*''
                                                                              eav hmtàgex
                                                                                      ''
                                                                                         = fc kv
                                                                                               ' e e'
                                                                                                   l
                                                                                                     vN wo r e> b'z'          '''''
           ieAM k7- F&ae ch rge wii Alioie œ tocrxnmt      tM.
                                                             ;- Nfr St- çhw> i< ccnde e + 'a11ye d pric
           ftv C-' H tw,'-t
                          .o F
                             e tilM l:
                                    .  .fdknm W i+ A k- r Wzaptm. (Mr.*urmvîch0 =. thg iflevfïo x tkm
                                                                                                   ; tbalœ l
                                                                                                           a'%EI>
       W i--kfA ).T
       '
                                             '



       2 M rst-                                  w ax e- th àzwiqtzechid ofpoûx ofIbest.EUwH AUPéNXTSCtyPD.I TV'V g.q2*                                                                                                          Y ag- 'e
       'NkereltkdtbkttN = tvermTyhasool,tt- ao tudwwAa tfortm mo mda t
                                                                     :er r-
                                                                          'tke yhleotp tiulu plsiu:mftr
       t% e e *.N M/>               - e tete G norm dofW Strwe % Cw fdlz<o'œ .
                                    .                                                 I
                           I                                                                                                                                                                                       è
                                                                                                   .a                                         .
                                                                                                                                                                         '
                                                                                                                                                                                                       .           )
       t'ûsve hw zcwv                                                         ue -                          tfMr sur- e:#àbackgrom'xt A tuu e
                                                                                                                                ,
                                                                                                                                                                             r.
                                                                                                                                                                              iview we - bb rvzœ e -uœi                    .


           ':a i- ... ?%'..-,r-'
           cf                  e-
                                ' G :mf
                                     'q=e'- msyœr= usintbro'
                                                           c tKk stm miclm-ys,qso l-
                                                                 .
                                                                  .                  '
                                                                                   , :
                                                                                     j
                                                                                       Jwi   ztruon- ,pringtc'
                                                                                         ,...,:                          .            .
                                                                                                                                                  .
                                                                                                                                                                                                                       .
       hte y'M-' '
       n
       Th-xqt
           . .
                  1#
                   .xqre Yt
                       '
                          xN W i- * Fcrcurt%,
                                            e trftxrrœ:on
                                             ..
                                                                      '
                                                                          .       .
                                                                                                            -                                             ' W ,Sœrovieàœ 'l'
                                                                                                                                                                           M                       '
                                                                                                                                                                                                               œ W&%
                                                                                                                                                                                                                  I
                                                                                                                                                                                                                     youmm'* 81%4
            $7754$#-
            .         5
                    . !779..                                                                                                                                                                                       r
                                                                                                                                                                                                                       l
           Dektj;r                                                                                                                                                                                                     J
                                                                                                                                                                                                                       !
           C bmhviàee >:ttr AlexcrmHe
           Tzdvàkl
                                   e-i   pY#akpccjol+ alS- E%X     'tAA'fvKzzex* esxea-rww   'avxé,abmxyarmuu.eàyz
                                     lribgQ .lcre inL.< <WI.PA Yof:Ize mcazO tlA ktcfistt* t> rltb.< orkre' * ** W
                            ,               .                                                                                                                  :                                   c.
           vttim *                          ** . *,s.UW>                                          l                               A'inAztQW-FXYO MAW> 5'eV >)t(jjayjxvyrxwt
                                                                                                  zt/,1* - dalm-e Chltr 1!W MrtiPQ.
           '
           N M ?LYOld% k)#PSE.                                                                                                                                                                                         l
                                                                                                                                                                                                                       è
                                                                                                                     P.#t.             .* 06-lW :Rxxzjp#a .;u j
                                                                                                                                                              s zpw q
                                                                                                                                                                    aqk
                                                                                                                                                                      t
                                                                                                                                                                      u w s.sm o s. .u
                                                             .
           H r.SH #le e                                               oh. * C<Q E't-                            tX
                                                                                                                 -O X:   rmtO PSE 4X 2 (
                                                     W iZ*Hlai- Ji<= a*cr,.
                                                                          uak'œ M tbe*2.t>.1r
                                                                                            ,=773.                                                                                                                     '
                            ù.                       1 '?
                                                     -':                      .               .         '                                         ,            ;.            .                     I               w                          .
           1w
            ' -irv-    .    .    '
                                  .
                                        ..           bk
                                                     ' m '''leœbha
                                                     .           -t
                                                                 ! stw tAr
                                                                         fr. .-                                              tlutm.
                                                                                                                                  :iub-'
                                                                                                                                       ksum om.
                                                                                                                                              elsat Y.= eq*uz'x
                                                                                                                                                              *x t>,xix'
                                                                                                                                                                       e,
                                                                                                                                                                        'M Ef
                                                                                                                                                                            ..
                                                                                                                                                                             xyouh ve: '*'ww
                            -
           4h# izldn:to 'e d1
                            .       .
                                               ex= io- .lfycurktx= i= wv'renrd trxire xsJ
                                                                                        'I= r.
                                                                                             iEY b#1'Lk''
                                                                                                        kar,ezeya;
                                                                                                                 '4cxA eb% = N :L-m
           *w. .                !> a'>:*-- x.
                                            o e z'
                                                 dg* zo)oesrra A.aaJ.v+a.*
                            l
                            '
                  1                                                                                  .       î
           51 F'H. . g. iFa:,r* f
                                xefx't1e 1qhe PS.
                                                R i:new. =.
                                                          4g - A
                                                               --V
                                                                 .=xM Ln 1aw r
                                                                 v            znftxt  c-em t'
                                                                                            1
                                                                                            u-.$L'              .Fl
                                                                                                 mar* . Fr:r<( l'  .4W 1v m iu.
                          . ...
                          ,            .    ..             .     .                  .
           irx'
              .
              lt A   &. U.*.'Mmi
                          .     qv '.aow ' i '& .C',  JSA.Heclx'l
                                                                m. '
                                                                   !tb t= zim.va.q&em:oke L   hM 0..Arz).3Afrlm :
                                                                                                                y
                                                                                                                u
                            ;'                           ;                        '
                                                                                  *
                               ' '
           Aovlrax d . Tvr 'mn,-  g:dtx af'
                                          uu psl = dinquu
                                                        '.
                                                         eaa10> mauyl#w O fore-p- . - '-ke;&r4,'-.
                                                                                                 !
                                                                                                 q.
                                                                                                  -:'1'5
                                                                                                       .<.-
                                                                                                          i2
                                                                                                           '1:'5:l o
                                                                                                                   .:Y '
                                                                                                                       ->S'
                                                                                                                          E
                       '
                           lti1:1+ '(
                                    &o-
                                      Y 1r.1.y=umuyt.
                                                    q'
                                                     rï
                                                      v'1
                                                        xk1*.11lr711% < 642CûwNtkzFt/...l-
                                                                                         4-
                                                                                          ..
                                                                                           <VIAII PA 1944% .V cazL-
                                                                                           '                      kkult215-63i-'
                                                                                                                               tr
                                                                                                                                ;,1:
           Youm'o ph
                   x
                   .
                   zof.M kl
                          mtc . ' +##tY . ' -P D.(
                                                 'FA:ml
                                                      .liA- t!w C&3A-
                               (.                                                                               e.z.
           B ak-
               0:p
                 . v'sA                                                                                                                                                                                                    i
                                                                                                                                                                                                                           !
                                                                                                                                                                                                                           .
                 Bkkez,4pm''
                   '            <
                                '.e.'
                                    zvestivat. x.'
                                                 .
                                                  i
                                                  e!'tt'
                                                       & .eunpltpme''tofn eDier xeœ oup=  .   .
                                                                                               ' 2122aeu!)'atrtu
                                                                                                               xu'> bïstv-q!V.S.  A..v'
                                                                                                                                      Eidatss'
                                                                                                                                          .  ci       .
                                                                                                                                                           .                 .                         .

           tst * th Ph .,!.v'           rl1.
                                           v .Rak'c pvesnwa:rLu    hr . ere!rtkhrlc= o-     tà . zve p.- .m -        ipm .%tv..., c          .
            v
            'x txt
                 'l?d- '
                       ,
                       Bx'km'- 'iil*totetlY*rlasp-. .ive.<k'=tàl,bM bdslpcu
                                                                          #tvra 1.:z
                                                                                   .etto 'timex'
                                                                                               .t'> *txw '.vev
                                                                                                             r ;.ru!t:<
                                                                                                                     ' c1i
                                                                                                                         .'
                                                                                                                          = t.Pia
                                                                                                                                u'81+,
                                                                                                                                     4.ko.. .' '
                                                                                                                                               r
            apdrx 'B
                   i ,re-zwes' lszi:.p  -w7: snv- lIlt4.  t.riak.
                                                                r e.zl
                                                               ' '
                                                                     mxmma pas,to'   oere-ratl
                                                                                          .   uw1ev'Av= . %v<..''.' '       .ka Bak.w o vSA arkd
            opnduce *cc'   ?t*pee/zc-txiwp Max h/=' ôftl N5+,   rq.'WrtdeterH' a H 'latth literataa Ae>
                                                                                                      =
                                                                                                      ,c 'b'e rl:emtKi= wm'%2m1miieating.
           '
                   l
           3x az#=  'm>v,v e'ute =ipt'
                                     lt#<er rC1N.5'zM e 11 tilç      ttwLEA 'sM a/k5 m'zdseverit(x* )wt:œ tA.tudei :o    ..Sy AtC-'I:
                                                                                                                                    'Xitc
           tto      dx vce
                         ' e - aro- isme eqweax . <        ,.
                                                            a@'&rw . toftis '.r:teNaNond 1Y      ' Mrt-F(T7rai V# 6c% '    = < '' - G.
           lz ' '6 d-'dq .me t  % a. everisce.i  v me' d rHil!
                                                             't
                                                              .l
                                                               'ng'veix er- . lis0.   4v tu p- * .      j=e awiû aLittyv,ovœ 5.()!;9. 'i
                                                                                                                                       >'
            eftcowe
                  t'm r '' 3'       4t'1,.
                                         N% Ia% erf'zrxmr art ..e1aggacies*.l&auo  . =v   t1
                                                                                           M U.S 1. 1% CWwIYtz.uope
                                                                                                                  i
                                                                                                                  t
                                                                                                                    kxj'  A+eloyv *.-11                                          .                         '

           mizltm'gi .; .cDe'
                                                                   lnd.hmla      .
                                                                                   tle..                . '
                                                                                                            > -', d'tY >'tAt,'   rvh.t0 *
                   .                                     .
                             z.,
                               * kitw e lrrzBê  'mr t.Yitsùn1raq'
                                                             .
                                                                                        #vr.
                                                                                           r.eà!l% kmG*%-                                                  .                              ..                   .                          .
           f
           ;       t,1+ #-.e. . m.2tu NW V tkskmue-s+.ebd@-
            orllzin1
               .           .
                                                          u ltveltgf+i,
                                                                      '
                                                                      olh
                                                                        . :M d
                                                                             4;x?œarvzkâs*
                                                                                         ' 'ëzoy<Lu ,
                                                                                                    m ql,e'(tmodmpatàdm fcm                                                           .


            mlûmy.
                 !
                                                         :
                                                         k                                                                                                     .    ..               .,                        .
                                                                                                                                                                                                                           f
                                                                                                                                                                                                                           1          .
            M i
            .  r        œ               .         .,-             *gmmmautkw'
                                                                 .z         e.rt
                                                                               ainad-œ w ïe-aotm C,'r*m rdZaqxi
                                                                                                              ze gtat%r l
                                                                                                                        ciéz&i1Q                                                                                   kl. Aq> '
                                                                                                                                                                                                                           .9N7
                                                                                                                                                                                                                              t0O.SM
            ex*nu,..z is                                 ;       ''ge0.t.<vtx gsk.ch .ttp.te
                                                                                      .    *G-- cx
                                                                                                'kxs
                                                                                                   dt'
                                                                                                     r.qm'
                                                                                                         vsxratinl'eetM l x'gtr
                                                                                                                        ''W    m-
                                                                                                                              -----'t
                                                                                                                                    :ztzm' cev.
                                                                                                                                           >' tl'zp,
                                                                                                                                                   v>'
                                                                                                                                                   2 ' '.
                                                                                                                                                        & z v.-.
                                                                                                                                                               *l
                                                                                                                                                                :rr
                                                                                                                                                                '*'
                                                                                                                                                                  =..
                                                                                                                                                                    >c'
                                                                                                                                                                      v'toztlAzr'zgzh,e
            açqtzy.
                  4i.
                    4oez.ForA= eL-p
                                  A'nn
                                     -atcroar
                                            heCtlm'
                                                  pMe!
                                                     -l/eite3tre% M tz
                                                         .           'rzke= cwt,
                                                                               ozcxxatxtnktmab'r th'r
                                                                                                    à'
                                                                                                     l!y'
                                                                                                        SY/N,4ICCL.
                                                                                                                  YI71*.
                                                                                                                       *.
                                                                                                                        :1tte .'..
            ,e
             'isitçxy. #z* sitzAtNn-rv à.= ,
                                        .                                                     .                                                                                                                            h
                                ;                                                                                                                                                                                          !
                                1
                                .                                                                                                                                                                                          i.
                                I                                                                                                                                                                                           2
                                !                                                                                                                                                                                           l
     Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 14 of 34


                                                                                               FxC,L(
                                                                                                    '
                                                                                                    t'
                                                                                                     -qV
                                                                                               )            -
                                         IN TRE UNITED STATIJSDCSTRICY COURT
                                        FOR THE SUIJTHERN DISTRIC.1*OFFE-,ORIDA
                                            CaseNg.9:1Muv-8ogga
                                                              s-Nsiddlebrook.
                                                                            s,
                                                                             pl3rannl):

         N 1TV FED EItA I-SERV ICEShLl.
                                -     'C,

                       Pk
                        'aaintift
                                l
         1r.

         171
           t!11TOR CORPIDItA-I-IIIN qnd XRTHU1t
         I-
          4ERRINIJ,I11,     .




                       Dvl
                         iendtmts.

                                            1)EVA A I
                                                    AA-37'
                                                  - -    t.
                                                          )N ()F i
                                                                 $116 U EI,51O.S.O-t-
                                                                             - -    7l'e
                                                                                       -l?A
                                                                                   - - -




                       M igtlqlMosqueradtlzshqtêbydcqtcm pqrsuantto28U.S-C,.j I746:
                       -
                       f'
                        hfidc.cfatdlfqn Cs(lctljottltn'
                                                      ,S-lvrsqvalltqmqlqdtq,
          2,           1mn notp,mclnh-
                                     ar,tlsvnt'
                                              r,dlrc.
                                                    ctt/r,(Ifrit-
                                                                xr,manager,oremplayttc$)1!Plainlil
                                                                                                 -l:

                       r441'
                           1ktresitlcntttlltlcitizen'tlf411: Slarq
                                                                 et1.
                                                                    1-Florida.

          4-
          .                                  'thattbiy 1l
                       J..hrtve bt4q infbrjnvd
                                    .   .
                                                        ovstitwg-
                                                           .    s 151g41t)n J
                                                                            1tlly 27,21)18. Prl()r'
                                                                                                  to Ihutdato.I
1.
          aoctsstt Dektor?s wtbsit.
                                  t (svss'   p-k-ru p-spvcgç
                                         w içl             l.
                                                            tn)'
                                                               rrom J!f
                                                                      iomputerwitl1in thc Sizte of-Florida
          ank
            -lvl
               twxllLht mtltttëattherêfllt.txàtlcaralng 11'aintiff'and itsCVSA product.
                                                         ,2                                .




          5.' 'I'
          -     tun also uwairc of'I
                                   71l)arinf
                                           dividuals lvhthin th4 S''latg o'f I''lor.ida t.wi
                                                                                           llo a.?c likt
                                                                                                       wvise ltlt
          mc.mtdr&;,ownco,dircttors,o,
                                     l
                                     -llç.
                                         tr,
                                           '
                                           J, maattgeis, ()r tn-tploh-tes of-Plaifltlf-
                                                                                      fl w'
                                                                                          ho acctsstd
          Dtklor':websltcilnd vsc'
                                 wred (l
                                       '
                                       teyaml
                                            zmateI'ialcottlxrning Pllintil
                                                                         rfand itsCVSA'lprodnc.
                                                                                              tprlcr

           ) tlhe
          tt   .-Gl;1
                    .'lp f:
                          j'
                           f'thislasvstdit.
                   '



                       1((lccjaretmdeipcaal
                       '
                            .
                                          'tj't)fpcciurynadcrLhelktwsef(1
                                            '''
                                            .
                                                                   .    'ic17.nitek
                                                                                  'lS
                                                                                    'utcsorArncricklthatthe
          ûnregol
                'ng'lsSrtlcJmd cora çt-




                                                                                                                    O
                                                                       Fb-it/,f pz-
     Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 15 of 34




9,D-.U..- 4
 .        .g
           .'.
           - ..
              j.C
                1-j
                  ..j
                    .
                    -%
                     .$
                      ,
                      J,
                       .j
                        C
                        -j
                         l('
                           jt
                            wC
                             .
                             .'
                              ,(
                               )4.. .j,
                               u.     ,jj1j U)u
                                              -jc
                                                -1
                                                 ..jg
                                                    -rjj
                                                       wj-jtV
                                                       -    u)(
                                                              1
                                                              ---
                                                                u*
                                                                 J
                                                                 ..-
                                                                              FIac
                                                                                 -le .
                                                                                     3-
                                                                                      ;3oj-
                                                                                          '-
                                                                                           .
                                                                                           j
                                                                                           :;
                                                                                            ,
        Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 16 of 34
                                                                                '

                                                                                    j
                                                                                    œ
                                                                                    sggss.ms
                                                                                             .

                                                             '                      N 1
                                                             sl
                                                              '.
                                                              .llll
                                                                  il
                                                                    '
                                                                   /';
                                                                     lI......
                                                                     '              km
                                                                                     Gzr!j.
                                                                                          o
                                                                                 '
                                                             1.---                  i'*'- '-'' l
                                                                                         .   .
                                                                                             $
                                                             8%
                                                              . ,,                  (
                                                                                    '. !
                                                                                 r ..'
                                                             y. zl     '
                                                                                             j
                                                             l
                                                             r .                ;
                                                                                w:M!l'.z.5'qj,
                                                             Pw
                                                             ,*        #i

V=
.
                                                             g1g
                                                             >
                                                               n
                                                               .
                                                                        I
                                                                                tt
                                                                                 ,vNa4,.'
                                                                                     i
                                                                                     .'
                                                                                     '
                                                                                     I
                                                                                     .
                                                                                     -
                                                                                     '
                                                                                     !
                                                                                      r
                                                                                      r
                                                                                      '
                                                                                      II
                                                                                       T
                                                                                       II
                                                                                        .
                                                                                        -
                                                             *                       ;œ***.
                                                             .   W                   e-
                                                                                     =                 .N1
    X
                                                                                                   ,
                                                                                                    a -!
                                                                                                   ' z)
                                                                                                   !' e1
                                                                                                       1.4
                                                                                                         j
                                                                                                   1.
                                                                                                    1r
                                                                                                     !
                                                                                                            'K
                                                                                                   r        .j
                                                                                                       i q
                                                                                                       E/
                                                                                                        +..
                                                                                                        .
                                                                                                          i
                                                                                                          !  ,
                                                                                                       t' '''
                                                                                                            1
                                                                                                   k*.1

                                                                                                                 )
                                                                                                                 .

                                                                                                       Iw
                                                                                                        '
                                                                                                        N.d
                                                                                                          '
                                                                                                   p'.--:
                                                                                                                     W
                                                                                                            '
                                                                                                            xri, i<
                                                                                                                  L.- ..
                                                                                                                 .


                                                                                                            .j j,
                                                                                                                .
                                                                                                                zjj
                                                                                                             '
                                                                                                   .-
                                                                                                                     p ..
                                                                                                                       3!-
                                                                                                   !'.
                                                                                     é
                                                                                     o
                                                                                    *%
                                                                                                         1)1 v
                                                                                                                             %
                                                                                                                     .   '
                                                                                                        r.
                                                                                                         4
                                                                                                         '!:
                                                                                                           -i
                                                                                                            gI
                                                                                                             =-          .


                                                                                     %
                                                                                    .a       '
                                                                                Ir
                                                                                 .                                   t?.
                                                                                                                     @
                                                                                                        h
                                                                                                        uf
                                                                                                         ai.'
                                                                                                        c
                                                                                                        ' .
                                                                                                        &
                                                                                                       7FLK
                                                                                                        c.i.
                                                                                                   .     Ii
                                                                                                    c
                                                                                                    LM  u
                                                                                                     .<*>>
                                                                                                    N.j
                                                                                                    ' *'
                                                                                                    N            J
Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019      Page 17 of 34
                                                            U      O O     M O M
                   U  N                                     f7     Q
                                                                   = C     O  Y: t
                                                                           .. :  Oh
                 q'   mO                                    q     x.         eg
                      %
                      =                                     >     n
                      N#V                                   R
                                                            =
                                                            V




                                                                  >   U t
                                                                        m U
                                                                  c r m œ
                                                                        e q.
                                                                  =e œ X c: K
                                                                   Q = o =
                                                                         Q . .=
                                                                     *
                                                                            M œ P-
                                                                            =
                                                                   < = m - -A .
                                                                   O
                                                                   r c        K   =
                                                                   = u'
                                                                   m
                                                                             <œ   t
                                                                              =   E
                                                                   = -.       P   L
                                                                                  w)
                                                                                   a
                                                                   *. c.
                                                                   A          N) o
                                                                   n G        C o
                                                                       a-     = qn
                                                                   O R        œ @
                                                                              m c
                                                                       *
                                                                              :-k B
                                                                              o3 P
                                                                              = o
                                                                               K o
                                                                                  R
                                                                                  V
Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 18 of 34
                                          13 1
                                          m       =           X      < o  *, t
                                                                             Mà
                                               -. m           *        .. :
                                          D    r+ gk          <
                                                              >     <*' e .. g
                                           o:
                                            4'   m
                                                 *            Q.
                                           H     =œ           =
                                                              c
                                           H
                                           <      n.
                                                  y           =
                                                              *
                                           =                  c
                                           O
                                           D                  R.
                                           &




                                                                     = m tm E ,
                                                                     h<
                                                                      * i
                                                                        Gs R r
                                                                        -    -:
                                                                              *
                                                                         c
                                                                     cH   5*M  A
                                                                     ''
                                                                            o. c
                                                                     >.@
                                                                     0    œ ER.
                                                                       o.t<
                                                                     '=   rp = m
                                                                     m    N' c 'x)
                                                                                -
                                                                     n
                                                                     œ    &
                                                                          O Dfp O
                                                                           >    o
                                                                          = N) kn
                                                                          tn
                                                                          t
                                                                          o 1N2 rg
                                                                          h rxzto
                                                                          O c q
                                                                          R =
                                                                            ko 1
                                                                               -
                                                                               1  o
                                                                               .> R

                                                                               > M
                                                                               K




                                                                      fR7,
                                                                          X '
                                                                          >
                                                                          *


                                                                          -
                                                                               >

                                                                              (7
               U   U1
                   -*                                -    J Q Q Q
               -'  N                                 C;  wc. . r.y .
Case 9:18-cv-80994-DLB
               rI
               *   C)  Document 132 Entered on FLSD Docket
                                                     cn   (409/09/2019
                                                             (u    ,.  Page 19 of 34
                   rp
                                                      v
                                                      ,    q,rp a
                                                                x;c
                  1-.
                    rr.t                                   D m > =
                                                                 -'
                                                           O  m c N
                                                           .. -q
                                                              cu tc CU '
                                                             m c (
                                                             n m .
                                                                 -
                                                                  D '
                                                             & e
                                                             = N =
                                                             m
                                                                &   =
                                                                & -' .
                                                                H= O
                                                                   U'
                                                                 N; O
                                                                 << =Em i
                                                                        ,
                                                                 'U œI
                                                                 v
                                                                 -a p&u
                                                                    &
                                                                    Luî 8
                                                                    =
                                                                    =
                                                                    ûJ !
                                                                    *   t
                                                                    f
                                                                    on .
                                                                       .
                                                                    =




                                                                                       7-
                                                                                       -
                                                                                           %


                                                                                       /
Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 20 of 34
                                      '* p m -. > p .-<
                                      =                                                O / H U M I
                                                                                       e
                                      R a o > o > w                                   (; n o
                                                                                           ** p u
                                                                                                o j
                                        ...w
                                      o S.=
                                             g'g = p
                                           e'= > x'o                          <        o a x  a .. I
                                                                                                n
                                                                                       Q           l
                                      4G g
                                         o 9.
                                           Ro
                                         . .
                                             /.1.(r
                                                  rq                                  Z
                                                                                      ..
                                                                                        jm * ro
                                      2. x oe
                                      3. &'   Q >
                                                -'R :'
                                                < 'd a                        =
                                                                              q       7 a < 7 1 D'
                                                                                      < Q : tm.o -B'B2'
                                            .
                                      >
                                      -
                                      = x
                                        p4:'=M o o>.j
                                             o >
                                                                          .
                                                                          .   1
                                                                                        > =      o   >
                                                                                                     s
                                      m o y.= c .i
                                                 =o =                                 ' o q Uz o
                                      * > .
                                          -. o
                                      = o o > X .+ a
                                                    e:                                > w = Qm = H
                                      > ae o :;< >
                                                 6*= %                                o= o = o a
                                      m .
                                      >- -. >
                                            y'= .w R o
                                                   .< R
                                                                                      >
                                                                                      O 'F' Q
                                                                                            A mX x
                                                                                                 Q
                                                                                                 m w:
                                                                                      t, > n o
                                      0
                                      1.   !s
                                            r M' Q
                                                 z'g                                  A = . x a o,
                                      .
                                      o% x
                                         opo
                                           r                 s
                                                             ox q                     *
                                                                                      rd
                                                                                       ,:. p
                                                                                           > < o.
                                                                                               a 1
                                       p     o -. :.=                                 >
                                                                                      Ky   =so l
                                                                                        .N R s < l
                                       m :e
                                          a- :>  & ox a.
                                                      o
                                       S >at o; > x.. o:
                                                                                      > r,rooj b
                                       u
                                       ea > *>*, o
                                                 X. o '                               Z:p @a s o
                                       x.m = x                p 'R                    H =      o.
                                       8'-
                                         1 M&                 o B
                                                              -  =a                   x r- y
                                                                                           < o a
                                       =Jm, = =               Pv                      I m
                                                                                        rd o.
                                       o v m g               w= .o                    Y -R N
                                                                                           l
                                                                                           r
                                       >Hom
                                       r                     e r:                     1R
                                                                                       u8                   x
                                                                                                            p
                                                                                      rm            >           .
                                       =R
                                        =x.
                                          >-.a               o
                                                             .,g                      > > H                 h
                                       > 8'x o
                                             n               >
                                                             o=e+                     x 1 o                 o
                                                                                       oI 7                 D
                                       H.xo .F=4- .>
                                       >           o-.xX                               ix
                                                                                        o                   v
                                       > ;. > >
                                              *.
                                              .'' .t< x
                                                      o
                                      .r
                                       < >  o p  m
                                       o o 4 m .'-,ex o                                    @m
                                       : Moo *x.-.y>y j .po
                                                      m 'd &                               c
                                                                                           J.
                                       = r -'
                                           > x Bo
                                                QOq>
                                                   o
                                                   -                                       8
                                       'o
                                        < x.
                                          - w:= R                a                             =
                                       Q Xs=  -
                                              o =j
                                       o ï 8''< R
                                                  o'<
                                                    C
                                                                                               >
                                        o o x o o.4- r                                         iv
                                                                                               R
                                       =: q
                                          o Y'
                                            > r
                                              m =
                                                D.mï x
                                                     P
                                                                                           =1
                                       .g
                                        < cQ
                                           q. x
                                              m
                                              a
                                                p
                                                =
                                                <
                                                  <
                                                  .
                                                  f; c
                                                     o
                                                       >-
                                                       q
                                       o.. =
                                          .+
                                       >t o
                                                   -
                                                   <.p
                                                   x. >
                                                            :
                                                            o.j -
                                                                .
                                                              x x
                                       m
                                       o > .=  wo wP-.q
                                       D 8'8
                                           m o
                                             p ou.s R
                                       o %:r
                                       = m =
                                             o >.
                                               o
                                                 q't->
                                                     q
                                        '
                                       H rao-no             >
                                                            = 1
                                                              > D*
                                                                 .
                                       O
                                       >  v
                                          - o 7
                                            e x             & 0
                                                              Q O
                                       :=
                                       o  o o q     .
                                                            R = H
                                                            8.qp
                                         =2 > l             > q x
                                       : > ==
                                            x. y
                                               x .'=
                                               .
                                                   < .
                                                   . o,o
                                                       rp
                                       > X
                                         e'
                                          +t>
                                            -.* '
                                               z'p   J.
                                                   Xa. w
                                                       w
                                       : x.m
                                       G = x ..
                                             = x x.     +
                                        po w x.o o o,.jg
                                       tl              o
                                                       ,.,
                                       oo
                                       - r =< :q -.=
                                                   .+
                                       o w y. .> o
                                       Z
                                       m *
                                         o D
                                         *'E' Y
                                           .
                                              o.Xo =
                                                   o rRp
                                              r
                                              x -1 -
                                                   c                  .


                                       o#
                                       Q = mo
                                            > /
                                              & o
                                                ;
                                                CD
                                                 Djrv *
                                                      e*                               7* 1
                                               >>       =   7>Z
                                                             .
                                       L ox o n r x
                                       :'=
                                       > > -.
                                           o u
                                           p  .xo %o
                                             g.    -a$:                                    7-
                                                                 .


                                       =ext sI z
                                               r ...j a
                                               oz8    m :
                                                      o .:                        =        rc -
                                         o o = c R.o a  x                                  v
                                        K.=             o = = o                               >
                                        =.
                                        oo;A j.=F.o.
                                                  r=                                                    k
                                        P R
                                          Q             1
                                                        >
                                                        - >
                                                            o-6 >>.e
                                                                   o
                                                            .* cp =
                                               =        ..+ =      o
                                               rp       R
                                                        >eo op arm
                                               :'           x        >
                                                            =
Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 21 of 34
                       c.(D      U                     ; R mm X'R X - O X o O 6
                       c.
                       fp (
                          wm                           o
                                                       Lo> 3 on 'p
                                                                 < g =.
                                                                     : =>.n
                                                                          oxo=R
                       * U)
                       c
                       =
                                 2.                    = '<
                                                          ao                  p
                                                                              z.q
                                                                                =qo j n.= a.
                       N &G)
                       m :x                           '= = .>                 < x s :.(m o
                                 U
                                 *                     -r
                                                       o                      oo      j o -o1
                       c o       œ
                                 Q
                                                       =
                                                       >(m
                                                         =o
                                                         H pR>
                                                             e.,-x
                                                                x x=< .O
                                                                       <= <
                                                                          q -
                       o o

                                                       'Z
                                                        wo y
                                                           .-,
                                                             m p
                                                               xx .w
                                                                   =o e'o
                                                                        o-  j
                       =
                       sj=
                         -*      N
                       2.
                       *m
                                 m                      < sw y.o x. 0fj
                                                                      o r j
                                                                          s.u
                                                                            a
                                                        o ,.+ > =. rx r o
                       bt
                        X.p
                       o .>                             o = p z xjo v g ox p g
                       R ia                             0-
                                                        s qa. mo x . H 0 .w
                                                                          z x= n o
                         ip
                            M
                                                        = p
                                                        &  6 : o.F
                                                                 . =
                                                                   og
                                                                   x ooz. r:m a>
                                                                               omwN:
                                                        p  =   R x   '
                                                                     < a
                                                                       O
                       h &
                       * 0                                       a q s a.:     q eo
                       Y
                       oRo                              R' o
                                                           p   =
                                                               a H.*.= e
                                                                       o  n
                                                                          = =g.w
                                                                               u-.*
                                                                                  %
                   '   c oœ
                       L*=
                                                        : oo-H x> nm a ., .
                                                                          -
                                                                          <xw o-
                                                                          .    r ,z
                                                                                  H
                        m W                             r
                                                        :
                                                        ao
                                                         .
                                                          <Rxo   m =H opqo>
                                                                          o cnq a.
                                                                          .
                        b
                        D                               - x q ...q  o: <  o o :.
                                                        : o n'P < =-:.>.= R s     .

                                                        = =
                                                          s -
                                                            c .z =s ,'<< .z,=.=+ o
                                                                                 = pg
                                                                                 so m
                                                                                      o s.             o
                                                       x>
                                                        a e= j
                                                             va:
                                                               ==u
                                                                 oro .
                                                                     =+S
                                                                       o.g j
                                                                           u.
                                                                            =r
                                                                             on
                                                                    ...
                                                                          .
                                                        n o-
                                                        o o -= z, o
                                                                  x a. s o
                                                                         . x
                                                                           o =. >
                                                                                =
                                                                                                           .


                                                        o a
                                                          o  s  .
                                                                - ,
                                                                  x q
                                                                    o  x s,y
                                                                           o
                                                        7 .+ ,-?. m o sx z-o a  n
                                                            .

                                                        &=  oR
                                                            >   x.w <>o jn
                                                                      g   o.myoou
                                                                               a o y;
                                                        .-.maw ps.7.a'o
                                                        j               >
                                                                        . a.ax
                                                                      o a n.
                                                                          .  -:
                                                                              m
                                                                               m.o-x j
                                                                                     w
                                                                                     z         .
                                                                                                   .

                                                        dxo-
                                                        V
                                                        g  ï.'
                                                             &-m & =- s y w-
                                                                           '-
                                                        Rt>
                                                          o ns..=
                                                                -sa m
                                                                    g .
                                                                      m o
                                                                        o l = xo
                                                        a- m o ,
                                                               x-.s
                                                                  am x
                                                                     o o.
                                                                       on o
                                                                          x m
                                                        .1
                                                         Aon
                                                         x o=w>
                                                              :=w
                                                                p Z8'm>'.os
                                                                          nSl
                                                                            1.qj q
                                                                            ,    n.ny.
                                                        D
                                                        m. $ g mg -
                                                                  u .< >- mo . f
                                                                               m =
                                                                               : p
                                                        x e.w 0:< w  o (;
                                                                        po z
                                                                           :.;.y.q
                                                         x'& s R g w a x o p m
                                                        =r s.
                                                           x 8.o
                                                               = = n'n
                                                                     o .<
                                                                        o>.+=o g
                                                        o cq >
                                                        >    -p=,
                                                                wm a
                                                                   o
                                                                   o o
                                                                     x r.r
                                                                         o-j u
                                                                             o
                                                        oR
                                                        R o
                                                          -jH mH
                                                               >-o.=
                                                                 = :.x+:
                                                                       >o..
                                                                         po:a
                                                                            o
                                                        Q -o p
                                                             GoO p x@                         q
                                                                                              m z
                                                                                                g sz -
                                                                                                     rx q
                                                        Q > m = BQ >                            o;x us.''S
                                                                                              a p
                                                        > p =o .
                                                               o. g o                          .               .

                                                        :>-:m     au                          z
                                                                                              > a x.
                                                                                                   o>e .<x
                                                        = = . /.x '
                                                        y' :'7* ' o wR                        -x < p 9.
                                                                                                     y.o
                                                         j'j =
                                                             a ju
                                                                j
                                                                y.s j a o
                                                         Q a r . a R a o
                                                                        y
                                                                        ,
                                                                        ozs
                                                                          j
                                                         B y.o E n'q.1 = m
                                                                .        o > 9.
                                                         F>  X
                                                             > -
                                                               <
                                                           p =ko
                                                                 s : d x a m R.
                                                                     o x.o.21 y
                                                                    (F
                                                                     R7. > a
                                                                           < =p o
                                                                                wjo
                                                                                  a x.a
                                                                                      m p >.
                                                                                      r
                                                                     >m o o u = x o y :
                                                                     XpF ysj o
                                                                             > wy p x o s
                                                                    Mo x >
                                                                         ojjaxg4R
                                                                     X x p o .< H q x o p
                                                                     p
                                                                     O H w J.X.o s'x   N.s :>
                                                                                            xo
                                                                     pt  p
                                                                         f 2. =
                                                                         qR<. jH   qp-=.
                                                                                       e=-: =.t
                                                                                              V
                                                                     > :.y.> . a r.o > .
                                                                     Q                        u
                                                                    o> > x 2 , $$. I T a o
                                                                                         o m .e'
                                                                                               .
                                                                          .    6 = y u o.a x
                                                                      j ,.
                                                                      .
                                                                     u< >
                                                                         < a: =>
                                                                         o     ,*z R.x
                                                                                     axo qm .
                                                                                            H x.
                                                                                            y.>-
                                                                     >I;v
                                                                        =
                                                                        =xo =X
                                                                          s  .. K
                                                                                x.>-.s=
                                                                                      j6.7
                                                                                         4=
                                                                                          R'#
                                                                                            .
                                                                     s r. o m .,.< =.m
                                                                                     a o
                                                                                       .+,z
                                                                     2 Ro >
                                                                          = 7:r 1 o       o
                                                                    -x r
                                                                       >ooz
                                                                         m    v,:<,
                                                                           m xo   -
                                                                                  >.m
                                                                                  x a ç.(,4
                                                                                    v.'   :
                                                                                          o.
                                                                                          r
                                                                     o (m
                                                                        > & wo z o.s:                              :
                                                                                      r   .        o
                                                                                                   =               =
 Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 22 of 34

                                                                          t-viti,'
                                                                                 /
                                                                                 .


      M SOR
 A= /aN> s&doùlucei
                  -dM AYtAW
                                             June 17,2019

ViaE-mail:Mh'polvm ph.org@protonmo .com
Antipolyr aph.org
c/o G .W .M aschke
ElseM auhslaan 39
2597 HA TheH ague
TheN etherlands
         RE: OR DER AND PERM AM M G JUN CTION                 '

             NT Federalservices,Z/,C v.DektorCtl/rortmon
                                                      .
                                                        andAvthc fferrïng f#
                   UnitedStatesDisttictCo< Southem DistrictofFlorida
                   CaseNo.9:18-cv-80994('tawsuit'')
D earM r.M aschke:
       The tmdersir ed represents M TV Federal Services, LLC and its President, Dr. Chrles
Humble.A sthe sole owner and publisher ofM tipolygraph.org,w e are writing you concem ing the
following twelvew eb linkshosted through Antipolyv aph.org:

         he s://rtipolylaph.oro lo#zolg/os/lg/federal-q
                                                      -udge-orders-l
                                                                   'mmediate-removal-of-
         website-critical-of-computer-voice-sless-r alysis/

    2. he s://rtipolylaph.ore lo#zol8/o7/3l/niw-hkes-dislaced-ex-cop-l
                                                                     'en -w-cro> -ii-%-
          dkector-of-law-ee orcem ent-operations/

     3. h% s://> tipoly<aph.orWcgi-biifo>msW O B.p1?n:1m=1263627833/3
     4. he s://Otipolylaph.oro lostaWcvsi '
          https://antipolyl aphoorg/blog/.

     6. hûpsi//r tipolycaph.oro loWzol8/o7/oB/nailing-le-pretest-hteaiew-a-presentation-byl
          sldp-w ebb/

     7. he s://O tipolylaph.org*loWcategoa/voice-sless/
 Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 23 of 34

G.W .M aschke
M tipolygraph.org
Jtme 17,2019
Page 2

   8. he s://antipolyr aph.org/cgi-bW fom m sW o B.pl?num =lzg8124260

   9. hlpsr//r tipolyc aph.org+ lo#zoog/o3/lz*A er-dvsa-loses-a-customer/
   10.hlps://r tipolylaph.or#cgi-biifo-msW o B.pl?action=Rssbord&bord=cvsa
   11.hdps://r tipolvraph.oro loW?s=cvsa
   12.hlps://rtipolyraph.org+loWzolg/o6/o6/niw-tbeatens-competitors-it-co>ultr t-wil-
      federal-lawsuit/

      '
      I'
       he foregoing web links are being hosted in violation ofthe Court'sM ay 17,2019 Orderand
Permanent lnjunction (trrder'') entered in the above referenced case whereby it proMbits the
publishing orposting ofany website,blog,or otherw riting accessiblevia the intem etwhich contains
any false or disparaging remarks or statements aböut M TV, its CV SA product, or Dr. Charles
Humble.Foradetailed description ofthe injtmction,you should referto pages16 througph 18 ofthe
Orderwhich isattached hereto.

       As such,you are required to perm anently rem ove the above referenced offending w eb links
and any otherweb linksorm aterialsthatare govem ed underthe Order. ln addition,you arerequired
by the Order to imm ediately forward a copy of tllis letter to a11 other persons or companies with
custodialresponsibilitiesto ensurecompliance with the Order.

      Lmst,you are also requested to reply to thetmdersir ed to contsrm compliancew ith the Order
withinten(10)daysofyourreceiptofthisletter.
      ANTD O LYG RAPH .OR G 'S FAILURE TO FULLY COG LY W ITH TH E O RDER
m    PERM ANENT G JUNCTION M AY RESULT IN TH E CO URT IM PO SG G SEVERE
SA NCTIONS A GY ST ANTV OLYG RAPH .O RG .

       W elook forward to yourwritten notifcation ofcompliancewith theCourt'sOrder.Timnk you
in advance foryourcooperation.

                                         V ery                       ly yours,
                                       (Mx         -4.,;,IXW'JU'7.7Q<w Nx<                 ..

                                         .
                                                  11
                                                   ...-...->-..,u..z.-....;;k
                                                                            y..,yr!
                                                                                  ,$y
                                                                                      . ->
                                                                                            *-..x
                                                                                                .?
                                                                                                 b
                                                                           k..v
                                             -.   $..,.,v..s;
                                                            jz-r,j        y,Nr.
                                      X,ww.w                           WvY.
                                                                         -.,VX
                                                                             *.xOxW1*.-1.... .
                                                                           x '                       .


                                             Jam esD 'Loughy
JDD/da

Enclosure:M ay 17,2019OrderandPermanentInjunction

     2925 PGA BOULEVARD,SUITE 200    T +1-561-422-7788                                                   ADM I
                                                                                                             TFEDTO PRACTICE:
     PALM BEACH GARDENS              F +1-800-734-5289                                                   FLO RIDA.GEORGIA
     FLoRIDA 3341O&USA               W W G ADVIK RG W .X M                                               & DISTRIG OF CO LUM BIA
&'œ nrlps:lr/'
. .          .lfvvz'.w. saaacoml
                               .p
                                nele.f..s-gen
                                          rv
                                             /grptzep/c-flollc.a-t
                                                                 -lelzartm t's.f
                                                                               .lL-.f1ls(rr1DnU:;
                                                                                                ';-O1I3-f.'
                                                                                                          5e-10I'-W SJJk'
                                                   S . O XCNUU . .. 77U .W7U7. 5QQ7- ... :...&. 1. .... . .
                                                                                                                                  l7J
                                                                                                                                   - . .*
                                                                                                                        .'SU'C'U'Q .
                                                                                                                                         œ'*. v    '>f'..'
                                                                                                                                        . .'7= U L... '1
                                                                                                                                                         J..-
                                                                                                                                                            M.
                                                                                                                                                             -'N JeuL z'l
                                                                                                                                                                  ..' k.'. . .. . .                                                                                                                                             ..'..          DK               .
Q..             . 'Q- V U .        =.. D'U =='.
                            Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 24 of 34
         11: .Ni                    .                             q          .         .                                                                                                                                                                                     *-. - .                            .           *               .. w
    c.cx                                .. .              . r.. . .. . .                xa ,                ...l .:           ..        . .. .
                                                                                                                                             ....
                                                                                                                                                ..                    ..          .
                                                                                                                                                                                  i....w... ..                .      ... i.. @.. .. .. ... ... .                            .           ..
                                                                                                                                                                                                                                                                                         .. r. .L ...                            . . '.. ': ..'                 f
rl;sijr                                                                                              h-.7..;..
                                                                                                             J'.
                                                                                                               '.;.k..'. j.;..
                                                                                                                             ;:E(...r
                                                                                                                                    t..'.-...x
                                                                                                                                             ;...:, ....:    :......-...;J;.yr
                                                                                                                                                            (r..-..
                                                                                                                                                                  ''. q:;.,. :y.s
                                                                                                                                                                                gjk;(gilsk:
                                                                                                                                                                             :....           qk
                                                                                                                                                                                              xyj.......... ...
                                                                                                                                                                                                              . ..v.ï.
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     '..r
                                                                                                                                                                                                                        ::.....'.).
                                                                                                                                                                                                                                  p..... ....:'- ....:
                                                                                                                                                                                                                                                     -....
                                                                                                                                                                                                                                                         :.k
                                                                                                                                                                                                                                                           .:
                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                            ...
                                                                                                                                                                                                                                                              .;;,
                                                                                                                                                                                                                                                                 ïj
                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                  q::t
                                                                                                                                                                                                                                                                     ....è.
                                                                                                                                                                                                                                                                          .y'.L..x..
                                                                                                                                                                                                                                                                                   ;.
                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                     :........
                                                                                                                                                                                                                                                                                             ...
                                                                                                                                                                                                                                                                                               '?.''y@L .J....                 ..'. :. ' ,.: ..   ..
                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                   L ..'....'
                                                                                                                                                                                                                                                                                                                                                            .';k1,
                                                                                                                                                                                                                                                                                                                                                                 Lr
                                                                                                                                                                                                                                                                                                                                                                  .
r
'j
     .t
     rij
       àjx.
        .j
        '    3'
           ..1
             -
             .*
              $ '!r....
               '.-...gy'..
                         ......:..
                           -''-'.   .;.;.
                                        .:à
                                          .k
                                           .'j
                                             .:
                                            ..:.... ..,........ .
                                                              . ... .ë..:
                                                                        ..l.. .
                                                                          ..;)..   .
                                                                                   ...'
                                                                                    :...
                                                                                       ..
                                                                                        ..:
                                                                                        .
                                                                                         ......i..
                                                                                               . .. ..
                                                                                                    h.- -.E:jat..
                                                                                                           .          .%s.:  ,
                                                                                                                            .. .:
                                                                                                                               ,.      ...-     .:y..
                                                                                                                                                  .  ; :...:
                                                                                                                                                       z    .t ., .,..
                                                                                                                                                                     @.
                                                                                                                                                                     2
                                                                                                                                                                       .     '
                                                                                                                                                                           ...:
                                                                                                                                                                              ..
                                                                                                                                                                               y
                                                                                                                                                                               .
                                                                                                                                                                                .,....n...p:tt
                                                                                                                                                                                                   ky.
                                                                                                                                                                                                    j  ::.
                                                                                                                                                                                                         j
                                                                                                                                                                                                         ;
                                                                                                                                                                                                         .
                                                                                                                                                                                                         rs
                                                                                                                                                                                                          ,
                                                                                                                                                                                                          ;
                                                                                                                                                                                                          r
                                                                                                                                                                                                          ,y
                                                                                                                                                                                                           , ;
                                                                                                                                                                                                             /
                                                                                                                                                                                                             .  ...:. .c
                                                                                                                                                                                                                       ..:-.. ., ..:. ..7..:.à....... r            .
                                                                                                                                                                                                                                                                   y.j
                                                                                                                                                                                                                                                                     s
                                                                                                                                                                                                                                                                     k
                                                                                                                                                                                                                                                                     :.....ïn..
                                                                                                                                                                                                                                                                            .    :
                                                                                                                                                                                                                                                                                 j.y..t
                                                                                                                                                                                                                                                                                      : ...:,.. .     jà.
                                                                                                                                                                                                                                                                                                          :.;..  :)
                                                                                                                                                                                                                                                                                                                  . .:
                                                                                                                                                                                                                                                                                                                     .         :
                                                                                                                                                                                                                                                                                                                                                            )!'.
                                                           ' . ' ' :..:''',.. 'k'ri.:''..'. ' ' ...'' '.'.                r.' '                                                                                             ..       ... . ..;:... . .. .r... .: . ,,... .q           :. : .' . . .'....:. :      .
                                                                                                                                                                                                                                                                                                                 .k
                                                                                                                                                                                                                                                                                                                  .,
                                                                                                                                                                                                                                                                                                                   j' .,
                                                                                                                                                                                                                                                                                                                       .L
                                                                                                                                                                                                                                                                                                                        à
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                        .. .
                                                                                                                                                                                                                                                                                                                           ...
                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                             '..:
                                                                                                                                                                                                                                                                                                                                .....   .,.
                                                                                                                                                                                                                                                                                                                                          ).  .
                                                                                                                                                                                                                                                                                                                                              ....  :
                                                                                                                                                                                                                                                                                                                                                    .y;
                                                                                                                                                                                                                                                                                                                                                      .'.?a
                                                                                                                                                                                                                                                                                                                                                          !$    1j
                                                                                                                                                                                                                                                                                                                                                                 .kjj
              j  .               '. ' '....: .'.- .... '.:
                                                         .;
                                                         .      . .
                                                                  .        zq    :
                                                                                 ).,
                                                                                   ..,:y. : . . . . .r..,
                                                                                          :
                                                                                          .               . .     ).L
                                                                                                                    .
                                                                                                                    'L.
                                                                                                               ).;,. t:.  . ..
                                                                                                                              .y
                                                                                                                               :.
                                                                                                                                j.
                                                                                                                                 ut
                                                                                                                                  F .
                                                                                                                                    (.'
                                                                                                                                      ...      .:
                                                                                                                                                .          ..j
                                                                                                                                                      .....;
                                                                                                                                         y . ....,.. .:. .g..;
                                                                                                                                                 .            ..:...:  ...
                                                                                                                                                                         :
                                                                                                                                                                         .r2:   . . .. .
                                                                                                                                                                               ...... ..... ...
                                                                                                                                                                                              ..
                                                                                                                                                                                               y.
                                                                                                                                                                                                ..,j
                                                                                                                                                                                                   uk
                                                                                                                                                                                                    l
                                                                                                                                                                                                    q
                                                                                                                                                                                                    aj
                                                                                                                                                                                                     sj
                                                                                                                                                                                                       i
                                                                                                                                                                                                       ,
                                                                                                                                                                                                       r,
                                                                                                                                                                                                      .jj,
                                                                                                                                                                                                         y
                                                                                                                                                                                                         .j
                                                                                                                                                                                                          y
                                                                                                                                                                                                          ;
                                                                                                                                                                                                          ,
                                                                                                                                                                                                          #
                                                                                                                                                                                                          . .;
                                                                                                                                                                                                             .))...          ..!. :
                                                                                                                                                                                                                                                                         : y  j  ,
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                 ,;j
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                       j.(.g...... ,. ..,... . . . . yy......,j,. ..yj
                                                                                                                                                                                                                                 .. ...;                       .
                                                                                                                                                                                                                                                               .                      .                    y
                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                              g... y
                                                                                                                                                                                                                                                                                                                    ;j
                                                                                                                                                                                                                                                                                                                    .j  .  . . ..... .. ....
                                                                                                                                                                                                                                                                                                                                                 ,.
                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                                                                                                             ..,..
                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                  )...'
                                                                                                                                                                                                                                                                                                                                                  j   .
                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                      4
                                                                                                                                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                                                                                                                                       ,          j..
                                                                                                                                                                                                                                                                                                                                                                    w
                                                                                                                                                                            .y
l!e                                  . , . . ..                                                                                                                                                                                                                                      ., , . . g . , ;
   ...w' w.                                                                                                                                                                                                                                                                                                                                                         ,
                .. ... ..                                                     ..,                                                                                                                                                                                                                                             . ..4    .
                                                                                                                                                                                                                                                                                                                                       .. . . .. ..
             x  . .. . ;
                         . .. .
                              .. ..c
                                   ...:?. y  j..   . ..  y . u,.;.,.. .,......j ..
                                                                                ..k .      .....'. ..:' jJ:'..
                                                                                                                          . ..
                                                                                                                           .,:
                                                                                                                            , y
                                                                                                                              .. ..r.;.- >        ... y.. C  :;.)..'  .....2'
                                                                                                                                                                      !                         yrpy
                                                                                                                                                                                                   .s,
                                                                                                                                                                                                      sg
                                                                                                                                                                                                           .
                                                                                                                                                                                                          ... .
                                                                                                                                                                                                          y                 .. ..:.     ,      .      .  y   g ...   .    .
                                                                                                                                                                                                                                                                          ; ,    .
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                 ;  ;.  .
                                                                                                                                                                                                                                                                                        ..  . .  .
                                                                                                                                                                                                                                                                                                 c.   . s .       .       j     .  .. .. ..     .,...
                                                                                                                                                                                                                                                                                                                                                  ;..j      ..y
                                                                                                                                                                                                                                                                                                                                                             y ;,.y
                                                                                                                                                                                                                                                                                                                                                               ..  ys
                                                                                                                                                                                                                                                                                                                                                                    y
r.vt         )
             ;                .              ...
                                               ..       '
                                                        .  '     ..           F                                   . .   ?  '                                                 '       .                  $4       .          .            . ..       '       .             .
   ?zJ  àx,v...
      v!t
              p. ..... z.       :. '.... 'u.. k. ..  k::..... ..  '..'.L.'..
                                                                           .,.....
                                                                                 ..
                                                                                    .
                                                                                    .. '.
                                                                                        .......
                                                                                              .' ...
                                                                                                .:..
                                                                                                      L'v ......''::  ... .......g y...:.:..,  L. y.'..,
                                                                                                                                            '. .
                                                                                                                                                             ...  r.
                                                                                                                                                                     .:. . .j
                                                                                                                                                                      ,'
                                                                                                                                                                                          . . 1.lttjt@)!/ ....
                                                                                                                                                                                              #fj!!:11!kl.1tjI$'!k .       ..''. tt;'...' ..q..
                                                                                                                                                                                                                                              '..L   .         -'....';'
                                                                                                                                                                                                                                                                       ..:.:.'y.r.   G..z . .   .''...,.
                                                                                                                                                                                                                                                                                                '         .:
                                                                                                                                                                                                                                                                                                           :.
                                                                                                                                                                                                                                                                                                            ;,.:......
                                                                                                                                                                                                                                                                                                                     .'..'uc . ..:. (:    '
                                                                                                                                                                                                                                                                                                                                          ...
                                                                                                                                                                                                                                                                                                                                            .é....j:..... ..qsr,
                                k ..ç.: .. .,. . ... .
                                        . ..w.
                                                     j<.. ..
                                                           ...... ...)...:.....-...(....t@.,....-........s. .. ;:...
                                                                                                                   -.t
                                                                                                                     ..
                                                                                                                      .L
                                                                                                                       ...y..... :.. ..;. .-p
                                                                                                                                            .....'iL .                                                           ...
                                                                                                                                                                                                                   ...:
                                                                                                                                                                                                                      ;..!..                           ...,...r....;:.:z.J..t............t..
                                                                                                                                                                                                                                                                                           .l......t.
                                                                                                                                                                                                                                                                                                    ....:
                                                                                                                                                                                                                                                                                                        .......
                                                                                                                                                                                                                                                                                                              .v-
                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                .'. .-..,...
                                                                                                                                                                                                                                                                                                                           ......
                                                                                                                                                                                                                                                                                                                                .'... ....
                                                                                                                                                                                                                                                                                                                                         ..
            . .                                      ..        . ....                    . .                  .. .              . .           .
     .
              .
                        .... ..
                            . .                                                                                                                                                                                                            (                                                                    f      .)
                                                     s..;                     .                :z                           .           .               .                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                 k
           H om eznA jno. ut,.v.
                               .j.'Pr'        o...
                                                 ).
                                                  'r'nln;g:
                                                          w,.;
                                                             :.Re
                                                                .'.
                                                                  al.,
                                                                     CaE
                                                                       SebS.
                                                                           '..
                                                                             So.1v
                                                                                 '
                                                                                 .ed.,
                                                                                     '
                                                                                     R.e
                                                                                       .Souf
                                                                                           .ces
                                                                                              .w .SC
                                                                                                   .''
                                                                                                     fenc
                                                                                                       ..e
                                                                                                         .'>'-
                                                                                                             'i
                                                                                                              .'AIS
                                                                                                                  ,rCour s.
                                                                                                                          e'4'.'BI
                                                                                                                                .O,g.
                                                                                                                                    E
                                                                                                                                    '.
                                                                                                                                     :.
                                                                                                                                      C  onfac'Us '.:.YI
                                                                                                                                                       .S
                                                                                                                                                        .'
                                                                                                                                                         ltU5'
                                                                                                                                                             .r
    .               .           .       .
                                         ..t
                                     .oduc  s'
                                             ,.    .al    .
                                                          ,
                                                          .          ...                                            ..:..,  ...     .
        .
         . ..                                                                                                                         . .. ..  . ..                                                                                                                                                       .




arO e                                                       O llCe                      e art ent ISCONtINU eS                                                                                                            I                       ë:TO r                                     ' R 11
yadmin lOc'
          t1S;
             .2015jNeWsçen.lQcommenu

'

    roveportP.D.
               ,ù/oveport'os,t'
                              hetbmputervoicebtressAnâl
                                                      yzecldï/sAcr
                                                                 ))conti
                                                                       nuestoclominatetNetrtzthveri
                                                                                                  ficatibnmarketasagehciessuchasihèGfovepoi                                                                                                                         .                                '         .                                      '
                                                 '                                                                                                                                                                             .
Ol
 îceDepartnientaiantlonouidatedan'
                                 dfarI
                                    .
                                     essacuuratetechnbloji
                                                         esinfavorofthepatentedandmore.techholojlb
                                                                                                 catlyahvancedCitskItkTheNl-i
                                                                                                                            ystfràcl
                                                                                                                                   euln
rogram '
       allows'
             departmeùts-such asGroveport.thatarenotsatisfiedWitholderorlesstechnologicall
                                                                                         y advanced
                                                                                                  .
                                                                                                    t'
                                                                                                     ru
                                                                                                      'th%'e
                                                                                                           'ri
                                                                                                             ficàtion fi
                                                                                                                       yst:msi'
                                                                                                                              to acquîrethenew QN.
                                                                                                                                                 '
                .                        '                                                     '                                                                                                                   .        ... .                                  .
            .                                ;. .
ataslgnifi
         cantdiscou.ni
heGroveppl'tC'hiefofPolice4tated,''
                                  lapjreciatetheNl'
                                                  rv'swillll
                                                           ignèsstoworkwiththeVill
                                                                                 ageofGrovèpértaùcltlièG'
                                                                                                        rm/ejoftPol
                                                                                                                  lteDepaftment.Aftèt'
                                                                                                                                     nly
xpàriincewlthvthe PSEaridItsùirner,Iam confldèntthdtth: CV S AVVi
                                                                IIbet
                                                                    terassi
                                                                          sttheDetedî
                                                                                    ve'
                                                                                      Bureau i
                                                                                             n doi
                                                                                                 ng  thèî
                                                                                                        rjobbe t
                                                                                                               tèrfdrtheresi
                                                                                                                           dent
                                                                                                                              .sand busîriasse
                                                                                                                                      .


fourcom munit
            .
            y.n
                                                                                  ''       ;                                                                                                                                                      .                                                                .
ololf
    nggraduatjonf'
                 rom:
                    theNfW '
                           svyorfd-renowrl
                                         edCertfftedExamlnersCourse,Detectf
                                                                          vçDelbertDdltpnoftheGrpvepprtP.D.v'
                                                                                                            cotetvtheNIW ,nl
                                                                                                                           davinghada
rperkncegoit
           v
              ihrougli'psEtrasning$,
                                   :1
                                    thDEKTORaNITVaswelas11 I  ns-
                                                                tructorsareI
                                                                           ne4dandshouldersaiaove.Theteéhnologybstjputo-data'
                                                                                                                            rWi
                                                                                                                              th1:tciass!
ncwfadjeablqfnktructors,an'
                          dtilifmatèprofessional
                                               ism company-wi
                                                            de;Aveçypleôslngexperfence.t.Thsnkyoul'
ofaèàitlohaldètaiik;Datèdh/eDaltonian'becohtactedbktelephoneat614-836-5301.
inceiheintrpductionof1heCVSAltwiththepaterïtédFinalAlbâlybi     sConfirmationTool
                                                                                xtE
                                                                                  7hc-f -
                                                                                        lîll'scoflhgalgàfi
                                                                                                         yhm in'20$7,.theNl n/'hasaddedove'
                                                                                                                                          r500new làw
Iiforcementagàttèiejto.it.
                         sli
                           st'of.
                                USdierits..'
                                           -rhisbri
                                                  ngsthetoia'l.nùniberofU5agenciesutilizing'th'e'CSJSA'
                                                                                                      t:dvef:lz8t
                                                                                                                jtt'
                                                                                                                   inçltfdingmaùyUvFederélaàeii
                                                                                                                                              kt eiaskh
sthèUs.klili
           tary.Th'e'accuracyv oftheCVSAl1.àlorï g'
                                                  A'ithitseas'
                                                             eofoperatjon,theNlTTs.
                                                                                  superiortralni   pg,andaround-thè-dokkstipjoftbvtheNl  W b'
                                                                                                                                            téff.ha#
nsùred NI
        W .% cbntinuedvzoi
                         -ldwlde.léadèrship'
                                           atld'
                                               dom inàncéiny
                                                           thefield ofTruth V#rlfkatfon.                                                                                                                                                                                '
                                                    .
                                                                                                                                                                                                                                                                                              '                        '            '
                                                                                                                                                                                                                                                                       :     .         .                                                .
Lecently,tecànicalexperts'from theNatlonalAssoctatktm ofçomputerVoiceStressAI
                        .
                                                                                 )al
                                                                                   ys?.(NACVSA)tbnductê.
                                                                                                       daprofessibnaietz
                                                                                                                       altlatloflbfiheOltlPSE.Thv                                                                                                     .



IACVSA i                                              oqganizationinthek'/orld,Ftthwellover1,00Q'mjmbç'
         snpw thçtargqstgrofeséionaltruyhverlficatzorq'                                                (>and.
                                                                                                            inùpmorememberjthaqai     1other.ustrut.
                                                                                                                                                   h                                                                               .

erificatjon organizationscombined,Toview tiéresultsoftheNAcvsA-stecianicafè
                                          .l
                                                                          evajt
                                                                              -l
                                                                               ationofthe9ld.P5E,dtckheret.                                                                                                                                                                      .




                                                                                                                                                                                                                                                                              p-
                                                                                                                                                                                                                                                                              .sk
                                                                                                                                                                                                                                                                               - .(,
                                                                                                                                                                                                                                                                                   Y /
Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 25 of 34
Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 26 of 34
Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 27 of 34
                                                                LxitJ,-
                                                                      J-
                                                      .                       '                                                          ,
                                              '
 Case
CvszNV9:18-cv-80994-DLB  Document
        aketAdmitsDevi:çcannotoé tee132                                     Page28
                                         Entered on FLSD Docket 09/09/2019 Page
                                    tu es!                                      2 of
                                                                                   of334
                               ;
                                                                                                                                                                                                                                      '             h
                                                                                                                                                                                                                                      .                      .



                                                                                                                                                                                                                                                )-(
                                                                                                                                                                                                                                                  ,kt
                                                                           In Qddition,tl
                                                                                        7q manufal.tifercpnceded in a productllabllit'y
                                                                           Iawsuitin califèrnia thattiie.machinç.can'tm eastirv whether
                                                                           som eone is lyin'
                                                                                           g..                                                        J



                                                                           1r1'
                                                                              Sàn biegormbrdércharges Were'dàöpped agpitsttwo
                                                                           teenigersaieriiwasdetqrminedtheirconfes#ionqWerq
                                                                           coçrced afterthey fiunked voice stresstests.

                                                                           Oni.oftheboissued therNationalInstituteforTruth
                                                                           Veriffcation, dlalm ing the analyzerw as used to get the false
                                                                           confesbion.

                                                                           In à iourtfi
                                                                                  .   ltnqkthemahuficyurersaidt NITV acl
                                                                                                                       tnowle ges
                                                                           thaithp (N sA.iàundtcapab.
                                                                                                    l
                                                                                                    .
                                                                                                    e of1ie dèted ion and speci
                                                                                                                              fically
                                                                           càutipn:itstisers regardirig the properuse ofthè devlce.''
                                                                                                       .                                                                           .' .       . .



                                                                       )
                                                                           @
                                                                                                                                                                                                        .                '- = ''-
                                                                                                                                                                                                                                .    IP Logged
                                                                                                                                                                                                            ..




                                                                       George W'
                                                                               .Masçhke .
                                                                       'Too Hotofa Potatg''
                                                                       PGPPtlblicKey:20IQAAF6          '
                                                                       Skyùe.(lntérnetPh4neN extChat):'GeorgeMaschké
                                                                                                               '        .                .
                                                                                        .:.
                                                                                          's-iéâ   .- vz                    ,                      .                                           .



                                                                                                                        '        ..  r            ':
                    G eo rge
                           7 W' . .  . -* .                        .
                                                                             Retcvsà MàkefAdniits o+vice tannot
                    M àsçhke '                                             L
                                                                           Z
                                                                           .
                                                                           , o.
                                                                              etp
                                                                                ec
                    :spqciatlyséài.orUser
                      *h 41$ )
                             % '.t ;'
                                                                              Re lvt#z
                                                                                     Lio
                                                                                       +:!
                                                                                        niDecard.2cn4r.
                                                                                                      4:27a,ps                                                                                                       ll!qubtei
                                                                                                                                                                                                                             'L
                                                                                                                                                                                                                              QT
                                                                                                                                                                                                                               f sodiw
                    ndvr-kbn- lnv
                               .
                                 tr%
                                   c
                                   k              .
                                                          ..



                                              r$
                                               .mE
                                                 .W
                                                                           Notç thatalthoùgh the Nétiôneltnstitute ofTruih Verific4tion'has
                        ,                     . .'
                                                '                          àdmitted.incpurtthat'thèComputerVoiceitressApalyzer''isnpt
              . .   j;..%.e' 1j
                             . 'x
                            . .x-
                              vk.'
                                .'
                                 è.                                        èapablebfIie dd:ctiopf,, itèontinues to repipsentjjje pppgpjtç totjae
 .
             .'    ''sa
                   (   '''.
                   i.. qy.
                          (..
                            t
                            '..i
                              , ',w                            .
     . . .
          .   . ,. g?'
                     #2yf).z
                        .
                       .f  .#
                            .yje
                                                                           1
                                                                           7u6tièkià itsWëd.sltërWhiti:krovideàillustratiohsthatpurpprtto.show
         . .'. . 2;o
            ..
                     ..
                         .iky
                         c     ,-'y>
                            z.,y
                            a                                              the'differenee'bktweeh lytng and truth-tèllirig and yvers.thàt''Etlhe
     .
         .
         '
         .
                Q,.fl.!%P'4s
               1'            êv
                              i'. '.
                                   '.
                                    '.&
                                                          ''               CVSAT
                                                                               'TM gqté'tottnetrtithapd àccuèatelk identifi
                                                                                                                    .       ksEféèeptlon,or
                                   yx.                    '
         '       ''
                    W ho w 1Ilpo'1y'graa'ph                                kalidàieàstat:rhèntsintheShortestpéssible.timei..''         '
                    the polygraphers?                                         .                    .                            .
                                                                                                                                 .                            y. .
     '                                                                     http://www ecvyal.com/produdt.php
                             A'
                '     <a ga                                                                                                                                                                                                           IP Loggèd
         ..         J
                      Postx:3090                                           George W .Maschke '                                                                '                           .
                                                                           '
                                                                           loq.Hotofa Potato'
                                                                           pdppublicKey:2:1.2.AAf:6                                                     .'                            .
                                                                           Sk
                                                                            L
                                                                              îpé'(1f?tém àtPh.ow /rex.t.
                                                                                                        c.h.utl:''deo.rg.çMascàke .
                                                                                                                            .                                         .
                                                                       .. .
                                                                        .                     '!                        .                    .'

                                                                                                                                                   Jv- '
                                                                                                                                                  .' '               . GCI                ''                'j.
                                                                                                                                                                                                              u'a.'                 .'..r.=
                                                                                                                                                                                                                                          '-1
                      Pagis:1                                                                                                                     '           képty =
                                                                                                                                                                    d-1 Notitv ofrçplies LcI
                                                                                                                                                                                          '>'
                                                                                                                                                                                            4.seod Topic '
                                                                                                                                                                                                         a
                                                                                                                                                                                                         .-*
                                                                                                                                                                                                          .
                                                                                                                                                                                                          ,saerint
                                                                                                                    ' ' . ..                                          ' .                                                    ..
                                                                                                               '                                          .                                                      .              .         '         .
                                                                                                           .    .       .            .            ...     .
                                                                                                                                                          .               ..   .          .         .

                                                                                                   => cksA'
                                                                                                          andothervof
                                                                                                                    cestressAàa'Iysl
                                                                                                                                   sA/jl
                                                                                                                                       icatlons                                                                          .
                                                                                                                                                                                                                         '                      ' y+)
                                                                       .          . .                                       j        ..                       ..                      .




                                                                                                                                                                                                                                                1/1G/7(m 6
                                                                      F.vk.lY -L--
   Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 29 of 34




Humble BoughtFake ''Dr''Title From Fake University Using Fake AccreditationSold By Fake Accreditation
Businêss

      In1987Humble,now onlyco-ownerofNitv,boughtafaketitleof''DK'(PhD)from afakeuniversity .
called IndianaChristian Universitytlcu)inlndiana.ltWasNOT anykindofschool.Itwasonlyaoneroom store
inthe sam eshopping mallasHumble'slie detection businessthatsold variousunearned education degrees,a
so-called ''diplomam iII''.
       ICU could claim itwasaccredited.But,itboughtits''accreditation''certificate from a fake businessin
SouthernCaliforniacalledTransworldAccreditationCommissionInternationallTAcl).TACIsellsfake
accreditation çertificatesto anyone who hasa businesswith aname ofschool,college,university,etc.,fora
price.Then,thatbusinesssellsfakeeduc4tiondiplomatitles,suchasMasters,PhD andothersjustto make
m oney.
     PicturedhereisHumbleholdinghisfakediplomaatthefake''universitW in1987.
 î.
  !;h'
     tii1.pïttr
              '
              âs3
                )'
                 .
                 IbJ
                   t?.
                     ,
                     %n.
                       ';.
                         w s;tI
                              L.(
                                f()rll
     =- j.- = --.- 22.s-:- ' . ' .-.7-v s.-                                                               -                                                                                                                                                                                                             *@* 113! 1
                                                                                                                                                                                                                                                                                                                                 ;:1
                                                                                                                                                                                                                                                                                                                                   ' 1l$.
                                                                                                                                                                                                                                                                                                                                        ,(
                                                                                                                                                                                                                                                                                                                                         .-c
                                                                                                                                                                                                                                                                                                                                           ;tët
                                                                                                                                                                                                                                                                                                                                              )rc?7 .-                                                                                                             ;
                                                                                                                                    1.'' ' '': ')' .                                                                                                                                                                                                                                                                                                             ..k
                                               s- x-..s-s--= -c--- .
                                                                             132 Entered on -FLSD       c.---rss: . ....
                                                                                                                       :c-.-- ..
                                                                                                                               -=;
                                                                     = - vsc
                                                                           .-... ::v m v -avs=w= .. . .                                                                                                                                                                                                                            -                  .                                         .                                .
                             Case 9:18-cv-80994-DLB           Document                                            Docket        09/09/2019       Page 30. of= -=
                                                                                                                                                              34.-s
                                                                                                                                                               .. .                                                                                               .. .                                                            .

          l1: *.                         .                                   :            .              m                                                                                                                                                                                                                                                  *-. -                       .           .               .                 .. o                    .
 ..             ..            .                      ..   . ,.                   :
                                                                             . .,.
                                                                                           .
                                                                                          ..              .               ..,...
                                                                                                                               ;j......
                                                                                                                                .. .      .'L..!. ..
                                                                                                                                      ?h..' !      5               r                 :             ..     2.é .' ' 2                 ' . ,                     '     ' :r                                                                                                                                       .                          .' '''
                 .'    ..j;t.,  gr. .?... ....... .' s:. .z.-:
                                         .                                                  )                                                               : (
                                                                                                                                                              :...
                                                                                                                                                                 :j;.'.y..J... c. ;.2..' '.. .:'..'.
                                                                                                                                                                                                   '.:.'.'...';(.. .'
                                                                                                                                                                                                                    ..i
                                                                                                                                                                                                                      ..'.......7. ......?
                                                                                                                                                                                                                                         i.                                                                                        Jê-'
                                                                                                                                                                                                                                                                                                                                      ...
                                                                                                                                                                                                                                                                                                                                        $'  ... (
                                                                                                                                                                                                                                                                                                                                          ..'   7..J:.' ',
                                                                                                                                                                                                                                                                                                                                                         .t ,
                                                                                                                                                                                                                                                                                                                                                            .'.'..'                                             .'.''. -.              :R ' ..
                                                                                                                                                                                                                                                                                                                                                                                                                             .;k:.
                                                                                                                                                                                                                                                                                                                                                                                                                                 y!()i,'..
                                                                                                                                                                                                                                                                                                                                                                                                                                               '
   ! :.                                                         .
                L.Y-         Jri                                                  .
                                                                 'k).
                                                                    :
                                                                    ..:.:
                                                                        .
.. .. .                                                                                                              . . .. .. . . . t..
 c    .
            '$i5
               #     .'       .:
                               r  14't
                                     ..: '. '  ......
                                                    1
                                                    .'. . '..-. 'D
                                                     L                                                            ....                 ..g  ,... ..;,:  ..q.,. . .. ... .,
                                                                                                                                                                         .           . .. - . .- . .  . ..22,.
                                                                                                                                                                                                             ..      . . .. .        .          ... .
                                                                                                                                                                                                                             :E' J.... '.'..: ..,.'y  - . ..' . .:.' .. .. )..         l                                                                                                                              ,..j:;      .
                                                                                                                                                                                                                                                                                                                                                                                                                                         . :t ;d
                                                                                                                                                                                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                                                                                                                                                                               kt;?', .
                                                                                                                                                                                                                                                                     : z..' L       .
                                                                                                                     . .                                                 .                                      .... .                                                                                                                                                                                   .. .
k::'
   .-'Jî
       t#/,k.r..
               5!.                     ):
                                               '       ' '              : '      ' ''          ' '          .L .'         - '' -
                                                                                                                                       .
                                                                                                                                       '   .: .      :; :: . .. ..'.     u
                                                                                                                                                                         .tk... .         .
                                                                                                                                                                                         ..    ..
                                                                                                                                                                                                                .
                                                                                                                                                                                                                (.2 . '..                                  .  ?.   .                ....
                                                                                                                                                                                                                                                                                    -'. '                                                                                                               . .       ; . .' .. .....
                                                                                                                                                                                                                                                                                                                                                                                                            ... . c              cy ''..
.'
       . . ,,     ...i
                     '
                     ::
                     . .:'.-.
                            .;4
                              k
                             ,.t
                               à '
                                 '.
                                  :
                                  '  .:
                                        .
                                                   ':L:....:'.
                                                   )
                                                                  '
                                                                      ;.
                                                                       )
                                                                                      '
                                                                                      .                   '             '
                                         1'r. : . .. ... . .. ....' ' 'y '.. ..... ''-'t,..c..:.;. .'.,.. :..'.J. ..'. .. .. .'.'..':'. ..':''.'''q
                                      ...2
                                                                                                  '
                                                                                                                                                   .'' ',:.i. '' ..,.,.-
                                                                                                                                                  ':
                                                                                                                                                                      :).r      16
                                                                                                                                                                               .,,.
                                                                                                                                                                                  '
                                                                                                                                                                                  ,3
                                                                                                                                                                                   t
                                                                                                                                                                                  ,6
                                                                                                                                                                                   :
                                                                                                                                                                                   ,j
                                                                                                                                                                                    331
                                                                                                                                                                                      6
                                                                                                                                                                                      2
                                                                                                                                                                                      -33133
                                                                                                                                                                                       ,
                                                                                                                                                                                      . E  t26
                                                                                                                                                                                             3
                                                                                                                                                                                             .'
                                                                                                                                                                                          . x.- .
                                                                                                                                                                                                         'h.' '..: '. ... ..
                                                                                                                                                                                                           .    '
                                                                                                                                                                                                      ; . . ... .
                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                       . . '...
                                                                                                                                                                                                                               . . l . ..
                                                                                                                                                                                                                                                   ''
                                                                                                                                                                                                                                              ::'. .. : .
                                                                                                                                                                                                                                                      '     '
                                                                                                                                                                                                                                                               -               7.''i
                                                                                                                                                                                                                                                                             .'2    .. .                                                                            (
                                                                                                                                                                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                                                                                                                                                                     . . '.
                                                                                                                                                                                                                                                                                                                                                                          )':
                                                                                                                                                                                                                                                                                                                                                                            .                          ''' ' c
                                                                                                                                                                                                                                                                                                                                                                                                         -.          th!.'''''.
                                                                                                                                                                                                                                                                                                                                                                                                                              '- '. '. '',
                                                                                                                                                                                                                                                                                                                                                                                                                                ,;
                                                                                                                                                                                                                                                                                                                                                                                                                               â'';J!#      fp;''
                                                                                                                                                                                                                                                                                                                                                                                                                                      ' -?qik'kz(:;.i-
-!
 t';k'.                                                                                                                                                                                               .                                                                                                                                                                                             .                 .. ..-.....:. .a
                                                                                                                                                                                                                                                                                                                                                                                                                                     , . '. .
      2';92
          '.
           '-
            ';
             ';::,!'. ...2:),:::2:2
                                  '/
                                   ..)
                                     ''i--';,, y           .. '
                                                                   . .
                                                                     j   %- : )
                                                                              '
                                                                              u
                                                                              f'
                                                              . . .' ' . . ' . '
                                                                                1
                                                                                .
                                                                                $k
                                                                                 h
                                                                                 ,
                                                                                 '
                                                                                 u
                                                                                 !
                                                                                 ,
                                                                                 '
                                                                            . . -.!
                                                                                  k
                                                                                  '.,
                                                                                    /
                                                                                    !.'J
                                                                                     ï  . :' ..
                                                                                       '. ;
                                                                                          ,
                                                                                          . ...''.F.;
                                                                                                 . t...
                                                                                                      :':
                                                                                                        ''.''.'.
                                                                                                               -
                                                                                                               '';
                                                                                                                 -.
                                                                                                                  Q
                                                                                                                  ;t
                                                                                                             ... .'
                                                                                                                   .'.,  .'
                                                                                                                          ..'
                                                                                                                            ., 1
                                                                                                                             '-
                                                                                                                              ':'  :
                                                                                                                                   1
                                                                                                                                   .' 1 k
                                                                                                                                        ;'
                                                                                                                                         . ..
                                                                                                                                            '        L
                                                                                                                                                    '$
                                                                                                        .'... . .... . ... ... .;.... . . .. . ,,...i-
                                                                                                                                                     .
                                                                                                                                                      :
                                                                                                                                                      h
                                                                                                                                                      ;
                                                                                                                                                      7
                                                                                                                                                      .
                                                                                                                                                       !:
                                                                                                                                                        .'
                                                                                                                                                         1:::
                                                                                                                                                            '
                                                                                                                                                            G
                                                                                                                                                            .
                                                                                                                                                            j'
                                                                                                                                                            $t4
                                                                                                                                                              u
                                                                                                                                                              t
                                                                                                                                                             :.
                                                                                                                                                              'r
                                                                                                                                                               ' ::snL'Y '                                                                              ..               ''  .
                                                                                                                                                                                                                                                                            :..j
                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                        .....   .;.'r.:
                                                                                                                                                                                                                                                                                   . .
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                      .                                                           ,:jj:
.d
 .:
  :)
   -
   l
   ...y
      .,
       $
       .
       %.
        ,
        6
        .,
         .
         -z
          --
           k
           ;v
            ..
             .
             '.
              '
              .
              t?
               ,
               .
               r
               i
               1:
                k
                ,.
                 1
                 j;
                  j.
                   .
                   $j
                    ;
                    yj
                     y
                     :.. ....
                            ,
                            .
                            ..
                             .
                             :.
                              .
                              :.j
                                .
                                '...    ......
                                             ;
                                             ,..
                                               .
                                               . :
                                                 .
                                                 2
                                                 . .:.
                                                     s
                                                     -.
                                                      ;
                                                      .;.. :
                                                           ..
                                                            ...
                                                              ...
                                                                ..
                                                                 :.
                                                                  ...
                                                                    .
                                                                    .r
                                                                     .
                                                                     . .
                                                                       .
                                                                       ..x
                                                                         t
                                                                         .<.
                                                                           .. ;,   ,
                                                                                   r
                                                                                   ,y
                                                                                    -
                                                                                    .
                                                                                    y
                                                                                    ,
                                                                                    .-
                                                                                     k   .. .
                                                                                            ...
                                                                                              ...,.:
                                                                                                   . ..
                                                                                                      ..... ....
                                                                                                               ....r..
                                                                                                                     ....
                                                                                                                        ;,
                                                                                                                         ..    . ..   :. .
                                                                                                                                         ;
                                                                                                                                         . ..
                                                                                                                                            .
                                                                                                                                            ' .'
                                                                                                                                               .
                                                                                                                                               :.
                                                                                                                                                '
                                                                                                                                                .'
                                                                                                                                                 :
                                                                                                                                                 .
                                                                                                                                                 :
                                                                                                                                                 ..
                                                                                                                                                  7..
                                                                                                                                                    'j
                                                                                                                                                     t
                                                                                                                                                     r
                                                                                                                                                     .
                                                                                                                                                     il
                                                                                                                                                      -
                                                                                                                                                      .'j
                                                                                                                                                        î
                                                                                                                                                        t
                                                                                                                                                        .j
                                                                                                                                                         ;
                                                                                                                                                         .
                                                                                                                                                         â:
                                                                                                                                                          , ,
                                                                                                                                                            . jj
                                                                                                                                                               .
                                                                                                                                                               i
                                                                                                                                                               'i
                                                                                                                                                                ;
                                                                                                                                                                j
                                                                                                                                                                #
                                                                                                                                                                .:......It
                                                                                                                                                                         j
                                                                                                                                                                         1I
                                                                                                                                                                          ;
                                                                                                                                                                          k
                                                                                                                                                                          j
                                                                                                                                                                          - i
                                                                                                                                                                            j
                                                                                                                                                                            .r                                                                                                                                                                                                                                      .               .

     u,#
       , .    ..
               .%.
                 .g.
                   :
                   .    L .    .
                               .  .:,    .
                                         . . :
                                             . .
                                               j                            >  :....                           .                                        jk
                                                                                                                                                         j
                                                                                                                                                         ,,
                                                                                                                                                          .  .              ;. :
                                                                                                                                                                              .. . ...
                                                                                                                                                             :.... .
                                                                                                                                                             .-          -j
                                                                                                                                                                          .
                                                                                                                                                                          1k;                                                                                                                                                                                          ï .. ç..
                                                                                                                                                                                                                                                                                                                                                                              :. .y
                                                                                                                                                                                                                             .                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                   ..  . . .. . , .                 .. . . .
     &
     x
     .
     %b
      .
      '
      a
      6'
       T . . 2..'
                !l
                 t
                 k
                 ,.
                 Fx
                  #l.'..'        (.2,...z. .... ,..y.. ,;..
                                                          r .         ' .' .
                                                          ... .. - . .:.
                                                                    ).
                                                                    :        ù
                                                                             .%
                                                                              .
                                                                           Au. .. ,
                                                                       . .. J
                                                                            .
                                                                                                   )
                                                                                                         ;.. ;. u.j. .
                                                                                                                      ... ..     .
                                                                                                                                 .
                                                                                                                                 .
                                                                                                                            :.j;.;
                                                                                                                                  .  .. .. r
                                                                                                                                       ...2
                                                                                                                                 .. r; :    y..... ..j, y .              .x .
                                                                                                                                                                            /.
                                                                                                                                                    ...,.... , . ..........,,. ..........r;. ..,.                        .                . .         .y,.a
                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                   .. .
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                              z..                                        ..                     . :.
                                                                                                                                                                                                                                                                                                                                                                 . ...
                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                ...y,    . .. .

  .'.x7
      .#J
        jz
                                     ..
                                      7ïr
                                      . ' ...... ..'J..                                                                        . ..u.,                    g.                       ;. : .: ,                                                  y                                .. .         z. ..
                                                                                                                                                                                                                                                                                                     y                                . ..
                                                                                                                                                                                                                                                                                                                                              .                                   yy..
                                                                                                                                                                                                                                                                                                                                                   .. .r. z. ....g. ....,. ;... . ' .,.g.N:.
                                                                                                                                                                                                                                                                                                                                                                                     .     ,.                           xr.jjj .                         :..jjx
                                                                                                                                                                                                                                                                                                                                                                                                                                                              j:qv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .,
     7
     *4 '
          )z.r!
              .j j                                                                                                                             .. . x j.
                                                                                                                                                       j ,. .u.s...jwp'
                                      .

 v..'
    <
    N*#jvf.   c'.
               .(
                  m
                  .
                  ,
                  j
                 jw..
                    )
                    w
                    ,
                    '... g ).a..
                               .
                                )
                                f.
                    ..k , ..... q
                                ,,
                                 ...
                                   y
                                   :a....,....;
                                              r
                                              '
                                              .
                                              ,,'
                                                ...
                                                  ..
                                                   .
                                                   ,..
                                                     (
                                                     ... ... ., ..r,j,,.
                                                 r, J... .             x
                                                                       y
                                                                       .
                                                                       kt
                                                                        y.
                                                                        .t ;.,jj.2. '
                                                                         ., ; i
                                                                                    .x . .y
                                                                                    . :,.#
                                                                                         :.
                                                                                          -    ..
                                                                                           s, ..
                                                                                          zy
                                                                                                g.'
                                                                                                  ....
                                                                                               . ..
                                                                                                      .,..... ....
                                                                                                     .,          ..
                                                                                                                  '
                                                                                                                  .
                                                                                                                   ..
                                                                                                                    .y..
                                                                                                                    .  y
                                                                                                                       s...
                                                                                                                       -
                                                                                                                       .  .. .       jj
                                                                                                                                      v.q.j
                                                                                                                                     .. . :.y..
                                                                                                                                              )u      y
                                                                                                                                                      jj
                                                                                                                                                       jj.
                                                                                                                                                         ..;
                                                                                                                                                           j
                                                                                                                                                           y
                                                                                                                                                           ,jj
                                                                                                                                                             j
                                                                                                                                                             .j
                                                                                                                                                              .y
                                                                                                                                                               jj
                                                                                                                                                                j..
                                                                                                                                                                . jj
                                                                                                                                                                   .ja
                                                                                                                                                                     jj
                                                                                                                                                                      .j
                                                                                                                                                                       .
                                                                                                                                                                       ;                    ..
                                                                                                                                                                                                                                                                                                                                                        . .
                                                                                                                                                                                                                                                                                                                                                     .s .    . . .. . .
                                                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                                     .a.
                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                a                                     ..
  .+ejY
      V.$/ k. #
              w.
               V r   .  ., '
                           ' k
                             .  y.
                                 ïJ..       ..,   :
                                                  ;     .''       , . E.
                                                                       #L
                                                                        u ,w .k
                                                                              t     ,
                                                                                    . ;  .
                                                                                         v
                                                                                         'g ' ,          ,'             .     )g
                                                                                                                               . : : .  ,.   j.,. ' .
                                                                                                                                                    v <.
                                                                                                                                                     +.:
                                                                                                                                                       .
                                                                                                                                                       rk
                                                                                                                                                        -j
                                                                                                                                                         ,j
                                                                                                                                                         whg .k f/œ.e.
                                                                                                                                                                     u                                                                                .                                                                 ,
                                                                                                                                                                                                                                                                                                                             '                    ,
                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                    ,      .. .         .

                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                     s
'.
      l ..        s.
            .!t,.1.z
                   .
                          z. .. ..... ...:.a. .) .. .. .        .. ,    E s. )              .     r ...                                                                                                                                                                                                                                                                       .
.' . .j'  .kF       :.
                     ,' ... .. -'.. . . .    y. . n . J ..         :
                                                                   ' ....       .-..                                                                                                      .       x :%s                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                                              . ..
                                                                                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                                                                                 ... . . .
                                                                                                                                                                                                                                                                                                                                                                                   J' . ....                                zjal.
                                                                                                                                                                                                                                                                                                                                                                                                                                ,.,y. f. .  k
 ..                                                                                                             r. .. .     ..                                                                                                                                                      .ï .        ..                          ...                        .                . .. .. .
         p.                             . ........ . . ,.-             . ..'                                                                                                       . ., . . . J .. e  ra
                                                                                                                                                                                                      .
                                                                                                                                                                                                        x'
                                                                                                                                                                                                         g .'                                                                            :               ;.                        . . ..
                                                                                                                                                                                                                                                                                                                                      . .
                                                                                                                                                                                                                                                                                                                                                                                   t            .       .           ,-
                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                              . ,I
                                                                                                                                                                                                                                                                                                                                                                                                                                 zj; .Jk..$
                                                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                                          ...z.
 ''' ' .
     .j  ,
         #$.
           -:mJ'
               F..L  v'.j. -( .. . '....'.;.:'(..,. .u:..u.. '.c .. L;. :'' .'.;- . . .                                                                                                '        '

                                  ; .g)k
                                       .z......
                                                               . .
                                                          .1 ... 7:$.'.:'..)?:..:
                                                                                . èr.2 . s:.:..')(
                                                                                                 ï'. . ..
                                                                                                                                                                            . -. . .
                                                                                                                                                                              L.....: kip
                                                                                                                                                                                                     j k ., .' . 'N.-
                                                                                                                                                                                                      '.
                                                                                                                                                                                                         .
                                                                                                                                                                                                                                 ..x                                                            .a ..-                            .. :  .. . ..?              . ..                                  . .. .
                                                                                                                                                                                                                                                                                                                                                                                                         . .                   . .   Ivttjyta
                                                                                                                                                                                                                                                                                                                                                                                                                                            .ifs
 .r. . .' ..... 7                                                                                                                                   ....                   . ..                                                                                                         ' ....'' r
                                                                                                                                                                                                                                                                                                 . '..                             :..
                                                                                                                                                                                                                                                                                                                                  '.  '
                                                                                                                                                                                                                                                                                                                                  , E .y :.. '.à''.. ..,'.;.l:(..';..:.' - ,.                                               . .. .     :' . .: .;
                                                                                                                                                                                                                                                                                                                                                                                                                                                '.' .
                                                                                                                                                                                                . EI
                                                                                                                                                                                             I'ED  tALSERVI  CES.
                                     .
                     ...                                              . ..                 ; ,                                                                         ,                                                                                                                                                                                    .           .
                                                                                                                                                                                                                                                                                                                                                                                                                                      y?! .:
 '
             .
             '       .            .7.
                                    L
                                    :....         .' .             .      ''          :..    .        .       -.      ?..:.'.'.k. ' .                          '.              /l
                                                                                                                                                                           . .. .                        '                        -               't.                                   . ''.'' ' '..                        '' '.'.r.(                         :' . '
                                                                                                                                                                                                                                                                                                                                                                     .' ... ''..                            u       .                       ..       .             .
.:    :'Hbm tf.Aboutè#''P'
                         rod'ùtts'
                                 Ak''Trajhfn'
                                            g'.
                                              #,'RèalCabés.
                                                          sblve'
                                                               dDResbutgést
                                                                          pu.-.Scle'hce @'
                                                                                         .;,A1Sfburse xk''BIog' C
                                                                                                                'orttact
                                                                                                                       .Us VisitUs.                                                                                                                                                                                                                                                                                     .




                                                                                                                          TheCVSA'lssold onlyto Iaw enforcement/governmentagencies,--The CVSA Is n'
 -u
.2.-
   Zl-...)
    t'   .y.v
            .--.y--a-.ww
                       .....
                           -...'
                               ar:...(-w-..
                                          Jq)x
                                          -  ..
                                              ...ut...
                                              >      ,jr-o:;
                                                           .,.yx
                                                               .q
                                                                ...s...
                                                                      -y;.x..
                                                                            ruy-..--.
                                                                                    ,y-j.;ug.
                                                                                            )jj.
                                                                                               y.
                                                                                                y.
                                                                                                 :yr
                                                                                                   j.
                                                                                                    ,-.,u
                                                                                                        y.c=.E.
                                                                                                              2.-.-î
                                                                                                                   .'
                                                                                                                    z-.w
                                                                                                                    ?
                                                                                                                    t  u.
                                                                                                                        )jgyyrtr--4
                                                                                                                                  ,..
                                                                                                                                    rjt
                                                                                                                                      rjg;s:,;.gkyr.rk.;.t.;:.-..c..
                                                                                                                                                                   -.
                                                                                                                                                                    .
                                                                                                                                                                    r-)js.c. jx
                                                                                                                                                                           yz;...
                                                                                                                                                                                ).-
                                                                                                                                                                                  .
                                                                                                                                                                                  ,.   -.y.
                                                                                                                                                                                   qz...  s-
                                                                                                                                                                                           2..r:--.-gj-.
                                                                                                                                                                                           c                    g.
                                                                                                                                                                                                       z,.jL,-x-r..rt.7
                                                                                                                                                                                                                  u;  -.
                                                                                                                                                                                                                       )..qj'
                                                                                                                                                                                                                            r..
                                                                                                                                                                                                                              c..
                                                                                                                                                                                                                                w..(.w-z.
                                                                                                                                                                                                                                        é
                                                                                                                                                                                                                                        .cy.rn
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                             y,.
                                                                                                                                                                                                                                               q
                                                                                                                                                                                                                                               jà
                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                -c
                                                                                                                                                                                                                                                 j.
                                                                                                                                                                                                                                                  r.
                                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                   .n
                                                                                                                                                                                                                                                    c
                                                                                                                                                                                                                                                    strl
                                                                                                                                                                                                                                                       f
                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                       'jy:
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                          sj;
                                                                                                                                                                                                                                                           vyl
                                                                                                                                                                                                                                                             aj
                                                                                                                                                                                                                                                            -.
                                                                                                                                                                                                                                                             - y
                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                ),
                                                                                                                                                                                                                                                                .)L
                                                                                                                                                                                                                                                                  (.
                                                                                                                                                                                                                                                                   z
                                                                                                                                                                                                                                                                   q
                                                                                                                                                                                                                                                                   .L
                                                                                                                                                                                                                                                                    .j
                                                                                                                                                                                                                                                                     .)j
                                                                                                                                                                                                                                                                       .g
                                                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                                                        .;
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                                                         jon
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                           -;
                                                                                                                                                                                                                                                                            T
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                            :;
                                                                                                                                                                                                                                                                             jLL
                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                               L
                                                                                                                                                                                                                                                                               )-
                                                                                                                                                                                                                                                                                -, .
                                                                                                                                                                                                                                                                                   ;.
                                                                                                                                                                                                                                                                                    j..
                                                                                                                                                                                                                                                                                      ys
                                                                                                                                                                                                                                                                                       u..,.
                                                                                                                                                                                                                                                                                           v
                                                                                                                                                                                                                                                                                           .' '




          Th:t3h.ljlta>é'
                '
                      . .e
                     ..
                           ls.'tl't
                                  ..vd.,bbt
                                   ')        hl
                                        j ' ..'
                                               iprtho.
                                              . y ..:.
                                                         ,
                                                         #l'jy>1ù)4. I,
                                                                      àéâl
                                                                         k
                                                                           èitbqlfjt:
                                                                          t y
                                                                                     svhlti.là'  t   .                                                                             . 2. . ..
                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                         :                    . .                             ..  .              . .o

          kèptl,àf,lthél  .uhitéd,àtâie:tectèt          ,àry,ci'jiàté'àhà,lsrttjfé '
            .                                                                                                                                                                      ,                                                                                          . .                 .




          gohëfàl   iyfbtih
                    r          lqd   rvgigntt  è
                                               fpptt jààièd'klpùp iiktrtiet,ètèàt'Y.,      'èvll                                                                           ,                                                                                       ,


          sv'i
             à'
              à:
               y
               t
               à';
                 it
                  .éq
                    .i'tis
                     .
                         ,q.yi.
                              tt,
                                l,
                                 tpi'I1ét#)iy ,r,
                                                g.
                                                 r
                                                 yj
                                                  yar, j
                                                       .
                                                       ,y,j. j.yjyy,yj gj,qjtj  yj,y,  y.rjjyrs.z
                                                                                                ty.
                                                                                                  j,
                                                                                                  ..


          jbuàei
              ;'
               .'
                j'ik.às.:
                        t.
                         th. :t
                              .
                              ygnut
                                 :..toià .jl'cbà
                                               ..tj(of
                                                    ).(y
                                                       j
                                                       ak
                                                       ,..
                                                         t
                                                         y.
                                                          tk.àot-.;r'
                                                                    iii
                                                                      yè(ùiiu(
                                                                             iiei
                                                                                yt..ài
                                                                                     r(à
                                                                                       .t.èà
                                                                                          ..t




                         '. . r. /                                     .( ' .                                 .
                         r.(.:.
                              'J.                         ..
                                                           y
                                                           .                  ..).                            g. y>y:.....:'.j',.
                                                                                                                      .                                        .
                                                                                                                                                                                        .
                                                                                                                                                                               (. .. . ..                                        ..       .                               .             ..
                                                                                                                                                                                                                                                                                         .       j...
                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                    ..y. ...,...     7.'
                                                                                                                                                                                                                                                                                                               ,:'....                                                      .l.-l . . f
                                                                                                                                                                                                                                                                                                                                                                                );.  .. . : ..
                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                        ..   '
                                                                                                                                                                                                                                                                                                                                                                                                                        .:.. :                   j:jj
                                                                                                                                                                                                                                                                                                                                                                                                                                         ...' . . . .
                         .
                          ''Ln
                          (    'k
                                  a: g-z't.
                                          9-ek-har   'f
                                                      '-
                                                       .
                                                       l  /w. ;
                                                              $'':
                                                                 '--,
                                                                    k7  >x'    I
                                                                               '.
                                                                                :'A.
                                                                                  %%-.'f
                                                                                       '-'
                                                                                         ?$
                                                                                          .:f i
                                                                                              .''>) :
                                                                                                    t4,p    'zliek'iscj    qyxlw ùticroav                                        rkou taoa.E.            hb.
                                                                                                                                                                                                           -i'o.
                                                                                                                                                                                                               ::p' p   I.iaef'i p.J:I-' aJ,   .o'    .uGq4
                                                                                                                                                                                                                                                      q   s--s',r  :.à'-p:'r.i:s  >p.     1.,:%n'  ..yk    .frrha                                                       .'
                         t1j
                         ''
                            .
                            ,'
                             b
                             i
                             ?
                             .
                             :-oz
                                -
                                ,
                                ?-
                                 i
                                 :
                                 '<t
                                 tr;
                                    :'%,à':.'t'o!
                                                -,
                                                 'pî
                                                   F
                                                   -,:
                                                   . '
                                                     L
                                                     (
                                                     qL%
                                                       -
                                                       j-.
                                                         '.
                                                          .
                                                          -
                                                          2
                                                          .
                                                          .-'
                                                            b
                                                            .
                                                            -
                                                            i
                                                            .:.
                                                              !
                                                              '
                                                              .y    z r-%d--u
                                                                    k
                                                                            .r. ,   L:kr' w
                                                                                          ;:
                                                                                          .  ''
                                                                                           .j.
                                                                                             :*.
                                                                                              -
                                                                                              .  b;z W r't'ij
                                                                                                     '
                                                                                                  . ..
                                                                                                    .
                                                                                                    y
                                                                                                             y'''t';y
                                                                                                                    j
                                                                                                                    f
                                                                                                                    b-
                                                                                                                     :
                                                                                                                     ,-
                                                                                                                      .
                                                                                                                        k.r-j-..-.''''-'.-'Q!--%.%--%) ';)..-4'j.'.ih::p'*.--.
                                                                                                                       ;t
                                                                                                                      ..
                                                                                                                       'J
                                                                                                                  .. .. .. .
                                                                                                                    .
                                                                                                                               . .          .
                                                                                                                                                .
                                                                                                                                                          .'
                                                                                                                                                               '
                                                                                                                                                          . . . --           'r-?
                                                                                                                                                                                (
                                                                                                                                                                                .chzEg''y'?î;kw!K--'yic.'IL
                                                                                                                                                                                   s
                                                                                                                                                                                   k
                                                                                                                                                                                .. .
                                                                                                                                                                               ..           .              4   3:''
                                                                                                                                                                                                              .4
                                                                                                                                                                                                               2
                                                                                                                                                                                                               , .
                                                                                                                                                                                                                    '--<'
                                                                                                                                                                                                                 y fà    .
                                                                                                                                                                                                                          .-
                                                                                                                                                                                                                            ky'.zukyèf
                                                                                                                                                                                                                         . . --
                                                                                                                                                                                                                              .-
                                                                                                                                                                                                                               .. ..
                                                                                                                                                                                                                             . ,.    ..-
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       'k
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        ;'
                                                                                                                                                                                                                                         y
                                                                                                                                                                                                                                         q;
                                                                                                                                                                                                                                         .-
                                                                                                                                                                                                                                          p
                                                                                                                                                                                                                                          4
                                                                                                                                                                                                                                          ..c.y.:--.,'a' /t
                                                                                                                                                                                                                                          rL
                                                                                                                                                                                                                                           u               y.j..u..-
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                              . .
                                                                                                                                                                                                                                                                    ..'
                                                                                                                                                                                                                                                                         iL
                                                                                                                                                                                                                                                                         tt
                                                                                                                                                                                                                                                                          ë t'q-'tsw-j-.,,L.y
                                                                                                                                                                                                                                                                           -r
                                                                                                                                                                                                                                                                 .. .. . . .-
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                            ,. .è.'j
                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                        z-.).h)1t--'.
                                                                                                                                                                                                                                                                                                     nb-:
                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                    j.'
                                                                                                                                                                                                                                                                                                                  ... :
                                                                                                                                                                                                                                                                                                                      h
                                                                                                                                                                                                                                                                                                                      -u    . '.
                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                         .-         .
                                                                                                                                                                                                                                                                                                                                                                                                     ..... .                .
                                                                                                                                                                                                                                                                                                                                                                                                                            .   z.         .... .         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ... .

                         k
                         ''
                          -
                         vt
                         '
                         i
                           )
                           .
                           ' U
                             .
                           .2...ttf.
                                   téd.
                                    ':
                                   . ..
                                   .
                                          .' t
                                             .
                                             ' #t.
                                               ) '.ài.ë
                                                      'JL5.
                                                          7  C
                                                           .. J
                                                          s(.
                                                            .  @
                                                              .x4
                                                                i   )
                                                                    c  k    t
                                                                            i..
                                                                              ?y
                                                                               41
                                                                                .
                                                                               ..(hy  i
                                                                           '2-....e.)(.I ;:   j
                                                                                              )..
                                                                                                 '

                                                                                                  'à
                                                                                                   ..
                                                                                                   , .
                                                                                                     .

                                                                                                     y
                                                                                            . - .......
                                                                                                      !
                                                                                                      ,
                                                                                                      t..   r) i
                                                                                                               .,#.!p,.   -
                                                                                                                          à
                                                                                                                          .
                                                                                                                           .

                                                                                                                             .  -. .lty
                                                                                                                                     s.$t4.
                                                                                                                                       ..
                                                                                                                                                     t-,i
                                                                                                                                                        J.
                                                                                                                                                         Ii
                                                                                                                                                         .  .4 :.
                                                                                                                                                                   .
                                                                                                                                                                     ,.$  j
                                                                                                                                                                        .tti. .    ..1
                                                                                                                                                                                   n   j.e ,,  rjà.    .      y
                                                                                                                                                                                                             l.p.j
                                                                                                                                                                                                                 .


                                                                                                                                                                                                                 ,      kj
                                                                                                                                                                                                                  r4:...r     s  j  gj   jKjj -j    r oj
                                                                                                                                                                                                                                        .,..-.. ,,,:.j,
                                                                                                                                                                                                                                              . ..
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                        j    j  t y j
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                      t  jj
                                                                                                                                                                                                                                                                         )'
                                                                                                                                                                                                                                                                           . y t
                                                                                                                                                                                                                                                                            .... y
                                                                                                                                                                                                                                                                                 q
                                                                                                                                                                                                                                                                                 ,..
                                                                                                                                                                                                                                                                          ... (..;.'
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                   :.
                                                                                                                                                                                                                                                                                      kj    y
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                             t  aj
                                                                                                                                                                                                                                                                                             y,y.r. Fs. r j  .x
                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                               t .js
                                                                                                                                                                                                                                                                                                                   ,  : ,E,.
                                                                                                                                                                                                                                                                                                                        .g                .. .;                         -.2r
                                                                                                                                                                                                                                                                                                                                                                           .: ...
                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                    .                                       .

                                                                                                                                                                                                                                                                                                                                                                                                                                                 .


                         '
                         j
                         iJ'6f.
                         '        t
                                  $hè'
                                    ' 'r''f
                                  . .' .
                             . ..' . . . '
                                           'r.rûat
                                           a    :. S  'eàfii)at
                                                    (' . . . E
                                                      .            'yt' vbul .. f
                                                                       . . . . ..
                                                                                   a
                                                                                   'tpnkay     .Lj... oa
                                                                                                       r':..reas
                                                                                                          '           .ol
                                                                                                                  .. .:.
                                                                                                                          hqbly b:ï                 tàl
                                                                                                                                         '.''. '..' '
                                                                                                                                     '.' r
                                                                                                                                                           'culàt
                                                                                                                                                  y..''..'.y. . ' .'LL
                                                                                                                                                                             .éd'
                                                                                                                                                                                    'L
                                                                                                                                                                                       té.
                                                                                                                                                                                     ..:..'..
                                                                                                                                                                                       ..    .'
                                                                                                                                                                                              jd.pnvey'
                                                                                                                                                                                                .
                                                                                                                                                                                                                 rLâ' iJf
                                                                                                                                                                                            ',''..' '.'..'.g:),,-...'bJ.
                                                                                                                                                                                                                         alse'   ygim pc. '. '
                                                                                                                                                                                                                                               ésilbi:
                                                                                                                                                                                                                        ''.... y.c . .. r. :..ë''''.. (
                                                                                                                                                                                                                                                 ' . '.                     .
                                                                                                                                                                                                                                                                            . .
                                   . '         -..                                        ..                                     .       .' . . .                                           .                                .               . .                                      '                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                            .           .
                                                  .lr;
                                                     t
                                                     k1                  8                                                                                                                                                                                              '
                         y:
                         l
                         .-.
                           k'1)
                              t
                              :
                              7.
                               q
                               $
                               '2
                                Fr)
                                  :jq;
                                     t
                                     .
                                     :à
                                      .
                                   -. -
                                         i1:
                                       4:: @
                                           rq
                                            i
                                            -
                                            :ökI'-t    .1
                                                       ):
                                                        .
                                                        4
                                                        :4
                                                         -
                                                         /?
                                                          $
                                                          :
                                                          b.544
                                                              r
                                                              7
                                                              .
                                                              '
                                                              .
                                                               .
                                                               fa'l3.'
                                                                .    r1
                                                                      ;
                                                                      .
                                                                      :
                                                                      4
                                                                      ,
                                                                      -#r-y.v.i!if1It
                                                                        -'          .
                                                                                    ::i,
                                                                                       it
                                                                                     ) 11'
                                                                                         -
                                                                                         .'
                                                                                          .:lt
                                                                                             -
                                                                                             kt !Git!:, kt!j1:7.'4--1, -
                                                                                              iil      b
                                                                                                       (
                                                                                                       è'            1
                                                                                                                     :2
                                                                                                                      !
                                                                                                                      8.
                                                                                                                       1f
                                                                                                                       .
                                                                                                                        t 'l-t.1t:.1(:),r
                                                                                                                        'i!
                                                                                                                          4             1
                                                                                                                                        @
                                                                                                                                        r
                                                                                                                                        .            ..
                                                                                                                                                         '
                                                                                                                                        .1t)Ii-1!(i!-l-;k;I'n,.i.lt:i..til-i1ê!E;)dtkiië
                                                                                                                                                                           ::
                                                                                                                                                                            j           tk
                                                                                                                                                                                        . #
                                                                                                                                                                                          kt!j
                                                                                                                                                                                             ï,
                                                                                                                                                                                              52
                                                                                                                                                                                               ;(':
                                                                                                                                                                                                  t -'
                                                                                                                                                                                                  i::,irr,   l
                                                                                                                                                                                                             ,
                                                                                                                                                                                                              r
                                                                                                                                                                                                              .)
                                                                                                                                                                                                              7 ,k
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                 b-
                                                                                                                                                                                                                  !'
                                                                                                                                                                                                                  1.L3t
                                                                                                                                                                                                                      L
                                                                                                                                                                                                                      j
                                                                                                                                                                                                                      kkt-
                                                                                                                                                                                                                         i
                                                                                                                                                                                                                         I9I
                                                                                                                                                                                                                           i:f
                                                                                                                                                                                                                             z
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             ài r
                                                                                                                                                                                                                                ?1
                                                                                                                                                                                                                                'q
                                                                                                                                                                                                                                 '!l-)r7rk'
                                                                                                                                                                                                                                  t       3
                                                                                                                                                                                                                                          è
                                                                                                                                                                                                                                          q
                                                                                                                                                                                                                                          ït1: i
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                               :;; ::;.
                                                                                                                                                                                                                                             ,,1                                ''' .
                                                                                                                                                                                                                                                                                    -. .
                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                      .                                       '       '
                                                                                                                                                                                                                                                                                                                                                                                     . .
                                                                                                                                                                                                                                                                                                                                                                                                                                     .              '    '' .'


                                                                                                                                                                                                 .-.,,. ).iqp- ...n'J.
                                                                                                                       .                                                                                                                                            , .          .                                                                              . .-                                                               .. . . .

                                                                                                                                                                                                                         t..;'' L..':k:
                                   .. .. . . ..      .... .        .          .....   -              .                                 -      .. ..-    .                      -        .. ..
                                                                                                                                                                                            .. ,- . ..                           . .      - .-. .
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                    .,
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                     . ... -. -. ... .
                                                                                                                                                                                                                                                                                                                        -.         ...                      .                        ...                         - .. . .. . . . ... .
                                                                                                                                                                                                                                                                                                                                                                            . .. . . .- .-.
                         '
                         t:J.r;4j5
                                 ,:J, .;'
                                    .
                                             t'..
                                                7
                                                );
                                                 è ..è
                                                     L
                                                     .b
                                                      '..t
                                                         g.
                                                          j:     '
                                                                 ....: .t
                                                                        :è   (q j  ;'.-,, .
                                                                                          ;ç(j
                                                                                             :.
                                                                                              (: ...'   .             .
                                                                                                                       '' '..-                     '.f::   .' -.'.        t-.
                                                                                                                                                                            ''
                                                                                                                                                                             ..':
                                                                                                                                                                                è.'  ..?è'èt.  :'                                                ....                                                               .                         .                     .                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                          . . .

                             âaèrîcyrot ll-ijtë!p1Ii'
                              .                                h'éIntà I)ttrto ài
                                                                         .                tkt.nf              .            .          , ,                      .
                                                                                                                                                                   '    )                   w-,                                                  )                                                                                        .        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                '                '


                         '
                              .. .       ...
                                         .     (- '' E.: .' :...                                                                 1
                                                                                                                                 . ..                                              : .:                                                                                                                                                           .'.                                    .
                                                                                                                                                                                                                                                                                                                                                                                         'C.
                                                                                                                                          '
                                                                                                                                     . ..                                                                                                                                                                                   '.                                      .                                                            . .
                                   . .. . .               .              .q                                   .                                       .    w                                                                          .               .                                     .                                                          ..       .                       : :'                    .:.                         r
                         Yt-kiiah tlltlihia'yvly''be?i fifjétlèàrld'lhhp'iylsöned fdrur        le.
                                                                                                 tt:su6znh()%th's'f6r''
                                                                                                 ..
                                                                                                                      t)jétpfr
                                                                                                                             tllé'tkèàlvdtlttqtit'
                         .
                         ,1. ittèn.',perët
                           fj.
                             :
                             t           riissiot
                                                )a:.à'r
                                                      ou
                                                       (
                                                       . can reàd   t'.
                                                                      '.ttie.d'et.
                                                                                 a:
                                                                                 xils
                                                                                    ''.of.'tin.)
                                                                                               :
                                                                                               ecleà
                                                                                                  ,

                                                                                                    Cp
                                                                                                      .
                                                                                                      i(
                                                                                                       yl.
                                                                                                         at'.
                                                                                                            .
                                                                                                            l.
                                                                                                            bn' .
                                                                                                                her. :
                                                                                                                     .
                                                                                                                    er
                                                                                                                     . .  .           . . .'..                                                                                                    .
                                                                                                                                                                                                                                                                                    .
Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 31 of 34




                                                                                 Y
.ew-augz,SMe:z'.l'a,'/ut;.s ''                                                                   ' '.                                CVSA lntm
 .                                                                                                                                                                                                                                                            Pago::
               Case
               .'. 9:18-cv-80994-DLB
                       . '           Document
                                          .> 132 Entered on FLSD Docket 09/09/2019 Page 32 of 34         .'
                                                                                               .                                                ' .
                                                                                            . .                                                                                         .                     .
                                                                                                                                                                                                                  .



                                     C om puter V or
                                                   #ce'sx
                                                        uress
                                                           '                                                                                                                                              ap
                                                                                                                                                                                                           iyzer                                            :.
                                                                                                                                                                                                                                                            -,
                                                                                                                                                                                                                                                             v'
                                                                                                                                                                                                                                                              ttL,
                                                                                                         u ow jtw yrks
                             .                                             .
    si
    t nce Aatlèùt tii ej,m antlva: triedèto deierp
                                                 (
                                                 '''.ine.
                                                        tf hiq fellow m an is
                                                                                                                                                                           .
                                                                                                                                                                                .



     eilinjtila trutk.A mèGivval''trpth'by triai''techniqueeailed foz
    steickimj > quspect:tltèilàr kqhand.iàto a fièv;lfltwxshotèhurnèd, a
    P rson FakJudgèd,ianùeeils.Thz AnejvntChinese testzequirkd #
    suspevt
    the p ed w reagdoèi-to çhvW ric: pow der wlili: heing questtoned- If
               o/ der :tayl
                          èd,
                            qdryttlt: pètsoà tw as condèm ned on the theory that
    tens-
        lonçavsed bj.lyipg,
                          $C
                           lokked thesàlivaçyglands.Duringtlt:time
    ofthe Piigrim s,jpspect#d llat:wçt'e otten thrown fùlly-cyotlied lnko
    themldtll:ota pàkè;iftlkèjzdrowped they wèi'e innoèent;ifthvy
                                                 ',
                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                             ::
    flov
       atzdi'guùqtj.)
                    .
                    7.è'. '.'
                    .,.
                                         '
                '
                .   ).
                     7                                                                                                                                                                  .

    Techripk4gy liapbrotithtiz<a lpqg Svàyrfioltttiise Aticieatsietlxodsof
    detettljt!g pieà.rtèday maoyfiaw eàffjiv
                                          .
                                            ke.mv
                                               .
                                                 ntE
                                                   ygencièsrf
                                                     .
                                                          .
                                                           .
                                                            eij/o: the                       .                                   .

    poiygr ph tfj,4etçrm iil: ite: flm àiltrtitlt, A.léàj intruglke truth
                    .
                                                                                                                                                              .                 .

                                                                                                                                                                                ,
                                                                                                                                                                                                                      .   .



verifkcpl tien deArièej$be èvsi,is nèp alsù iù'use         . .                                      .
                                                                                                                                                                                                      .
                .        .                               . ''                                       ''                                                                          ''
.                   .                                                                        '':'
Thet  c#sA
      t mptwas,
              t: dtlrstIlsèdtkpt-tng thè V ittuki
                                     .           f
                                                 k''
                                                   h'w':z bz U.s.sojdiersin
                                                                                    ...                  .       .

                                                                                                                                     .     -
                                                                                                                                                .

                                                                                                                                                    .             - - w                 - ,- - .- -
an a py           zttriaikvyif:kletnàmeser  prsistfnerswerevietcong
Rt
Vslzertillas ùr ctvjliAnkmpii:ypg thàt'timi - 1t*:jkzpovljxaj tùe PSE,. or      -       -        - ..                                                                                        .
                                                                                                                                                                                                                                                   - -- -
     chdlbgicalS' tgfkssEvaltztor.Aftti'thè war,pflvatè.develo/ers
.took
   . 4v:r
        't'h'
            e tvèliyibloky,,butJt w asn'
                                      .:
                                         t nptâ!tNe late 1980s that the
                                             .       ''        ' . '           -''''.-- ''                                   '                                                                                        .

cvsA'betxie
          ('
             vèt
               ..
                 r
                 opprp.id:(lJy used It,,tpoliceinve:tigatkpus. . .
                                                                                    .
                                                                                                                                          .
                                                                                                                                                                                                                      .


                                                                                                                                                                                                                              .:
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                      .

T he b4dy ltpk twtjtjw rvàt,s.jystetixyt
                                       ,'the PeltitralNervouà:Syste- and
the X u'
       toùom lc Nervoàk S)#ssqrn-'Thé'Ceùtral'syst#m eyp be
       '




'zollsidelèéd àsçdùce/yiinj itselfWitliiho#eL/hjsitalaqd s
           .             !' .                            'çnjory           ' '                                                                  ,
                                                                                                                                                    .
                                                                                                                                                                                                                                       '       .

N
..llçtl?'tins which,htvur atvfor abotè thv thr:Nhold :,
                                         .
                                                      faWa/enejs In
                                                          =            .                '
                                                                                                         .-                          ..                     . .                                  .
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                               .

btiier wqrds,we liài?e cotlirèlbvèk-thls systim -                                                                                                       ,                           .



                '
                    )y                                    ..                                        .
                                                                                                                                           .                                                .

The A ùstsj,bnple syàtem is èànçethèd,prim arlljzw ith thbse function!                                                                                                                                    .



W111ch '
       i)çciir.
       7      bèlo.kztàè tlike:hèyd ôtràwarenvqjand àpvrates on an                      ,
àptom asit,setfzregpl>iiug basik.Thè beatipg'pr the hkart,tlzè #is:
'and.falldf.th8l.siipksk':'the
                    '
                   J.        l
                               .àjgestltsn'
                                 '        '4ffood,a'
                                                 .
                                                   tlcklmplvk
                                                            lCproéeysesêf                                                '
                                                                                                                                     : '
                                                                                                                                                        .             .
                                                                                                                                                                                                                  .   .
the bbdy vhièh..ljiùjtcoritiptieuwtfhout>py cppsviopjktf,
                                                        grtare'
                                                             .                          .                                                               .



ftznptio11y.%'fihe.àtlioùoini
                        ..
                             k de/xzpt,
                            g .. .   .
                                       sryjstkxmy
                                      .. ..
                                                 ,)' , è
                                                ..        ..
                                                       j.                                                                                                                                .                .           .


Thehelkkbpasx,tw)exampy,norm àliy pecurààta ravèkeptwithla
Ckrw' .
      itl -bi
            '
             igpàtl:?.z(t..nweket;
                    .'          ..
                                   pndèr
                                      .  tji. tpt-ltiencvrofphyjicalstreésso4lx                          '.          .               . .'.-' -. .                     .. . -'
                                                               .                                 :-
                                                                                                 :.           - -.                       ..         :'.. ...
                                                                                                                                                             '
                                                                                                                                                                                ..
                                                                                                                                                                                                                                           .
                                                                                                                 .                       .  .                     .
                                         e
                                         >
 Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 33 of 34
                                         CC

Q'                                         1

                                           O
                                           X
                                           =
                                          * +<

X                                          c.
                                           %          #
                                                  A
                                          =       GJ
                                           >n     Q
                                           Q      N1
                                           =      =
                                                  ID
                                           O      :t
                                           (D
                                           =
                                           O      QJ
                                          *C
                                           O
                                           =      =
                                                  =
                                           ta     A




                                          =
                                          4-
                                          X
                                          =
                                          zM

                                          *-


                                          m

                                           0,

                                          %
                                           X
                                           **
                                            =
                                            O
                                            I
                                            1J
                                            M


                                          =
                                          %'

                                          &
                                          X
               Case 9:18-cv-80994-DLB Document 132 Entered on FLSD Docket 09/09/2019 Page 34 of 34 4 a:RL....                                                                         .

                                                                                                  .
                                                                                                  ! .. .y
                                                                                                  .-y
                                                                                                         jr,,j,
                                                                                                         ,,.j.                                                                .
                                                                                                                                                                                  .       ...

                                                                                                         ' At
                                                                                                                                                                                          ,
                                                                                        a                                                                                                 . .
                                                                                                                                                                                             '
                                                                                                                                                                                                )
                                                                                                                                %                                                 .
                                                                                                                                                                                                j
                                                                                                                                q                          W fR'                                ,
                                                                                                                                                           & ,.5.
                                                                                                                                                               j.  .
                                                                                                                                                                    ,
                                                                                                                                                                         ,-


                                                                                                                                 (%       .                        /=
                                                                                                                                                                    y.
                                                                                                                                 N                                                .
                                                                                                                                3:1'
                                                                                                                                   $..                     ,
                                                                                                                                                               $I
                                                                                                                                                                :
                                                               '
                                                               d



                                                                                                                                  t. Cie y            -
                                                                                                                                 -
                                                                                                                                 ''!
                                                                                                                                   i
                                                                                                                                   L .'r
                                                                                                                                       :-,t
                                                                                                                                          ;.z                                     .
                                                                                                                           Q=
                                                                                                                           '
                                                                                                                           w
                                                                                                                                                   ,.;
                                                                                                                                                  .;C:.
                                                                                                                                                           ?
                                                                                                                                                           +
                                                                                                                                                           ;
                                                                                                                                                           ,
                                                                                                                                                           1....,'  ,
                                                                                                                                                      )a
                                                                                                                                                       t
                                                                                                                                                       Wv è
                                                                                                                                  .
                                                                                                                                    %  1
                                                                                                                                    9 b5)                 .
                                                                                                                                                       ,   .
                                                                                                                                                           t
                                                                                                                                                           r
                                                                                                                                                           ,
                                                                                                                                                           ty,
                                                                                                                                                             :,,'
                                                                                                                                 ''''''''
                                                                                                                                        -''
                                                                                                                                          --
                                                                                                                                           --!.     ''
                                                                                                                                                     '
                                                                                                                                              -.-
                                                                                                                                                .
                                                                                                                                                        (
                                                                                                                                                        ,
                                                                                                                                                        :
                                                                                                                                                        j
                                                                                                                                                       :.
                                                                                                                                                        ;
                                                                                                                                                        ;
                                                                                                                                                  ..., .-
                                                                                                                                                        .
                                                                                                                                                        rt
                                                                                                                                                         !
                                                                                                                                                         :
                                                                                                                                                         '''
                                                                                                                                                         r
                                                                                                                                                        j-
                                                                                                                                                         ,.r
                                                                                                                                                           j
                                                                                                                                                           r
                                                                                                                                                           I
                                                                                                                                                           j
                                                                                                                                                           !::
                                                                                                                                                            I!
                                                                                                                                                             ;
                                                                                                                                                             q
                                                                                                                                                             ,. .
                                                                                                                                VQ ':'t:
                                                                                                                                       ''.
                                                                                                                                         ' '
                                                                                                                                 ù' (t
                                                                                                                                     -,;;tj
                                                                                                                                          !
                                                                                                                                          r;:
                                                                                                                                            ,
                                                                                                                                            .
                                                                                                                                            :
                                                                                                                                            ,         ,                                     .
                                                                                                                                    (
                                                                                                                                    -/?'/i7l2
                                                                                                                                            1
                                                                                                                                            !
                                                                                                                                            i     -
                                                                                                                                    - y.,:,),
                                                                                                                                      '
                                                                                                                                            p
                                                                                                                                            .
                                                                                                                                            .
                                                                                                                                            !
                                                                                                                                            ,y
                                                                                                                                             ,
                                                                                                                                             j
                                                                                                                                             ,').
                                                                                                                                             .
                                                                                                                                             1.
                                                                                                                                             .'
                                                                                                                                                      . -.

                                                                                                                                                               '
                                                                                                                                                                   -.:
                                                                                                                                                                                            -
                                                                                                                                                  .
                                                                                                                                                    '<.        q
                                                                                                                                y                 i.
                                                                                                                                                   -


                                                                                                                                                                                            l
                                                                                                                           .
                                                                                                                            u




                                                                                                                           .
                                                                                                                            u
                                                                            7% V %                                         O
                                                                                                                           . s L: -
                                                                   R
                                                                   * % L o--                                               =
                                                                                                                           .
                                                                   -
                                                                    >' J -x C-s z                                          .
                                                                                                                           r                                                          w
                                                                                           N w                             é >                                           -            .

$
                                                                   '
                                                                   D        N              (DN
                                                                                           .
                                                                                                                          )-Lu                                                            .r
A
l ue - 'u .u         .                                     .
                                                                   W ù C N                          C==%                   = OY
                                                                   A N f
                                                                       Nb                           W                      =
                                                                                                                           W-
                                                                                           U        ko
                                                                                 J         .        .
                                                                                                        +.                                                             =
l                                                                  fl            ,
                                                                                  &        e'       *                                                                   ts
l                                                                  D                                wu                                                                   ''
l

1
                                                                   p (7          -.
                                                                                 -    y. .
                                                                                         -+
                                                                                          5.        p-                                                                   j
t                                                              < a-. o- . o                -
                                                                                           o
                                                                                                    -+                                                                   ï
                                                                                                                                                                         t
          .
          y          .
                                 ..w.
                                 .   e-& *' '' N
                                    v.         ,    .v
                                               *11,.,*).
                                                                   Q1
                                                                   7- v
                                                                      O          ko        z        Q                    '
                                                                                                                         ,,                                              .
                                                                                                                                                                         '
9
I
i
I                            'k6     rrvw MV
                                            x *1j
                                             .
                                            .'
                                L f ;s',iI.>W
                                          .
                                            , ..t Y
                                                                            .0                      A                  ,,                                                ,
                                                                                                                                                                         .
                       ee7-.. ' .u.                                                                                  g ;
                                                                                                                       j
                                                                                                                       !
                                                                                                                       g
                                                                                                                       j-
                                                                                                                        j
                                                                                                                        ;
                                                                                                                        j
                                                                                                                        -
.
l       a XQN ..xe* .
               ..    /. .          j'
                                p > .
                                      ?
                                      *' ,
                                         ' .#                                         --
                                                                                       ,
                                                                                           j
                                                                                           -
                                                                                           ,-
                                                                                            ..
                                                                                             -
                                                                                             .
                                                                                             -
                                                                                             (
                                                                                             j!
                                                                                              --
                                                                                               yy
                                                                                                j   1
                                                                                                    ,
                                                                                                    ;
                                                                                                    2
                                                                                                    k
                                                                                                    ry
                                                                                                     r
                                                                                                     :
                                                                                                     -
                                                                                                     I
                                                                                                     ,
                                                                                                     -  -
                                                                                                                     .                                                   j
                                                                                                                                                                         r
                    . .xsj:,
                                                                            ù -1-                   =                    '                                               r
                    .$
1   M>A t
        hw F T$'G            $.,J
l
f        t' k .' >.'w ' x./'
              %X l
    t4          .
         XW
1
l
l                                                                  G %                     W>                        -
                                                                                                                     >
                                                                   '
                                                                       LQ   cp
                                                                            -
                                                                                           ù
                                                                                           q                 / a><>
                                                                                                             J &                                                       ;
                                                                                                                                                                       ?
                                                                   <        o              -                 /
                                                                                                             ;       = = ==
                                                                                           V ,w              ,
                                                                                                             ,
                                                                                                                     -
                                                                                                                     w
                                                                                                                                                                                          I
                                                                                                                                                                                          ,
                                                                            #              .
                                                                                           A                 3
                                                                                                             l   e       >>=nm-
                                                                                                                                                                   /
                                                                                                                                                                   !
                                                                                                                                                                                          I
                                                                                                                                                                                          !
